Case 4:20-cv-03709 Document 22-10 Filed on 11/01/20 in TXSD Page 1 of 82




   August 17, 2020


   Honorable Judge and Commissioners Court
   1001 Preston, 9th Floor
   Houston, Texas 77002



   RE:    General and Special Elections
          November 3, 2020
          Agenda – Notification of Election & Request for Election Details

   Dear Members:
   Pursuant to Section 4.001 of the Texas Election Code, this shall serve as notification of the November 3,
   2020 General and Special Elections and request approval of the following election details.
   One hundred and twenty (120) Early Voting locations are planned to be open October 13th - October 30th,
   2020, at the locations and times described in the attached schedule. Please approve the attached Early
   Voting document.
   Eight hundred and eight (808) shared countywide Election Day polling locations are planned. Locations
   will be posted in local newspapers and kept current on our website. Further, it is requested that the court
   adopt the locations of the countywide polling places for each Harris County election precinct on the
   attached list.
   Ten (10) Election Day drop-off locations are planned for Election Judges to drop off election supplies and
   equipment.
   The Notice of Public Test for the Logic and Accuracy Test will be published and conducted pursuant to
   Section 127.096 of the Texas Election Code.
   The Notice of Election will be published in local newspapers pursuant to Section 4.003 of the Texas
   Election Code.
   We will convene the Early Voting by Mail/Absentee, Early Voting by Personal Appearance, Signature
   Verification Committee, and Early Voting Ballot Board, as needed, to support verification of the
   Mail/Absentee ballots.
   The election website www.HarrisVotes.com will be updated with current information regarding:
          x   Early Voting locations and times
          x   Lists of Election Day locations
          x   Sample Ballots
          x   Voter search to find and determine their Election Day voting location and voter specific ballot
          x   Information for Ballot by Mail Voters
          x   Information for Military and Overseas Voters
          x   General and Extensive information about voting in Harris County




                                            Exhibit 10
Case 4:20-cv-03709 Document 22-10 Filed on 11/01/20 in TXSD Page 2 of 82




   Honorable Judge and Commissioners Court
   August 17, 2020
   Page 2


   Lastly, it is requested that the court approve the following appointments pursuant to Sections 127.002-
   127.003 of the Texas Election Code relating to the conduct of the November 3, 2020 General and Special
   Elections:

      1. Appointment of Michael Winn as Central Count Station Manager;

      2. Appointment of Jason Bruce as Tabulation Supervisor;

      3. Appointment of Jonathan Dulany, Mark Hopkins and Jeramie Gant as Assistants to the Tabulation
         Supervisor;

      4. Appointment of William Pesota, Democratic Party Presiding Judge, and Kathy Rembert,
         Republican Party Presiding Judge for the Central Count Station.

   Please Note: Voting locations, hours, and testing are subject to change.


   Respectfully submitted for your approval,




   Chris Hollins
   County Clerk, Harris County, Texas

   CH/mf

   Attachments




                                          Exhibit 10
                 A         B        C       D                               I                                            J                  K
      1 Proposed Early Voting Schedule for November 3, 2020 General and Special Elections
      2 Please note, these locations and hours are subject to change
      3      Tuesday, October 13th – Saturday, October 17th: 7:00am – 7:00pm
                               th
      4      Sunday, October 18 : 12:00pm – 6:00pm
                               th                     th
      5      Monday, October 19 – Saturday, October 24 : 7:00am – 7:00pm
                               th
      6      Sunday, October 25 : 12:00pm – 6:00pm
                               th
      7      Monday, October 26 : 7:00am – 7:00pm
                                th                     th
      8      Tuesday, October 27 – Thursday, October 29 :7:00am – 10:00pm
                                  th
      9      *Thursday, October 29 : POSSIBLE (1) 24hr Location at NRG roles into Friday morning/TBD
                               th
     10 Friday, October 30 : 7:00am – 7:00pm
                                    rd
     11 Tuesday, November 3 : 7:00am – 7:00pm
     12 PCT           HOME    HV         PollCode                 Early Voting Location                              Address 1          Address 2
     13 NewDTV        DTV131K H          DTV131K Kingdom Builders Center                               6011 West Orem Drive
     14 NewDTV        DTV134W H          DTV134W HCC West Loop South                                   5601 West Loop South
     15 NewDTV        DTV139F H          DTV139F Fallbrook Church                                      12512 Walters Road
     16 NewDTV        DTV141U H          DTV141U Humble Civic Center                                   8233 Will Clayton Pkwy
     17 NewDTV        DTV142H H          DTV142H Houston Food Bank                                     535 Portwall St




Exhibit 10
     18 NewDTV        DTV145C H          DTV145C HCC Southeast College Building C Parking Garage       6960 Rustic Street            at Garland Drive
     19 NewDTV        DTV146N H          DTV146N NRG Center                                            1 NRG Pkwy
     20 NewDTV        DTV147C H          DTV147C Toyota Center                                         1510 Polk St
     21 NewDTV        DTV148Z H          DTV148Z Resurrection Metropolitan Community Church            2025 West 11th Street         near T C Jester Bo
     22 NewDTV        DTV149H H          DTV149H HCC Alief Center                                      13803 Bissonnet St
     23 SRD001C       SRD001C H          SRD001C County Attorney Conference Center                     1019 Congress Avenue
     24 0631          SRD126C H          SRD126C HCPL Barbara Bush Branch                              6817 Cypresswood Drive        at Castletown Pa
     25 SRD126P       SRD126P H          SRD126P Prairie View A&M University Northwest                 9449 Grant Road
     26 SRD127A       SRD127A H          SRD127A Atascocita Branch Library                             19520 Pinehurst Trail Drive
     27 0659          SRD127H H          SRD127H Lake Houston Church of Christ                         8003 Farmingham Road          at FM 1960 East
     28 SRD127J       SRD127J H          SRD127J Journey of Faith UMC                                  130 Atascocita Road
                                                                                                                                                          Case 4:20-cv-03709 Document 22-10 Filed on 11/01/20 in TXSD Page 3 of 82




     29 SRD127V       SRD127V H          SRD127V Victory Houston                                       809 West Road
     30 0459          SRD127Y H          SRD127Y Kingwood Community Center                             4102 Rustic Woods Drive       at West Lake Hou
           A       B      C             D                                 I                                  J                          K
     31 SRD128F SRD128F H            SRD128F   La Porte Recreation and Fitness Center     1322 South Broadway
     32 SRD128J SRD128J H            SRD128J   San Jacinto Community Center               604 Highland Woods Dr
     33 SRD128L SRD128L H            SRD128L   Crosby Community Center                    409 Hare Road
     34 SRD128P SRD128P H            SRD128P   East Harris County Activity Center         7340 Spencer Highway
     35 SRD129         SRD129    H   SRD129    Freeman Branch Library                     16616 Diana Lane
     36 0654           SRD129E   H   SRD129E   El Franco Lee Community Center             9500 Hall Road                        at Kingspoint Roa
     37 SRD129I        SRD129I   H   SRD129I   Clear Lake Islamic Center                  17511 El Camino Real
     38 SRD129P        SRD129P   H   SRD129P   Pipers Meadow Community Center             15920 Pipers View Dr
     39 0545           SRD129S   H   SRD129S   Harris County Scarsdale Annex              10851 Scarsdale Boulevard
     40 0941           SRD129U   H   SRD129U   University of Houston Clear Lake           2700 Bay Area Boulevard
     41 SRD129X        SRD129X   H   SRD129X   To Be Determined
     42 0734           SRD130C   H   SRD130C   Juergens Hall Community Center             26026 Hempstead Highway               near Spring Cypr
     43 SRD130S        SRD130S   H   SRD130S   Saint John Lutheran Church and School      15235 Spring Cypress Road
     44 SRD130T        SRD130T   H   SRD130T   Tomball Public Works Building              501B James Street
     45 0319           SRD131    H   SRD131    Hiram Clarke Multi Service Center          3810 West Fuqua Street                near Buffalo Spee
     46 0649           SRD131I   H   SRD131I   To Be Determined
     47 SRD131K        SRD131K   H   SRD131K   Kingdom Builders Center                    6011 West Orem Drive
     48      0458      SRD131P   H   SRD131P   The Power Center                           12401 South Post Oak Road             at South Main Str




Exhibit 10
     49      SRD131R   SRD131R   H   SRD131R   Raindrop Turkish House                     9301 West Bellfort Boulevard
     50      SRD132A   SRD132A   H   SRD132A   Lakeland Activity Center                   16919 North Bridgeland Lake Parkway
     51      SRD132H   SRD132H   H   SRD132H   Morton Ranch High School                   21000 Franz Road
     52      0772      SRD132J   H   SRD132J   James E Taylor High School                 20700 Kingsland Boulevard             at Dominion Driv
     53      0119      SRD132K   H   SRD132K   Katy Branch Harris County Public Library   5414 Franz Road                       near Drexel Stree
     54      0305      SRD132L   H   SRD132L   Lone Star College Cypress Center           19710 Clay Road                       near North Fry Ro
     55      SRD132X   SRD132X   H   SRD132X   To Be Determined
     56      0483      SRD133    H   SRD133    Nottingham Park Building                   926 Country Place Drive               at Kimberley Driv
     57      0626      SRD133C   H   SRD133C   To Be Determined
     58      0272      SRD133U   H   SRD133U   Unity of Houston Annex                     2819 Hillcroft Street                 at Hillcroft Street
     59      SRD133X   SRD133X   H   SRD133X   To Be Determined
                                                                                                                                                      Case 4:20-cv-03709 Document 22-10 Filed on 11/01/20 in TXSD Page 4 of 82




     60      SRD133Z   SRD133Z   H   SRD133Z   First Congregational Church                10840 Beinhorn Road
     61      0274      SRD134C   H   SRD134C   Crowne Plaza Houston Galleria              7611 Katy Freeway                     at Silber Road
           A            B        C       D                               I                                         J                      K
     62 0434         SRD134G H       SRD134G Hampton Inn Galleria                                 4500 Post Oak Parkway            at West Loop
     63      SRD134I SRD134I H       SRD134I Hampton Inn & Suites Houston I-10 Central            5820 Katy Freeway
     64      0200    SRD134M H       SRD134M Metropolitan MultiService Center                     1475 West Gray Street            at Metropolitan S
     65      0361    SRD134R H       SRD134R Reckling Park - Rice University Athletics            2050 University
     66      SRD134W SRD134W H       SRD134W HCC West Loop South                                  5601 West Loop South
     67      0074    SRD135 H        SRD135 City Jersey Village Municipal Government Center       16327 Lakeview Drive             near Acapulco Dr
     68      0790    SRD135W H       SRD135W Richard and Meg Weekley Community Center             8440 Greenhouse Road             near Longenbaug
     69      0008    SRD137B H       SRD137B Bayland Park Community Center                        6400 Bissonnet Street            near Hillcroft
     70      0559    SRD137C H       SRD137C Comfort Suites Westchase                             2830 Wilcrest Drive              at Meadowglen L
     71      SRD137T SRD137T H       SRD137T Tracy Gee Community Center                           3599 Westcenter Drive
     72      SRD138I SRD138I H       SRD138I ISGH Bear Creek Community Center                     17250 Coventry Park Drive
     73      0407    SRD138J H       SRD138J John Knox Presbyterian Church                        2525 Gessner Road                at Brigade Street
     74      0621    SRD138K H       SRD138K Katherine Tyra Branch Library                        16719 Clay Road                  at Kinloch Drive
     75      0707    SRD138S H       SRD138S Trini Mendenhall Community Center                    1414 Wirt Road                   at Shadyvilla Lan
     76      0120    SRD138Z H       SRD138Z Encourager Church                                    10950 Katy Freeway               near Brittmore R
     77      SRD139A SRD139A H       SRD139A Acres Homes Multi Service Center                     6719 West Montgomery Road
     78      SRD139F SRD139F H       SRD139F Fallbrook Church                                     12512 Walters Road
     79      0848    SRD139V H       SRD139V Lone Star College Victory Center                     4141 Victory Drive               at Vogel Road




Exhibit 10
     80      0779    SRD140 H        SRD140 Hardy Street Senior Citizens Center                   11901 West Hardy Road            at Canino Road
     81      SRD140B SRD140B H       SRD140B BakerRipley East Aldine Campus                       3000 Aldine Mail Route Road
     82      0254    SRD140X H       SRD140X Anclamars W Reception Hall B                         10330 Eastex Fwy
     83      SRD141B SRD141B H       SRD141B Bammel Church of Christ - Kaleo Building             2700 Cypress Creek Parkway
     84      SRD141C SRD141C H       SRD141C Northeast Multi Service Center                       9720 Spaulding Street
     85      SRD141G SRD141G H       SRD141G Green House International Church                     200 West Greens Road
     86      SRD141I SRD141I H       SRD141I Holiday Inn Houston Intercontinental Airport Hotel   15222 John F Kennedy Boulevard
     87      SRD141L SRD141L H       SRD141L Lone Star College North Harris                       2700 WW Thorne Drive
     88      SRD141N SRD141N H       SRD141N HCC North Forest Campus                              6010 Little York Road
     89      0108    SRD141U H       SRD141U Humble Civic Center                                  8233 Will Clayton Pkwy
     90      0045    SRD142C H       SRD142C C E King Middle School                               8530 C E King Parkway
                                                                                                                                                       Case 4:20-cv-03709 Document 22-10 Filed on 11/01/20 in TXSD Page 5 of 82




     91      0344    SRD142G H       SRD142G Greater Emmanuel Family Worship Center               3915 Kelley Street               at Sayers Street
     92      SRD142H SRD142H H       SRD142H Houston Food Bank                                    535 Portwall St
           A            B        C       D                              I                                            J                        K
     93 0042         SRD142K H       SRD142K Kashmere MultiService Center                           4802 Lockwood Drive                at Rand Road
     94      SRD142T SRD142T H       SRD142T Tuffley Park Community Center                          3200 Russell Street
     95      0460    SRD142W H       SRD142W North Channel Branch Library                           15741 Wallisville Road             at Carpenters Lan
     96      0141    SRD142Z H       SRD142Z Martin Flukinger Community Center                      16003 Lorenzo Street
     97      0208    SRD143G H       SRD143G Alvin D Baggett Community Center                       1302 Keene Street
     98      0010    SRD143R H       SRD143R Neighborhood Centers Inc Ripley House Campus           4410 Navigation Boulevard          at North Jenkins
     99      0102    SRD144 H        SRD144 Lee College                                             200 Lee Drive
    100      0527    SRD144J H       SRD144J John Phelps Courthouse                                 101 South Richey Street
    101      0154    SRD145C H       SRD145C HCC Southeast College Building C Parking Garage        6960 Rustic Street                 at Garland Drive
    102      0541    SRD146F H       SRD146F Crowne Plaza Houston NRG                               8686 Kirby Drive
    103      SRD146N SRD146N H       SRD146N NRG Center* (possible 24 hr location, Thurs 10/29/2020 1 NRG Pkwy
    104      SRD146S SRD146S H       SRD146S Sunnyside Multi Service Center                         9314 Cullen Boulevard
    105      SRD146Y SRD146Y H       SRD146Y J J Roberson Family Life Center                        4810 Redbud
    106      0223    SRD146Z H       SRD146Z Holiday Inn Houston NRG/Med Center                     8111 Kirby Dr                      at LaConcha Lane
    107      SRD147B SRD147B H       SRD147B Beverly Hills Community Center                         9800 Kingspoint Road
    108      0016    SRD147C H       SRD147C Toyota Center                                          1510 Polk St
    109      0037    SRD147E H       SRD147E West End Multi Service Center                          170 Heights Boulevard
    110      New     SRD147S H       SRD147S University of Saint Thomas                             3800 Montrose Boulevard




Exhibit 10
    111      0390    SRD147S H       SRD147S Wheeler Avenue Baptist Church                          3826 Wheeler Ave
    112      SRD147T SRD147T H       SRD147T Texas Southern University                              3100 Cleburne Street
    113      0389    SRD147U H       SRD147U University of Houston                                  4800 Calhoun Road
    114      0538    SRD147Y H       SRD147Y Alice McKean Young Neighborhood Library                5107 Griggs Road                   near Martin Luth
    115      SRD147Z SRD147Z H       SRD147Z Shrine of The Black Madonna Cultural and Event Center 5309 Martin Luther King Boulevard
    116      0086    SRD148B H       SRD148B Sheraton Houston Brookhollow Hotel                     3000 North Loop West Freeway       at Directors Row
    117      SRD148C SRD148C H       SRD148C Saint Charles Borromeo Church                          501 Tidwell Rd
    118      0966    SRD148H H       SRD148H The Grand Tuscany Hotel                                12801 Northwest Freeway            at Northwest Fre
    119      SRD148M SRD148M H       SRD148M Moody Park Community Center                            3725 Fulton Street
    120      0054    SRD148S H       SRD148S SPJST Lodge Num 88                                     1435 Beall Street                  at 15th Street
    121      0902    SRD148Z H       SRD148Z Resurrection Metropolitan Community Church             2025 West 11th Street              near T C Jester Bo
                                                                                                                                                            Case 4:20-cv-03709 Document 22-10 Filed on 11/01/20 in TXSD Page 6 of 82




    122      SRD149H SRD149H H       SRD149H HCC Alief Center                                       13803 Bissonnet St
    123      SRD149I SRD149I H       SRD149I Mission Bend Islamic Center                            6233 Tres Lagunas
           A       B      C          D                                  I                               J                  K
    124 SRD149X SRD149X H         SRD149X To Be Determined
    125 SRD150B   SRD150B H SRD150B To Be Determined
    126 0575      SRD150K H SRD150K Klein Multipurpose Center                         7500 FM 2920                  west of Alvin A K
    127 SRD150L   SRD150L H SRD150L Lone Star College Creekside                       8747 West New Harmony Trail
    128 SRD150R   SRD150R H SRD150R Spring First Church                               1851 Spring Cypress Road
    129 SRD150X   SRD150X H SRD150X Hosanna Lutheran Church                           16526 Ella Blvd
    130           *Polling locations may change up until Early Voting
    131
    132 PCT       HOME      H_V   PollCode                    Election Day Location                  Address 1          Address 2
    133 0001      0001      H     0001       Crockett Elementary School               2112 Crockett Street          at Hemphill Stree
    134 0675      0001      V     0001       Crockett Elementary School               2112 Crockett Street          at Hemphill Stree
    135 0002      0002      H     0002       Trinity Lutheran Church Downtown         800 Houston Avenue            at Washington Av
    136 0681      0002      V     0002       Trinity Lutheran Church Downtown         800 Houston Avenue            at Washington Av
    137 0003      0003      H     0003       Hogg Middle School                       1100 Merrill Street           at Norhill Boulev
    138 0004      0004      H     0004       Travis Elementary School HISD            3311 Beauchamp Street         at Pecore Street
    139 0005      0005      H     0005       Proctor Plaza Park Community Center      803 West Temple Street        at Julian Street
    140 0006      0006      H     0006       Hirsch Elementary School                 2633 Trailing Vine Road       near Canyon Lake
    141 0009      0009      H     0009       Settegast Park Community Center          3000 Garrow Street            at Middleton Stre




Exhibit 10
    142 0856      0009      V     0009       Settegast Park Community Center          3000 Garrow Street            at Middleton Stre
    143 0889      0009      V     0009       Settegast Park Community Center          3000 Garrow Street            at Middleton Stre
    144 1005      0009      V     0009       Settegast Park Community Center          3000 Garrow Street            at Middleton Stre
    145 0011      0011      H     0011       Eastwood Park Community Center           5020 Harrisburg Boulevard     at Dumble Street
    146 0013      0013      H     0013       To Be Determined
    147 0012      0013      V     0013       To Be Determined
    148 0014      0014      H     0014       Parker Elementary School                 10626 Atwell Drive            at Willowbend Bo
    149 0291      0014      V     0014       Parker Elementary School                 10626 Atwell Drive            at Willowbend Bo
    150 0015      0015      H     0015       To Be Determined
    151 0017      0017      H     0017       Shearn Elementary School                 9802 Stella Link Road         at Osby Drive
    152 0018      0018      H     0018       Longfellow Elementary School             3617 Norris Drive             at Timberside Dr
                                                                                                                                        Case 4:20-cv-03709 Document 22-10 Filed on 11/01/20 in TXSD Page 7 of 82




    153 0931      0018      V     0018       Longfellow Elementary School             3617 Norris Drive             at Timberside Dr
    154 0932      0018      V     0018       Longfellow Elementary School             3617 Norris Drive             at Timberside Dr
    155 0933      0018      V     0018       Longfellow Elementary School             3617 Norris Drive             at Timberside Dr
           A      B       C      D                            I                                            J                 K
    156 0019   0019   H       0019   New High School for Law Enforcement                   3505 Coyle Street          at Tharp Avenue
    157 0890   0019   V       0019   New High School for Law Enforcement                   3505 Coyle Street          at Tharp Avenue
    158 0892   0019   V       0019   New High School for Law Enforcement                   3505 Coyle Street          at Tharp Avenue
    159 0020   0020   H       0020   Trinity Episcopal Church                              1015 Holman Street         at Main Street
    160 0021   0021   H       0021   Emancipation Park                                     3018 Emancipation Avenue   near Elgin Street
    161 0198   0021   V       0021   Emancipation Park                                     3018 Emancipation Avenue   near Elgin Street
    162 0022   0022   H       0022   Foerster Elementary School                            14200 Fonmeadow Drive      at Haviland Stree
    163 0638   0022   V       0022   Foerster Elementary School                            14200 Fonmeadow Drive      at Haviland Stree
    164 0024   0024   H       0024   Baylor College of Medicine Academy at Ryan Middle Sch 2610 Elgin Street          at Live Oak Stree
    165 0025   0024   V       0024   Baylor College of Medicine Academy at Ryan Middle Sch 2610 Elgin Street          at Live Oak Stree
    166 0026   0026   H       0026   To Be Determined
    167 0027   0027   H       0027   Eastwood Academy Charter High School                  1315 Dumble Street         at Clay Street
    168 0028   0028   H       0028   Wyndham Park Apartments                               2700 Rollingbrook Drive    at Rollingcreek D
    169 0029   0029   H       0029   To Be Determined
    170 0030   0030   H       0030   To Be Determined
    171 0680   0030   V       0030   To Be Determined
    172 0918   0030   V       0030   To Be Determined
    173 0031   0031   H       0031   To Be Determined




Exhibit 10
    174 0032   0032   H       0032   To Be Determined
    175 0808   0032   V       0032   To Be Determined
    176 0033   0033   H       0033   African American Library                              1300 Victor Street         enter on Clevelan
    177 0034   0034   H       0034   Gregory Lincoln Education Center                      1101 Taft Street           at West Clay Stre
    178 0036   0036   H       0036   Daniel Ortiz Middle School                            6767 Telephone Road        at Dillon Street
    179 0749   0036   V       0036   Daniel Ortiz Middle School                            6767 Telephone Road        at Dillon Street
    180 0038   0038   H       0038   Woodrow Wilson Elementary School                      2100 Yupon Street          at Indiana Street
    181 0039   0039   H       0039   Bering United Methodist Church                        1440 Harold Street         at Mulberry Stree
    182 0041   0041   H       0041   To Be Determined
    183 0043   0043   H       0043   To Be Determined
    184 0044   0044   H       0044   Leonel J Castillo Community Center                    2101 South Street          at Henry Street
                                                                                                                                          Case 4:20-cv-03709 Document 22-10 Filed on 11/01/20 in TXSD Page 8 of 82




    185 0369   0044   V       0044   Leonel J Castillo Community Center                    2101 South Street          at Henry Street
    186 0999   0044   V       0044   Leonel J Castillo Community Center                    2101 South Street          at Henry Street
           A      B       C      D                            I                                           J                  K
    187 0046   0046   H       0046   John Marshall Middle School                          1115 Noble Street           at Cochran Street
    188 0736   0046   V       0046   John Marshall Middle School                          1115 Noble Street           at Cochran Street
    189 0844   0046   V       0046   John Marshall Middle School                          1115 Noble Street           at Cochran Street
    190 0047   0047   H       0047   Dogan Elementary School                              4202 Liberty Road           near Altoona Stre
    191 0201   0047   V       0047   Dogan Elementary School                              4202 Liberty Road           near Altoona Stre
    192 0867   0047   V       0047   Dogan Elementary School                              4202 Liberty Road           near Altoona Stre
    193 0900   0047   V       0047   Dogan Elementary School                              4202 Liberty Road           near Altoona Stre
    194 0940   0047   V       0047   Dogan Elementary School                              4202 Liberty Road           near Altoona Stre
    195 0048   0048   H       0048   Mickey Leland College Preparatory Academy for Young M1700 Gregg Street           at Lyons Avenue
    196 0049   0049   H       0049   Hockley Community Center                             28515 Old Washington Road
    197 0121   0049   V       0049   Hockley Community Center                             28515 Old Washington Road
    198 0050   0050   H       0050   To Be Determined
    199 0051   0051   H       0051   To Be Determined
    200 0052   0052   H       0052   West End Multi Service Center                        170 Heights Boulevard       near Washington
    201 0053   0053   H       0053   To Be Determined
    202 0886   0053   V       0053   To Be Determined
    203 0887   0053   V       0053   To Be Determined
    204 0055   0055   H       0055   Hampton Inn and Suites                               5820 Katy Freeway           at Washington Av




Exhibit 10
    205 0056   0056   H       0056   To Be Determined
    206 0057   0057   H       0057   Heights High School                                  560 East 14th Street        at Columbia
    207 0058   0058   H       0058   Love Park Community Center                           1000 West 12th Street       at North Shepher
    208 0059   0059   H       0059   Field Elementary School                              703 East 17th Street        at Studewood Str
    209 0060   0060   H       0060   Lanier Middle School                                 2600 Woodhead Street        at Westheimer R
    210 0061   0061   H       0061   To Be Determined
    211 0062   0062   H       0062   Denver Harbor Park Community Center                  6402 Market Street          at Rouse Street
    212 0187   0062   V       0062   Denver Harbor Park Community Center                  6402 Market Street          at Rouse Street
    213 0810   0062   V       0062   Denver Harbor Park Community Center                  6402 Market Street          at Rouse Street
    214 0063   0063   H       0063   San Jacinto Community Center                         604 Highland Woods Drive    near Hackberry D
    215 0064   0064   H       0064   Gallegos Elementary School                           7415 Harrisburg Boulevard   at 74th Street
                                                                                                                                          Case 4:20-cv-03709 Document 22-10 Filed on 11/01/20 in TXSD Page 9 of 82




    216 0065   0065   H       0065   DeZavala Park Community Center                       907 76th Street             at Avenue H
    217 0066   0066   H       0066   John R Harris Elementary School                      801 Broadway Street         at Magnolia Stree
           A      B       C      D                            I                                           J                     K
    218 0067   0067   H       0067   Brookline Elementary School                          6301 South Loop 610 East       at Askew Street
    219 0068   0068   H       0068   Sunnyside Park Community Center                      3502 Bellfort Street           at Woodard Stree
    220 0863   0068   V       0068   Sunnyside Park Community Center                      3502 Bellfort Street           at Woodard Stree
    221 0069   0069   H       0069   Edison Middle School                                 6901 Avenue I                  at Maltby Street
    222 0070   0070   H       0070   Memorial Elementary School                           6401 Arnot Street              at Pickens Street
    223 0071   0071   H       0071   To Be Determined
    224 0072   0072   H       0072   Mason Park Community Center                          541 South 75th Street          at Tipps Street
    225 0075   0075   H       0075   Helms Community Learning Center                      503 West 21st Street           at Lawrence Stre
    226 0076   0076   H       0076   To Be Determined
    227 0078   0078   H       0078   Harris County Department of Education                6300 Irvington Boulevard       at Caplin Street
    228 0079   0079   H       0079   Charles Eliot Elementary School                      6411 Laredo Street             at Kress Street
    229 0080   0080   H       0080   Judson Robinson Junior Elementary School             12425 Woodforest Boulevard     near Wild Plum S
    230 0082   0082   H       0082   To Be Determined
    231 0084   0084   H       0084   Deer Park Junior High School                         410 East 9th Street            near Columbia St
    232 0346   0084   V       0084   Deer Park Junior High School                         410 East 9th Street            near Columbia St
    233 0950   0084   V       0084   Deer Park Junior High School                         410 East 9th Street            near Columbia St
    234 0085   0085   H       0085   Saint Luke the Evangelist Episcopal Church           3530 Wheeler Avenue            at Attucks Street
    235 0313   0086   V       0086   Sheraton Houston Brookhollow Hotel                   3000 North Loop West Freeway   at Directors Row




Exhibit 10
    236 0087   0087   H       0087   West University Scout House                          6108 Edloe Street              near Rice Boulev
    237 0906   0087   V       0087   West University Scout House                          6108 Edloe Street              near Rice Boulev
    238 0089   0089   H       0089   Southside Place Park Clubhouse                       3743 Garnet Street             at Chilos Street
    239 0090   0090   H       0090   City of El Lago City Hall                            411 Tallowood Drive            at Ferndale Drive
    240 0091   0091   H       0091   Webster Recreation Center                            311 Pennsylvania Avenue        at South Austin S
    241 0750   0091   V       0091   Webster Recreation Center                            311 Pennsylvania Avenue        at South Austin S
    242 0907   0091   V       0091   Webster Recreation Center                            311 Pennsylvania Avenue        at South Austin S
    243 0092   0092   H       0092   Armand Bayou Elementary School                       16000 Hickory Knoll Drive      at Running Spring
    244 0093   0093   H       0093   To Be Determined
    245 0770   0093   V       0093   To Be Determined
    246 0908   0093   V       0093   To Be Determined
               0095   H       0095   Econolodge West Energy Corridor                      715 Highway 6 South            at Memorial Driv
                                                                                                                                             Case 4:20-cv-03709 Document 22-10 Filed on 11/01/20 in TXSD Page 10 of 82




    247 0095
    248 0096   0096   H       0096   Sheldon ISD Administration Building Network Operation11411B CE King Parkway         near Garrett Roa
           A           B       C      D                           I                                     J                     K
    249 0097        0097   H       0097   Newport Elementary School                430 North Diamondhead Boulevard    at Port O Call
    250 1008        0097   V       0097   Newport Elementary School                430 North Diamondhead Boulevard    at Port O Call
    251 0098        0098   H       0098   West Campus Gym                          24403 East Lake Houston Parkway    at Berrys Way
    252 0099        0099   H       0099   Sterling Municipal Library               1 Mary Elizabeth Wilbanks Avenue   at West Sterling D
    253 0100        0100   H       0100   To Be Determined
    254 0103        0103   H       0103   To Be Determined
    255 0104        0104   H       0104   To Be Determined
    256 0105        0105   H       0105   Clark Park Community Center              9718 Clark Road                    at Dipping Lane
    257 0107        0107   H       0107   Berry Elementary School                  2310 Berry Road                    at Schneider Stre
    258 0702        0107   V       0107   Berry Elementary School                  2310 Berry Road                    at Schneider Stre
    259 0775        0107   V       0107   Berry Elementary School                  2310 Berry Road                    at Schneider Stre
    260 0109        0109   H       0109   To Be Determined
    261 0110        0110   H       0110   To Be Determined
    262 0912        0110   V       0110   To Be Determined
    263 0111        0111   H       0111   To Be Determined
    264 0112        0112   H       0112   Krahn Elementary School                  9502 Eday Drive                    at Bonnie Sean
    265 0113        0113   H       0113   Klein Forest High School                 11400 Misty Valley
    266      0114   0114   H       0114   Samuel Matthews Park Community Center    1728 Hufsmith Road                 at Stanolind Road




Exhibit 10
    267      0915   0114   V       0114   Samuel Matthews Park Community Center    1728 Hufsmith Road                 at Stanolind Road
    268      0116   0116   H       0116   City of Spring Valley City Hall          1025 Campbell Road                 near Bace Drive
    269      0209   0116   V       0116   City of Spring Valley City Hall          1025 Campbell Road                 near Bace Drive
    270      0117   0117   H       0117   Oyo Townhouse                            12439 Northwest Freeway            near Bingle Road
    271      0446   0117   V       0117   Oyo Townhouse                            12439 Northwest Freeway            near Bingle Road
    272      0809   0117   V       0117   Oyo Townhouse                            12439 Northwest Freeway            near Bingle Road
    273      0118   0118   H       0118   To Be Determined
    274      0122   0122   H       0122   John F Kennedy Elementary School         400 Victoria Drive                 at Werner Street
    275      0836   0122   V       0122   John F Kennedy Elementary School         400 Victoria Drive                 at Werner Street
    276      0123   0123   H       0123   Montrose Branch Houston Public Library   4100 Montrose Boulevard            at Colquitt Street
    277      0802   0123   V       0123   Montrose Branch Houston Public Library   4100 Montrose Boulevard            at Colquitt Street
             0922   0123   V       0123   To Be Determined
                                                                                                                                           Case 4:20-cv-03709 Document 22-10 Filed on 11/01/20 in TXSD Page 11 of 82




    278
    279      0124   0124   H       0124   Ault Elementary School                   21010 Maple Village Drive          at Vintage Falls D
           A      B       C      D                             I                                              J                         K
    280 0125   0125   H       0125   Bleyl Middle School                                    10800 Mills Road                     at Jones Road
    281 0126   0126   H       0126   Rosehill Elementary School                             17950 Waller Tomball Road            at Decker Prairie
    282 0127   0127   H       0127   To Be Determined
    283 0128   0128   H       0128   Civic Center Auditorium                                7008 South Rice Avenue
    284 0826   0128   V       0128   Civic Center Auditorium                                7008 South Rice Avenue
    285 0129   0129   H       0129   Briargrove Elementary School                           6145 San Felipe Street               at Briarmead Driv
    286 0130   0130   H       0130   To Be Determined
    287 0572   0130   V       0130   To Be Determined
    288 0131   0131   H       0131   Abiding Faith United Methodist Church                  14300 Almeda School Road             at Fellows Road
    289 0132   0132   H       0132   Saint Philip Neri Catholic Church                      10960 Martin Luther King Boulevard   at Cedarburg Driv
    290 0607   0132   V       0132   Saint Philip Neri Catholic Church                      10960 Martin Luther King Boulevard   at Cedarburg Driv
    291 0133   0133   H       0133   West University Elementary School                      3756 University Boulevard            at Edloe Street
    292 0135   0135   H       0135   River Oaks Recreation Center                           3600 Locke Lane                      at Timber Lane
    293 0177   0135   V       0135   River Oaks Recreation Center                           3600 Locke Lane                      at Timber Lane
    294 0136   0136   H       0136   Saint James Episcopal Church                           3129 Southmore Boulevard             at the Rail Road T
    295 0138   0138   H       0138   New Pleasant Grove Baptist Church                      3221 Bain Street                     at Linn Street
    296 0139   0139   H       0139   Lamar Senior High School                               3325 Westheimer Road                 at Eastside Street
    297 0140   0140   H       0140   Thompson Elementary School                             6121 Tierwester Street               at Griggs Road




Exhibit 10
    298 0228   0140   V       0140   Thompson Elementary School                             6121 Tierwester Street               at Griggs Road
    299 0143   0143   H       0143   Cy Fair College Library at Lone Star                   9191 Barker Cypress Road             at West Road
    300 0144   0144   H       0144   To Be Determined
    301 0145   0145   H       0145   To Be Determined
    302 0146   0146   H       0146   Platou Community Center                                11655 Chimney Rock Road              at Burdine Street
    303 0147   0147   H       0147   To Be Determined
    304 0148   0148   H       0148   Michael E DeBakey High School for Health Professions   2545 Pressler Street                 at West Holcomb
    305 0149   0149   H       0149   Woodie Coker Andre Elementary School                   8111 Fry Road                        near Longenbaug
    306 0624   0149   V       0149   Woodie Coker Andre Elementary School                   8111 Fry Road                        near Longenbaug
    307 0901   0149   V       0149   Woodie Coker Andre Elementary School                   8111 Fry Road                        near Longenbaug
    308 0150   0150   H       0150   To Be Determined
               0150   V       0150   To Be Determined
                                                                                                                                                      Case 4:20-cv-03709 Document 22-10 Filed on 11/01/20 in TXSD Page 12 of 82




    309 0371
    310 0832   0150   V       0150   To Be Determined
           A           B       C      D                             I                                J                       K
    311 0152        0152   H       0152   Shady Lane Park Community Center        10220 Shady Lane                    at Parker Road
    312 0153        0153   H       0153   Janowski Elementary School              7500 Bauman Road                    at Van Molan Str
    313 0155        0155   H       0155   Kirk Elementary School                  12421 Tanner Road                   East of North Eld
    314 0156        0156   H       0156   Lora B Peck Elementary School           5001 Martin Luther King Boulevard   at Arvilla Lane
    315 0157        0157   H       0157   Highland Park Recreation Center         3316 De Soto Street                 at Balbo Street
    316 0158        0158   H       0158   Reynolds Elementary School              9601 Rosehaven Drive                at Sunbeam Stree
    317 0159        0159   H       0159   Bruce Elementary School                 510 Jensen Drive                    at Grayson Street
    318 0160        0159   V       0159   Bruce Elementary School                 510 Jensen Drive                    at Grayson Street
    319 0866        0159   V       0159   Bruce Elementary School                 510 Jensen Drive                    at Grayson Street
    320 0924        0159   V       0159   Bruce Elementary School                 510 Jensen Drive                    at Grayson Street
    321 0962        0159   V       0159   Bruce Elementary School                 510 Jensen Drive                    at Grayson Street
    322 0161        0161   H       0161   Julia C Hester House                    2020 Solo Street                    at Rawley Street
    323 0412        0161   V       0161   Julia C Hester House                    2020 Solo Street                    at Rawley Street
    324 0865        0161   V       0161   Julia C Hester House                    2020 Solo Street                    at Rawley Street
    325 0162        0162   H       0162   To Be Determined
    326 0925        0162   V       0162   To Be Determined
    327 0163        0163   H       0163   First Baptist Church of Jacinto City    10701 WIggins Street                at Kerbey Street
    328      0164   0164   H       0164   Clinton Park Community Center           200 Mississippi Street              at Midway Street




Exhibit 10
    329      0528   0164   V       0164   Clinton Park Community Center           200 Mississippi Street              at Midway Street
    330      0857   0164   V       0164   Clinton Park Community Center           200 Mississippi Street              at Midway Street
    331      0165   0165   H       0165   To Be Determined
    332      0166   0166   H       0166   Saint Anne de Beaupre Catholic Church   2810 Link Road                      at East 29th Stree
    333      0993   0166   V       0166   Saint Anne de Beaupre Catholic Church   2810 Link Road                      at East 29th Stree
    334      0168   0168   H       0168   Felix Cook Junior Elementary School     7115 Lockwood Drive                 at Bennington St
    335      0583   0168   V       0168   Felix Cook Junior Elementary School     7115 Lockwood Drive                 at Bennington St
    336      0169   0169   H       0169   To Be Determined
    337      0170   0170   H       0170   To Be Determined
    338      0171   0171   H       0171   To Be Determined
    339      0930   0171   V       0171   To Be Determined
             0173   0173   H       0173   To Be Determined
                                                                                                                                           Case 4:20-cv-03709 Document 22-10 Filed on 11/01/20 in TXSD Page 13 of 82




    340
    341      0174   0174   H       0174   University Baptist Church               16106 Middlebrook Drive             at Glenshannon S
           A           B       C      D                            I                                                  J           K
    342 0175        0175   H       0175   To Be Determined
    343 0176        0176   H       0176   Lovett Elementary School                               8814 South Rice Avenue   at Jason Street
    344 0179        0179   H       0179   Freed Park Clubhouse                                   6818 Shadyvilla Lane     at Afton
    345 0180        0180   H       0180   M E Foster Elementary School                           3919 Ward Street         near Scott Street
    346 0181        0181   H       0181   Pearl Rucker Elementary School                         5201 Vinett Street       at Ahrens Street
    347 0094        0181   V       0181   Pearl Rucker Elementary School                         5201 Vinett Street       at Ahrens Street
    348 0183        0183   H       0183   West University Community Building and Senior Center   6104 Auden Street        at Rice Boulevard
    349 0184        0184   H       0184   Independence Hall Apartments Community Room            6 Burress Street         at Airline Drive
    350 0185        0185   H       0185   To Be Determined
    351 0188        0188   H       0188   To Be Determined
    352 0777        0188   V       0188   To Be Determined
    353 0189        0189   H       0189   Oak Forest Elementary School                           1401 West 43rd Street    at Oak Forest Dri
    354 0190        0190   H       0190   To Be Determined
    355 0394        0190   V       0190   To Be Determined
    356 0191        0191   H       0191   To Be Determined
    357 0193        0193   H       0193   To Be Determined
    358 0194        0194   H       0194   MacGregor Elementary School                            4801 LaBranch Street     at Wentworth St
    359      0195   0195   H       0195   To Be Determined




Exhibit 10
    360      0197   0197   H       0197   Osborne Elementary School                              800 Ringold Street       at Lawn Street
    361      0987   0197   V       0197   Osborne Elementary School                              800 Ringold Street       at Lawn Street
    362      0199   0199   H       0199   To Be Determined
    363      0202   0202   H       0202   Wheatley Senior High School                            4801 Providence Street   at Finnigan Stree
    364      0929   0202   V       0202   Wheatley Senior High School                            4801 Providence Street   at Finnigan Stree
    365      0204   0204   H       0204   Lazybrook Baptist Church                               1822 West 18th Street    near Ella Bouleva
    366      0205   0205   H       0205   Fonwood Elementary School                              9709 Mesa Drive          at Sterlingshire S
    367      0206   0206   H       0206   Montie Beach Park Community Center                     915 Northwood Street     at Coronado Stre
    368      0207   0207   H       0207   To Be Determined
    369      0210   0210   H       0210   Saint Marys Catholic Church                            3006 Rosedale Street     at Ennis Street
    370      0211   0211   H       0211   Chavez High School                                     8501 Howard Drive
             0142   0211   V       0211   Chavez High School                                     8501 Howard Drive
                                                                                                                                               Case 4:20-cv-03709 Document 22-10 Filed on 11/01/20 in TXSD Page 14 of 82




    371
    372      0213   0213   H       0213   To Be Determined
           A      B       C      D                           I                                        J               K
    373 0214   0214   H       0214   Cunningham Elementary School                5100 Gulfton Street          near South Rice A
    374 0215   0215   H       0215   Faith American Lutheran Church              4600 Bellaire Boulevard      at White Drive
    375 0182   0215   V       0215   Faith American Lutheran Church              4600 Bellaire Boulevard      at White Drive
    376 0819   0215   V       0215   Faith American Lutheran Church              4600 Bellaire Boulevard      at White Drive
    377 0216   0216   H       0216   Montgomery Elementary School                4000 Simsbrook Drive         at Bathurst Drive
    378 0217   0217   H       0217   First Cumberland Presbyterian Church        2119 Avalon Place            at Peckham Stree
    379 0218   0218   H       0218   J P Henderson Elementary School             1800 Dismuke Street          at Berremore Str
    380 0219   0219   H       0219   Mount Olive Baptist Church                  3515 Yellowstone Boulevard   at Cadillac Street
    381 0220   0220   H       0220   L W Kolarik Education Center                1120 Sheldon Road            at Bear Bayou Dr
    382 0221   0221   H       0221   Meadowcreek Village Park Community Center   5333 Berry Creek Drive       at Winding Creek
    383 0222   0222   H       0222   To Be Determined
    384 0224   0224   H       0224   Linkwood Park Community Center              3699 Norris Drive            at Ilona Lane
    385 0891   0224   V       0224   Linkwood Park Community Center              3699 Norris Drive            at Ilona Lane
    386 0974   0224   V       0224   Linkwood Park Community Center              3699 Norris Drive            at Ilona Lane
    387 0225   0225   H       0225   To Be Determined
    388 0226   0226   H       0226   Ingrando Park Recreation Center             7302 Keller Street           at Kellogg Street
    389 0227   0227   H       0227   River Oaks Elementary School                2008 Kirby Drive             at San Felipe Stre
    390 0229   0229   H       0229   Jacinto City Town Center Community Center   1025 Oates Road              at Challenger 7




Exhibit 10
    391 0769   0229   V       0229   Jacinto City Town Center Community Center   1025 Oates Road              at Challenger 7
    392 0838   0229   V       0229   Jacinto City Town Center Community Center   1025 Oates Road              at Challenger 7
    393 0905   0229   V       0229   Jacinto City Town Center Community Center   1025 Oates Road              at Challenger 7
    394 0935   0229   V       0229   Jacinto City Town Center Community Center   1025 Oates Road              at Challenger 7
    395 0230   0230   H       0230   To Be Determined
    396 0574   0230   V       0230   To Be Determined
    397 0231   0231   H       0231   Golfcrest Elementary School                 7414 Fairway Drive           at Joplin Street
    398 0172   0231   V       0231   Golfcrest Elementary School                 7414 Fairway Drive           at Joplin Street
    399 0766   0231   V       0231   Golfcrest Elementary School                 7414 Fairway Drive           at Joplin Street
    400 0945   0231   V       0231   Golfcrest Elementary School                 7414 Fairway Drive           at Joplin Street
    401 0946   0231   V       0231   Golfcrest Elementary School                 7414 Fairway Drive           at Joplin Street
               0232   H       0232   Pershing Middle School                      3838 Blue Bonnet Boulevard   at Braes Bouleva
                                                                                                                                   Case 4:20-cv-03709 Document 22-10 Filed on 11/01/20 in TXSD Page 15 of 82




    402 0232
    403 0956   0232   V       0232   Pershing Middle School                      3838 Blue Bonnet Boulevard   at Braes Bouleva
           A           B       C      D                            I                                      J                 K
    404 0233        0233   H       0233   Girl Scouts of San Jacinto Council           3000 Southwest Freeway        near Wakeforest
    405 0234        0234   H       0234   To Be Determined
    406 0235        0235   H       0235   Hartsfield Elementary School                 5001 Perry Street             at Milart Street
    407 0236        0236   H       0236   Norris Chapel United Methodist Church        7415 Saint Lo Road            at Van Fleet Stree
    408 0237        0237   H       0237   Jones Future Academy                         7414 Saint Lo Road            at Van Fleet Stree
    409 0238        0238   H       0238   Kelso Elementary School                      5800 Southmund Street         at Crestridge Stre
    410 0239        0239   H       0239   Edgewood Park Community Center               5803 Bellfort Street          at Southbank Stre
    411 0822        0239   V       0239   Edgewood Park Community Center               5803 Bellfort Street          at Southbank Stre
    412 0240        0240   H       0240   To Be Determined
    413 0242        0242   H       0242   To Be Determined
    414 0244        0244   H       0244   Willbern Elementary School                   10811 Goodspring Drive        at Legacy Park Dr
    415 0245        0245   H       0245   Kohrville Elementary School                  11600 Woodland Shore Drive    at Sandy Woods
    416 0246        0246   H       0246   To Be Determined
    417 0247        0247   H       0247   Cuney Homes Community Center                 3260 Truxillo Street          at Burkett Street
    418 0248        0248   H       0248   To Be Determined
    419 0249        0249   H       0249   To Be Determined
    420 0250        0250   H       0250   JD Walker Community Center                   7613 Wade Road                near Jones Road
    421      0251   0251   H       0251   Charles R Drew Elementary School             223 Red Oak Avenue            at Penn Street




Exhibit 10
    422      0252   0252   H       0252   Greater New Hope Missionary Baptist Church   10505 Bainbridge Street       at Calgary Lane
    423      0253   0253   H       0253   To Be Determined
    424      0255   0255   H       0255   Red Elementary School                        4520 Tonawanda Drive          at Cliffwood Driv
    425      0256   0256   H       0256   William S Sutton Elementary School           7402 Albacore Drive           at Sharpview Driv
    426      0938   0256   V       0256   William S Sutton Elementary School           7402 Albacore Drive           at Sharpview Driv
    427      0257   0257   H       0257   To Be Determined
    428      0258   0258   H       0258   To Be Determined
    429      0259   0259   H       0259   Pleasantville Elementary School              1431 Gellhorn Drive           at Cowart Street
    430      0260   0260   H       0260   Lafaye Johnson Lee Elementary School         12900 West Little York Road   at McKendree Pa
    431      0904   0260   V       0260   Lafaye Johnson Lee Elementary School         12900 West Little York Road   at McKendree Pa
    432      0939   0260   V       0260   Lafaye Johnson Lee Elementary School         12900 West Little York Road   at McKendree Pa
             0261   0261   H       0261   American Legion Post No 586                  708 East Parker Road          at Guse Street
                                                                                                                                          Case 4:20-cv-03709 Document 22-10 Filed on 11/01/20 in TXSD Page 16 of 82




    433
    434      0683   0261   V       0261   American Legion Post No 586                  708 East Parker Road          at Guse Street
           A           B       C      D                            I                                          J                   K
    435 0795        0261   V       0261   American Legion Post No 586                       708 East Parker Road          at Guse Street
    436 0914        0261   V       0261   American Legion Post No 586                       708 East Parker Road          at Guse Street
    437 0989        0261   V       0261   American Legion Post No 586                       708 East Parker Road          at Guse Street
    438 0262        0262   H       0262   To Be Determined
    439 0263        0263   H       0263   To Be Determined
    440 0264        0264   H       0264   To Be Determined
    441 0265        0265   H       0265   To Be Determined
    442 0266        0266   H       0266   To Be Determined
    443 0267        0267   H       0267   To Be Determined
    444 0268        0268   H       0268   ChristChurch Presbyterian                         5001 Bellaire Boulevard       at 3rd Street
    445 0269        0269   H       0269   To Be Determined
    446 0270        0270   H       0270   Clifton Middle School                             6001 Golden Forest Drive      at Lost Forest Dri
    447 0271        0271   H       0271   Cloverland Park Bessie Swindle Community Center   11800 Scott Street            at Hickok Lane
    448 0273        0273   H       0273   To Be Determined
    449 0275        0275   H       0275   Glenbrook United Methodist Church                 8635 Glen Valley Drive        at Wilmerdean St
    450 0791        0275   V       0275   Glenbrook United Methodist Church                 8635 Glen Valley Drive        at Wilmerdean St
    451 0276        0276   H       0276   Bastian Elementary School                         5051 Bellfort Street          at Jutland Road
    452 0277        0277   H       0277   To Be Determined




Exhibit 10
    453 0278        0278   H       0278   Sunset United Methodist Church                    709 Allendale Road            at Lillian Street
    454 0708        0278   V       0278   Sunset United Methodist Church                    709 Allendale Road            at Lillian Street
    455 0279        0279   H       0279   Korean First Baptist Church                       4209 Red Bluff Road           near Randolph Ro
    456 0280        0280   H       0280   To Be Determined
    457 0281        0281   H       0281   Godwin Park Community Center                      5101 Rutherglenn Drive        at Balmforth Lan
    458      0317   0281   V       0281   Godwin Park Community Center                      5101 Rutherglenn Drive        at Balmforth Lan
    459      0282   0282   H       0282   Briarmeadow Clubhouse                             3203 Freshmeadows Drive       at Richmond Ave
    460      0283   0283   H       0283   Cooper Elementary School                          18655 Imperial Valley Drive   at Chisholm Trail
    461      0284   0284   H       0284   Bonham Elementary School                          8302 Braes River Drive        at Carew Street
    462      0285   0285   H       0285   J P Cornelius Elementary School                   7475 Westover Street          at Winterhaven D
    463      0921   0285   V       0285   J P Cornelius Elementary School                   7475 Westover Street          at Winterhaven D
             0286   0286   H       0286   Windsor Village Community Center                  14441 Croquet Lane            at Grapevine Stre
                                                                                                                                               Case 4:20-cv-03709 Document 22-10 Filed on 11/01/20 in TXSD Page 17 of 82




    464
    465      0287   0287   H       0287   Willow Meadows Baptist Church                     4300 West Bellfort Street     at Greenwillow S
           A      B       C      D                           I                                 J                      K
    466 0947   0287   V       0287   Willow Meadows Baptist Church          4300 West Bellfort Street          at Greenwillow S
    467 0948   0287   V       0287   Willow Meadows Baptist Church          4300 West Bellfort Street          at Greenwillow S
    468 0949   0287   V       0287   Willow Meadows Baptist Church          4300 West Bellfort Street          at Greenwillow S
    469 0288   0288   H       0288   Reagan Webb Mading Elementary School   8511 Crestmont Street              at Reed Road
    470 0289   0289   H       0289   To Be Determined
    471 0290   0290   H       0290   To Be Determined
    472 0292   0292   H       0292   Audrey H Lawson Middle School          14000 Stancliff Street             at Simsbrook Driv
    473 0293   0293   H       0293   Andy Anderson Elementary School        5727 Ludington Drive               at Landsdown Dr
    474 0294   0294   H       0294   To Be Determined
    475 0295   0295   H       0295   To Be Determined
    476 0296   0296   H       0296   Lansdale Park Community Center         8201 Roos Road                     at Waldo Drive
    477 0297   0297   H       0297   Sharpstown Park Community Center       6600 Harbor Town Drive             at Bellaire Boulev
    478 0298   0298   H       0298   Waldo Emerson Elementary School        9533 Skyline Drive                 at Tanglewilde St
    479 0686   0298   V       0298   Waldo Emerson Elementary School        9533 Skyline Drive                 at Tanglewilde St
    480 0299   0299   H       0299   To Be Determined
    481 0300   0300   H       0300   Sampson Elementary School              16002 Coles Crossing Drive North   at Coles Crossing
    482 0301   0301   H       0301   To Be Determined
    483 0302   0302   H       0302   Deepwater Junior High School           501 Glenmore Drive                 at Portsmouth St




Exhibit 10
    484 0535   0302   V       0302   Deepwater Junior High School           501 Glenmore Drive                 at Portsmouth St
    485 0303   0303   H       0303   To Be Determined
    486 0304   0304   H       0304   Herod Elementary School                5627 Jason Street                  at Mullins Drive
    487 0306   0306   H       0306   CCISD Learner Support Center           2903 Falcon Pass                   near Krueger Wa
    488 0307   0307   H       0307   City of Nassau Bay Council Chamber     1800 Space Park Drive No 200       at Saturn Lane
    489 0308   0308   H       0308   Courtyard by Marriott Houston Hobby    9190 Gulf Freeway                  at Tallyho Road
    490 0850   0308   V       0308   Courtyard by Marriott Houston Hobby    9190 Gulf Freeway                  at Tallyho Road
    491 0309   0309   H       0309   To Be Determined
    492 0310   0310   H       0310   To Be Determined
    493 0311   0311   H       0311   Ed White Elementary School             9001 Triola Lane                   at Jorine Drive
    494 0312   0312   H       0312   Mark White Elementary School           2515 Old Farm Road                 near Woodway D
               0314   H       0314   Jan Hansen Aragon Middle School        16823 West Road                    at Queenston Str
                                                                                                                                    Case 4:20-cv-03709 Document 22-10 Filed on 11/01/20 in TXSD Page 18 of 82




    495 0314
    496 0315   0315   H       0315   Elrod Elementary School                6230 Dumfries Drive                At Bob White Dri
           A      B       C      D                            I                                   J                      K
    497 0685   0315   V       0315   Elrod Elementary School                     6230 Dumfries Drive              At Bob White Dri
    498 0952   0315   V       0315   Elrod Elementary School                     6230 Dumfries Drive              At Bob White Dri
    499 0316   0316   H       0316   Evelyn Rubenstein Jewish Community Center   5601 South Braeswood Boulevard   at Atwell Drive
    500 0318   0318   H       0318   Hobby Elementary School                     4021 Woodmont Drive              at White Heather
    501 0994   0318   V       0318   Hobby Elementary School                     4021 Woodmont Drive              at White Heather
    502 0320   0320   H       0320   Woodland Lodge No 1157                      8337 Sweetwater Lane             at Canino Road
    503 0321   0321   H       0321   Melrose Park Community Center               1001 Canino Road                 at Downey Street
    504 0324   0324   H       0324   Harper Alternative School                   4425 North Shepherd Drive        between 43rd Str
    505 0073   0324   V       0324   Harper Alternative School                   4425 North Shepherd Drive        between 43rd Str
    506 0325   0325   H       0325   High School Ahead Academy                   5320 Yale Street                 at West Donovan
    507 0326   0326   H       0326   Armandina Farias Early Childhood Center     515 Rittenhouse Street           at Nordling Road
    508 0077   0326   V       0326   Armandina Farias Early Childhood Center     515 Rittenhouse Street           at Nordling Road
    509 0787   0326   V       0326   Armandina Farias Early Childhood Center     515 Rittenhouse Street           at Nordling Road
    510 0835   0326   V       0326   Armandina Farias Early Childhood Center     515 Rittenhouse Street           at Nordling Road
    511 0909   0326   V       0326   Armandina Farias Early Childhood Center     515 Rittenhouse Street           at Nordling Road
    512 0910   0326   V       0326   Armandina Farias Early Childhood Center     515 Rittenhouse Street           at Nordling Road
    513 0327   0327   H       0327   Wesley Elementary School                    800 Dillard Street               at DePriest Stree
    514 0328   0328   H       0328   To Be Determined




Exhibit 10
    515 0329   0329   H       0329   W I Stevenson Middle School                 9595 Winkler Drive               at Old Galveston
    516 0330   0330   H       0330   To Be Determined
    517 0331   0331   H       0331   To Be Determined
    518 0919   0331   V       0331   To Be Determined
    519 0332   0332   H       0332   To Be Determined
    520 0333   0333   H       0333   Seabrook Intermediate School                2401 East Meyer Road
    521 0334   0334   H       0334   Ramada Inn                                  6115 Will Clayton Parkway        at Kenswick Drive
    522 0035   0334   V       0334   Ramada Inn                                  6115 Will Clayton Parkway        at Kenswick Drive
    523 0457   0334   V       0334   Ramada Inn                                  6115 Will Clayton Parkway        at Kenswick Drive
    524 0336   0336   H       0336   South Early College High School             1930 Airport Boulevard           near South Freew
    525 0337   0337   H       0337   Fondren Elementary School                   12405 Carlsbad Street            at West Orem Dr
               0338   H       0338   Alexander Elementary School                 8500 Brookwulf Drive             at Beechnut Stre
                                                                                                                                      Case 4:20-cv-03709 Document 22-10 Filed on 11/01/20 in TXSD Page 19 of 82




    526 0338
    527 0339   0339   H       0339   Looscan Elementary School                   3800 Robertson Street            at Shelby Street
           A      B       C      D                             I                                     J                    K
    528 0953   0339   V       0339   Looscan Elementary School                    3800 Robertson Street           at Shelby Street
    529 0340   0340   H       0340   Good Shepherd Episcopal Church               2929 Woodland Hills Drive       at Lake Hills Drive
    530 0341   0341   H       0341   Burbank Middle School                        315 Berry Road                  at Bauman Road
    531 0342   0342   H       0342   To Be Determined
    532 0343   0343   H       0343   Houston Federation of Teachers               2704 Sutherland Street          near Carrolton St
    533 0203   0343   V       0343   Houston Federation of Teachers               2704 Sutherland Street          near Carrolton St
    534 0871   0343   V       0343   Houston Federation of Teachers               2704 Sutherland Street          near Carrolton St
    535 0345   0345   H       0345   Sylvan Rodriguez Jr Elementary School        5858 Chimney Rock Road          Enter on Glenmo
    536 0347   0347   H       0347   To Be Determined
    537 0348   0348   H       0348   To Be Determined
    538 0350   0350   H       0350   The Rice School                              7550 Seuss Drive                at North Braeswo
    539 0351   0351   H       0351   To Be Determined
    540 0352   0352   H       0352   San Jacinto College Central Campus Library   8060 Spencer Highway            at Cunningham S
    541 0353   0353   H       0353   To Be Determined
    542 0354   0354   H       0354   To Be Determined
    543 0355   0355   H       0355   James H Law Elementary School                12401 South Coast Drive         at Orem Drive
    544 0356   0356   H       0356   Walnut Bend Elementary School                10620 Briar Forest Drive        at Citywest Boule
    545 0357   0357   H       0357   To Be Determined




Exhibit 10
    546 0358   0358   H       0358   To Be Determined
    547 0359   0359   H       0359   Betty Roberts Best Elementary School         10000 Centre Parkway            at Sugar Branch D
    548 0360   0360   H       0360   To Be Determined
    549 0362   0362   H       0362   Westland Baptist Church                      1407 West Grand Parkway South   near Taswell Stre
    550 0363   0363   H       0363   To Be Determined
    551 0365   0365   H       0365   Saint Pius the Tenth High School             811 West Donovan Street         at North Shepher
    552 0366   0366   H       0366   To Be Determined
    553 0367   0367   H       0367   B T Washington High School                   119 East 39th Street            at Yale Street
    554 0192   0367   V       0367   B T Washington High School                   119 East 39th Street            at Yale Street
    555 0368   0368   H       0368   To Be Determined
    556 0741   0368   V       0368   To Be Determined
               0370   H       0370   Goodson Middle School                        17333 Huffmeister Road          at Cypress Fields
                                                                                                                                        Case 4:20-cv-03709 Document 22-10 Filed on 11/01/20 in TXSD Page 20 of 82




    557 0370
    558 0372   0372   H       0372   Southmeadow Property Owners Clubhouse        12002 Fairmeadow Drive          at Southmeadow
           A      B       C      D                             I                               J                  K
    559 0374   0374   H       0374   Knights of Columbus Hall Council 5077   5309 Oates Road               at Oak Brook Driv
    560 0797   0374   V       0374   Knights of Columbus Hall Council 5077   5309 Oates Road               at Oak Brook Driv
    561 0816   0374   V       0374   Knights of Columbus Hall Council 5077   5309 Oates Road               at Oak Brook Driv
    562 0818   0374   V       0374   Knights of Columbus Hall Council 5077   5309 Oates Road               at Oak Brook Driv
    563 0375   0375   H       0375   Felix L Baldree Building                13828 Corpus Christi Street   at Freeport Stree
    564 0827   0375   V       0375   Felix L Baldree Building                13828 Corpus Christi Street   at Freeport Stree
    565 0831   0375   V       0375   Felix L Baldree Building                13828 Corpus Christi Street   at Freeport Stree
    566 0954   0375   V       0375   Felix L Baldree Building                13828 Corpus Christi Street   at Freeport Stree
    567 0376   0376   H       0376   To Be Determined
    568 0377   0377   H       0377   Bayshore Elementary School              800 McCabe Road               at Highway 146
    569 0088   0377   V       0377   Bayshore Elementary School              800 McCabe Road               at Highway 146
    570 0378   0378   H       0378   Forest Bend Civic Building              4300 Laura Leigh Lane         at Townes Road
    571 0379   0379   H       0379   Bellfort Church of Christ               6606 Bellfort Street          at Northdale Stre
    572 0380   0380   H       0380   To Be Determined
    573 0381   0381   H       0381   Alice Johnson Junior High School        15500 Proctor Street          at Ashland Boule
    574 0872   0381   V       0381   Alice Johnson Junior High School        15500 Proctor Street          at Ashland Boule
    575 0383   0383   H       0383   Carverdale Park Community Center        9920 Porto Rico Road          at Sweetbay Lane
    576 0971   0383   V       0383   Carverdale Park Community Center        9920 Porto Rico Road          at Sweetbay Lane




Exhibit 10
    577 0384   0384   H       0384   Riceville Mount Olive Baptist Church    11539 South Gessner Road      near McGee Lane
    578 0385   0385   H       0385   To Be Determined
    579 0386   0386   H       0386   To Be Determined
    580 0387   0387   H       0387   To Be Determined
    581 0388   0388   H       0388   To Be Determined
    582 0967   0388   V       0388   To Be Determined
    583 0391   0391   H       0391   To Be Determined
    584 0746   0391   V       0391   To Be Determined
    585 0392   0392   H       0392   To Be Determined
    586 0393   0393   H       0393   Clear Lake Church of the Nazarene       14310 Galveston Road          Near Clear Lake C
    587 0395   0395   H       0395   Ashford Elementary School               1815 Shannon Valley Drive     at Whittington D
               0396   H       0396   Scenic Woods Regional Library           10677 Homestead Road          at Little York Roa
                                                                                                                                Case 4:20-cv-03709 Document 22-10 Filed on 11/01/20 in TXSD Page 21 of 82




    588 0396
    589 0398   0398   H       0398   To Be Determined
           A      B       C      D                               I                              J                  K
    590 0399   0399   H       0399   Calvary Hills Funeral Home              21723 Aldine Westfield Road   near Bluebird Pa
    591 0400   0400   H       0400   To Be Determined
    592 0401   0401   H       0401   Lakewood Park Community Center          8811 Feland Street            at East Houston S
    593 0115   0401   V       0401   Lakewood Park Community Center          8811 Feland Street            at East Houston S
    594 0402   0402   H       0402   Robert L Frost Elementary School        5002 Almeda Genoa Road        at Hendrickson S
    595 1010   0402   V       0402   Robert L Frost Elementary School        5002 Almeda Genoa Road        at Hendrickson S
    596 0403   0403   H       0403   Westbury Baptist Church                 10425 Hillcroft Street        at Willowbend Bo
    597 0404   0404   H       0404   To Be Determined
    598 0405   0405   H       0405   Salyards Middle School                  21757 Fairfield Place Drive   at Medley Green
    599 0408   0408   H       0408   Little York Volunteer Fire Station 81   10410 Airline Drive           at Holtman Stree
    600 0780   0408   V       0408   Little York Volunteer Fire Station 81   10410 Airline Drive           at Holtman Stree
    601 0409   0409   H       0409   To Be Determined
    602 0608   0409   V       0409   To Be Determined
    603 0411   0411   H       0411   To Be Determined
    604 0413   0413   H       0413   To Be Determined
    605 0414   0414   H       0414   To Be Determined
    606 0415   0415   H       0415   To Be Determined
    607 0416   0416   H       0416   Pipers Meadow Community Center          15920 Pipers View Drive       at El Toro Street




Exhibit 10
    608 0417   0417   H       0417   To Be Determined
    609 0418   0418   H       0418   Beverly Hills Community Center          10201 Kingspoint Road         at Members Stre
    610 0419   0419   H       0419   To Be Determined
    611 0420   0420   H       0420   To Be Determined
    612 0421   0421   H       0421   To Be Determined
    613 0968   0421   V       0421   To Be Determined
    614 0422   0422   H       0422   Crestmont Park Community Center         5200 Selinsky Road            at Glenhollow Dr
    615 0243   0422   V       0422   Crestmont Park Community Center         5200 Selinsky Road            at Glenhollow Dr
    616 0969   0422   V       0422   Crestmont Park Community Center         5200 Selinsky Road            at Glenhollow Dr
    617 0423   0423   H       0423   To Be Determined
    618 0970   0423   V       0423   To Be Determined
               0424   H       0424   To Be Determined
                                                                                                                               Case 4:20-cv-03709 Document 22-10 Filed on 11/01/20 in TXSD Page 22 of 82




    619 0424
    620 0426   0426   H       0426   Sharpstown International School         8330 Triola Lane              at Mary Bates Bo
           A      B       C      D                             I                                  J                   K
    621 0427   0427   H       0427   To Be Determined
    622 0428   0428   H       0428   Houston Community College Alief Center     13803 Bissonnet Street         at Keegans Wood
    623 0429   0429   H       0429   Mildred Rickard Landis Elementary School   10255 Spice Lane               at Course Drive
    624 0943   0429   V       0429   Mildred Rickard Landis Elementary School   10255 Spice Lane               at Course Drive
    625 1000   0429   V       0429   Mildred Rickard Landis Elementary School   10255 Spice Lane               at Course Drive
    626 0430   0430   H       0430   Jane Long Academy Middle School            6501 Bellaire Boulevard        at Rookin Street
    627 0335   0430   V       0430   Jane Long Academy Middle School            6501 Bellaire Boulevard        at Rookin Street
    628 0431   0431   H       0431   Burnett Bayland Community Center           6000 Chimney Rock Drive        at Gulfton Street
    629 0432   0432   H       0432   Pilgrim Academy                            6302 Skyline Drive             at West Greenrid
    630 0433   0433   H       0433   Piney Point Elementary School              8921 Pagewood Lane             at Fondren Road
    631 0839   0433   V       0433   Piney Point Elementary School              8921 Pagewood Lane             at Fondren Road
    632 0944   0433   V       0433   Piney Point Elementary School              8921 Pagewood Lane             at Fondren Road
    633 0435   0435   H       0435   To Be Determined
    634 0436   0436   H       0436   Tanglewood Middle School                   5215 San Felipe Street         at Sage Road
    635 0437   0437   H       0437   To Be Determined
    636 0438   0438   H       0438   To Be Determined
    637 0439   0439   H       0439   To Be Determined
    638 0440   0440   H       0440   To Be Determined




Exhibit 10
    639 0441   0441   H       0441   To Be Determined
    640 0442   0442   H       0442   Saint Marys Episcopal Church               15415 North Eldridge Parkway   at Louetta Road
    641 0444   0444   H       0444   To Be Determined
    642 0445   0445   H       0445   To Be Determined
    643 0447   0447   H       0447   To Be Determined
    644 0448   0448   H       0448   Black Middle School                        1575 Chantilly Lane            at West 43rd Stre
    645 0450   0450   H       0450   To Be Determined
    646 0975   0450   V       0450   To Be Determined
    647 0451   0451   H       0451   To Be Determined
    648 0452   0452   H       0452   Zwink Elementary School                    22200 Frassati Way Drive       at Spring Stuebne
    649 0735   0452   V       0452   To Be Determined
               0453   H       0453   Westbury Senior High School                11911 Chimney Rock Road        near Dryad Drive
                                                                                                                                   Case 4:20-cv-03709 Document 22-10 Filed on 11/01/20 in TXSD Page 23 of 82




    650 0453
    651 0454   0454   H       0454   To Be Determined
           A      B       C      D                            I                            J                    K
    652 0455   0455   H       0455   To Be Determined
    653 0562   0455   V       0455   To Be Determined
    654 0456   0456   H       0456   To Be Determined
    655 0461   0461   H       0461   To Be Determined
    656 0462   0462   H       0462   Kate Bell Elementary School          12323 Shaftsbury Drive         at Ravensworth S
    657 0463   0463   H       0463   To Be Determined
    658 0464   0464   H       0464   Cypressdale Clubhouse                4815 Elmbrook Drive            at Kuykendahl Ro
    659 0465   0465   H       0465   Ponderosa Elementary School          17202 Butte Creek Road         at FM 1960 Road
    660 0466   0466   H       0466   Church of Christ on Bammel Road      2700 Cypress Creek Parkway     at Fritz Oaks Plac
    661 0467   0467   H       0467   First New Hope Bible Church          5400 West Mount Houston Road   at Moon Light Fo
    662 0961   0467   V       0467   First New Hope Bible Church          5400 West Mount Houston Road   at Moon Light Fo
    663 0468   0468   H       0468   Northcliffe Manor Community Center   12026 West Marsham Circle      at Wirksworth Dr
    664 0469   0469   H       0469   To Be Determined
    665 0470   0470   H       0470   Bonnette Junior High                 5010 West Pasadena Boulevard   at Georgia Avenu
    666 0471   0471   H       0471   Lomax Junior High School             9801 North Avenue L            at Meadow Lark
    667 0472   0472   H       0472   Residence Garage                     2347 Underwood Street          at Kelving Street
    668 0473   0473   H       0473   To Be Determined
    669 0474   0474   H       0474   Clear Brook High School              4607 FM 2351                   at Hopevillage St




Exhibit 10
    670 0475   0475   H       0475   To Be Determined
    671 0476   0476   H       0476   To Be Determined
    672 0477   0477   H       0477   To Be Determined
    673 0478   0478   H       0478   To Be Determined
    674 0479   0479   H       0479   Lakewood Residents Club              15006 Lakewood Forest Drive    at Lakeview Drive
    675 0480   0480   H       0480   Barwood Home Owners Clubhouse        13003 Aste Lane                at Chuckson Driv
    676 0481   0481   H       0481   Millsap Elementary School            12424 Huffmeister Road         at Shaft Street
    677 0482   0482   H       0482   Roth Elementary School               21623 Castlemont Lane          at Bridgemont La
    678 0484   0484   H       0484   To Be Determined
    679 0485   0485   H       0485   To Be Determined
    680 0926   0485   V       0485   To Be Determined
               0486   H       0486   Lakewood United Methodist Church     11330 Louetta Road             at Jones Road
                                                                                                                              Case 4:20-cv-03709 Document 22-10 Filed on 11/01/20 in TXSD Page 24 of 82




    681 0486
    682 0983   0486   V       0486   Lakewood United Methodist Church     11330 Louetta Road             at Jones Road
           A      B       C      D                              I                                      J                K
    683 0487   0487   H       0487   Alief Middle School                             4415 Cook Road              at Dashwood Stre
    684 0489   0489   H       0489   India House                                     8888 West Bellfort Street   at Westbrae Park
    685 0490   0490   H       0490   To Be Determined
    686 0829   0490   V       0490   To Be Determined
    687 0869   0490   V       0490   To Be Determined
    688 0985   0490   V       0490   To Be Determined
    689 0986   0490   V       0490   To Be Determined
    690 0491   0491   H       0491   Mandarin Immersion Magnet School                5445 West Alabama Street    at Yorktown Stre
    691 0492   0492   H       0492   Paul Revere Middle School                       10502 Briar Forest Drive    at West Sam Hou
    692 0493   0493   H       0493   Klenk Elementary School                         6111 Bourgeois Road         at W Richey Road
    693 0873   0493   V       0493   Klenk Elementary School                         6111 Bourgeois Road         at W Richey Road
    694 0494   0494   H       0494   To Be Determined
    695 0495   0495   H       0495   Ramona Bang Elementary School                   8900 Rio Grande Drive       at Copperdale La
    696 0496   0496   H       0496   Frazier Elementary School CFISD                 8300 Little River Road      at West Road
    697 0497   0497   H       0497   To Be Determined
    698 0733   0497   V       0497   To Be Determined
    699 0743   0497   V       0497   To Be Determined
    700 0498   0498   H       0498   Northwest Church of Christ                      6720 West Tidwell Road      Near Bingle Road




Exhibit 10
    701 0322   0498   V       0498   Northwest Church of Christ                      6720 West Tidwell Road      Near Bingle Road
    702 0499   0499   H       0499   Grace Presbyterian Church                       10221 Ella Lee Lane         at West Sam Hou
    703 0500   0500   H       0500   Lemm Elementary School                          19034 Joan Leigh Drive      at Chisos Trail
    704 0501   0501   H       0501   Mount Sinai Baptist Church Family Life Center   902 West 8th Street         at Herkimer Stree
    705 0502   0502   H       0502   Old Crosby ISD Administration Building          706 Runneburg Road          at Pecan Street
    706 0988   0502   V       0502   Old Crosby ISD Administration Building          706 Runneburg Road          at Pecan Street
    707 0503   0503   H       0503   French Elementary School                        5802 West Rayford Road      at Gosling Road
    708 0504   0504   H       0504   Country Village Clubhouse                       12042 Riverview Drive       at Cedar Pass Dri
    709 0505   0505   H       0505   Wainwright Elementary School                    5330 Milwee Street          at Costa Rica Roa
    710 1004   0505   V       0505   Wainwright Elementary School                    5330 Milwee Street          at Costa Rica Roa
    711 0506   0506   H       0506   Fondren Park Community Building                 11802 Mclain Boulevard      at Gregory Boule
               0506   V       0506   Fondren Park Community Building                 11802 Mclain Boulevard      at Gregory Boule
                                                                                                                                     Case 4:20-cv-03709 Document 22-10 Filed on 11/01/20 in TXSD Page 25 of 82




    712 0893
    713 0507   0507   H       0507   Margaret Collins Elementary School              9829 Town Park Drive        at Ranchester Str
           A           B       C      D                             I                                             J                      K
    714 0508        0508   H       0508   Chancellor Elementary School                            4350 Boone Road                at High Star Drive
    715 0509        0509   H       0509   To Be Determined
    716 0510        0510   H       0510   To Be Determined
    717 0511        0511   H       0511   Woodard Elementary School                               17501 Cypress North Houston    at Barker Cypress
    718 0512        0512   H       0512   To Be Determined
    719 0991        0512   V       0512   To Be Determined
    720 0513        0513   H       0513   Huntwick Forest Clubhouse Recreational Facility         5300 Coral Gables Drive        at Glen Erica Driv
    721 0514        0514   H       0514   Strack Intermediate School                              18027 South Kuykendahl Road    at Elmbrook Driv
    722 0515        0515   H       0515   Brill Elementary School                                 9102 Herts Road                at Champion Driv
    723 0516        0516   H       0516   Glorious Way Church                                     11611 Champion Forest Drive    at West Richey R
    724 0517        0517   H       0517   Lieder Elementary School                                17003 Kieth Harrow Boulevard   at Cairnvillage St
    725 0518        0518   H       0518   Emmott Elementary School                                11750 Steepleway Boulevard     at Jones Road
    726 0519        0519   H       0519   HCPL Northwest Library                                  11355 Regency Green Drive      at Jones Road
    727 0520        0520   H       0520   Eickenroht Elementary School                            15252 Grand Point Road         at Ella Boulevard
    728 0521        0521   H       0521   To Be Determined
    729 0992        0521   V       0521   To Be Determined
    730 0522        0522   H       0522   Saint Peters United Methodist Church                    20775 Kingsland Boulevard      at Shillington Driv
    731      0523   0523   H       0523   To Be Determined




Exhibit 10
    732      0771   0523   V       0523   To Be Determined
    733      0524   0524   H       0524   Petrosky Elementary School                              6703 Winkleman Road            at La Paloma Stre
    734      0525   0525   H       0525   Milne Elementary School                                 7800 Portal Drive              at Kittybrook Driv
    735      0526   0526   H       0526   Raul Yzaguirre School for Success Tejano Center Building2950 Broadway Boulevard        at Kimble Street
    736      0023   0526   V       0526   Raul Yzaguirre School for Success Tejano Center Building2950 Broadway Boulevard        at Kimble Street
    737      0529   0529   H       0529   First Baptist Church of Tomball                         401 Oxford Street              at Pine Street
    738      0530   0530   H       0530   To Be Determined
    739      0531   0531   H       0531   To Be Determined
    740      0532   0532   H       0532   To Be Determined
    741      0533   0532   V       0532   To Be Determined
    742      0534   0534   H       0534   Parkgate Community Church                               3715 Preston Avenue            at Sao Paulo Stre
             0536   0536   H       0536   To Be Determined
                                                                                                                                                       Case 4:20-cv-03709 Document 22-10 Filed on 11/01/20 in TXSD Page 26 of 82




    743
    744      0537   0537   H       0537   To Be Determined
           A      B       C      D                            I                                      J                  K
    745 0539   0539   H       0539   To Be Determined
    746 0540   0540   H       0540   Judson Robinson Junior Community Center       2020 Hermann Drive            at Almeda Street
    747 0632   0540   V       0540   Judson Robinson Junior Community Center       2020 Hermann Drive            at Almeda Street
    748 0830   0540   V       0540   Judson Robinson Junior Community Center       2020 Hermann Drive            at Almeda Street
    749 0837   0540   V       0540   Judson Robinson Junior Community Center       2020 Hermann Drive            at Almeda Street
    750 0542   0542   H       0542   To Be Determined
    751 0995   0542   V       0542   To Be Determined
    752 0543   0543   H       0543   Herrera Elementary School                     525 Bennington Street         at Helmers Stree
    753 0778   0543   V       0543   Herrera Elementary School                     525 Bennington Street         at Helmers Stree
    754 0544   0544   H       0544   Ross Elementary School                        2819 Bay Street               at Eastex Freewa
    755 0167   0544   V       0544   Ross Elementary School                        2819 Bay Street               at Eastex Freewa
    756 0196   0544   V       0544   Ross Elementary School                        2819 Bay Street               at Eastex Freewa
    757 0833   0544   V       0544   Ross Elementary School                        2819 Bay Street               at Eastex Freewa
    758 0846   0544   V       0544   Ross Elementary School                        2819 Bay Street               at Eastex Freewa
    759 0852   0544   V       0544   Ross Elementary School                        2819 Bay Street               at Eastex Freewa
    760 0917   0544   V       0544   Ross Elementary School                        2819 Bay Street               at Eastex Freewa
    761 0928   0544   V       0544   Ross Elementary School                        2819 Bay Street               at Eastex Freewa
    762 0978   0544   V       0544   Ross Elementary School                        2819 Bay Street               at Eastex Freewa




Exhibit 10
    763 0546   0546   H       0546   To Be Determined
    764 0547   0547   H       0547   World Theater                                 1012 S Mason Road
    765 0548   0548   H       0548   Francone Elementary School                    11250 Perry Road              at Windfern Road
    766 0549   0549   H       0549   Link Elementary School                        2815 Ridge Hollow Drive       at Walters Road
    767 0957   0549   V       0549   Link Elementary School                        2815 Ridge Hollow Drive       at Walters Road
    768 0550   0550   H       0550   The Abiding Word Lutheran Church and School   17123 Red Oak Drive           near FM 1960
    769 0551   0551   H       0551   Hassler Elementary School                     9325 Lochlea Ridge Drive      at Gleannloch La
    770 0552   0552   H       0552   To Be Determined
    771 0553   0553   H       0553   Julia W Kahla Middle School                   16212 West Little York Road   east of Queensto
    772 0554   0554   H       0554   To Be Determined
    773 0693   0554   V       0554   To Be Determined
               0555   H       0555   To Be Determined
                                                                                                                                    Case 4:20-cv-03709 Document 22-10 Filed on 11/01/20 in TXSD Page 27 of 82




    774 0555
    775 0556   0556   H       0556   Cummings Elementary School                    10455 South Kirkwood Road     at Grove Glen Dr
           A      B       C      D                             I                                J                K
    776 0557   0557   H       0557   Martin Elementary School                 11718 Hendon Lane           at Belle Park
    777 0558   0558   H       0558   Saint Justin Martyr Catholic Community   13350 Ashford Point Drive   at Eldridge Parkw
    778 0560   0560   H       0560   Scroggins Elementary School              400 Boyles Street           at Laredo Street
    779 0811   0560   V       0560   Scroggins Elementary School              400 Boyles Street           at Laredo Street
    780 0812   0560   V       0560   Scroggins Elementary School              400 Boyles Street           at Laredo Street
    781 0561   0561   H       0561   City of La Porte City Hall               604 West Fairmont Parkway   at 6th Street
    782 0563   0563   H       0563   HC Public Library Kingwood Branch        4400 Bens View Lane         at Bens Branch D
    783 0564   0564   H       0564   South Union Church of Christ             7427 Ardmore Street         at Holly Hall Stre
    784 0565   0565   H       0565   To Be Determined
    785 0566   0566   H       0566   Sneed Elementary School                  9855 Pagewood Lane          at Wood Chase D
    786 0567   0567   H       0567   Vietnamese Community Center              7100 Clarewood Drive        at Southwest Fre
    787 0568   0568   H       0568   J F Ward Elementary School               1440 Bouldercrest Drive     at Pennhills Stree
    788 0569   0569   H       0569   Saint George Place Elementary School     5430 Hidalgo Street         at McCulloch Driv
    789 0570   0570   H       0570   Pin Oak Middle School                    4601 Glenmont Drive         at W Loop S
    790 0571   0571   H       0571   To Be Determined
    791 0573   0573   H       0573   Greater New Testament Church             7409 Calhoun Road           at Van Fleet Stree
    792 0858   0573   V       0573   Greater New Testament Church             7409 Calhoun Road           at Van Fleet Stree
    793 0576   0576   H       0576   To Be Determined




Exhibit 10
    794 0577   0577   H       0577   To Be Determined
    795 1003   0577   V       0577   To Be Determined
    796 0578   0578   H       0578   Candlelight Park Community Center        1520 Candlelight Lane       at Happy Hollow
    797 0579   0579   H       0579   To Be Determined
    798 0581   0581   H       0581   To Be Determined
    799 0582   0582   H       0582   Hobart Taylor Park Community Center      8100 Kenton Street          at Bacher Street
    800 0585   0585   H       0585   North Forest High School                 10726 Mesa Drive            at Little York Roa
    801 0586   0586   H       0586   Anderson Elementary School               6218 Lynngate Drive         at Cypresswood D
    802 0587   0587   H       0587   To Be Determined
    803 0588   0588   H       0588   Winship Elementary School                2175 Spring Creek Drive     at Aldine Westfie
    804 0589   0589   H       0589   To Be Determined
               0590   H       0590   To Be Determined
                                                                                                                               Case 4:20-cv-03709 Document 22-10 Filed on 11/01/20 in TXSD Page 28 of 82




    805 0590
    806 0591   0591   H       0591   Westfield Volunteer Fire Station 2       11255 Bentley Street        at Wardmont Str
           A           B       C      D                            I                                 J                    K
    807 0592        0592   H       0592   Kaiser Elementary School               13430 Bammel North Houston Road   at South Trace Dr
    808 0593        0593   H       0593   Saint Matthews Catholic Church         9915 Hollister Drive              at West Gulf Ban
    809 0594        0594   H       0594   To Be Determined
    810 0595        0595   H       0595   To Be Determined
    811 0596        0596   H       0596   Mildred Jenkins Elementary School      4615 Reynaldo Drive               at Banquo Drive
    812 0597        0597   H       0597   To Be Determined
    813 0598        0598   H       0598   Hopper Middle School                   7811 Fry Road                     at Saint Michaels
    814 0599        0599   H       0599   To Be Determined
    815 0600        0600   H       0600   Rees Elementary School                 16305 Kensley Drive               at Westheimer P
    816 0601        0601   H       0601   Doerre Intermediate School             18218 Theiss Mail Route Road      at Champion For
    817 0603        0603   H       0603   First Christian Church                 22101 Morton Ranch Road           near North Maso
    818 0604        0604   H       0604   To Be Determined
    819 0605        0605   H       0605   B H Hamblen Elementary School          1019 Dell Dale Street             at Ferness Lane
    820 0606        0606   H       0606   Key Middle School                      4000 Kelley Street                at Hirsch Road
    821 0580        0606   V       0606   Key Middle School                      4000 Kelley Street                at Hirsch Road
    822 0609        0609   H       0609   Rolling Fork Club                      9110 Rodney Ray Boulevard         at Waynemer Wa
    823 0610        0610   H       0610   To Be Determined
    824 1011        0610   V       0610   To Be Determined




Exhibit 10
    825 0611        0611   H       0611   Shadydale Elementary School            5905 Tidwell Road                 at Allwood Street
    826 0151        0611   V       0611   To Be Determined
    827 0612        0612   H       0612   To Be Determined
    828 0613        0613   H       0613   To Be Determined
    829 0614        0614   H       0614   Beneke Elementary School               3840 Briarchase Drive             at Manor Street
    830      0825   0614   V       0614   Beneke Elementary School               3840 Briarchase Drive             at Manor Street
    831      0981   0614   V       0614   Beneke Elementary School               3840 Briarchase Drive             at Manor Street
    832      0615   0615   H       0615   Wells Middle School Auxiliary Gym      4033 Gladeridge Drive             at Gladebrook St
    833      0616   0616   H       0616   Christ Covenant Church                 17000 Longenbaugh Drive           at Queenston Bo
    834      0617   0617   H       0617   Jowell Elementary School               6355 Greenhouse Road              at Rebel Yell Driv
    835      0618   0618   H       0618   Morton Ranch High School               21000 Franz Road                  at North Westgre
             0619   0619   H       0619   HCPL Maud Smith Marks Branch Library   1815 Westgreen Boulevard          at Highland Knoll
                                                                                                                                        Case 4:20-cv-03709 Document 22-10 Filed on 11/01/20 in TXSD Page 29 of 82




    836
    837      0620   0620   H       0620   Hastings Senior High School            4410 Cook Road                    enter on High Sta
           A           B       C      D                            I                                  J                  K
    838 0622        0622   H       0622   Ronnie Truitt Middle School            6600 Addicks Satsuma Road       at Hamstead Par
    839 0623        0623   H       0623   To Be Determined
    840 0625        0625   H       0625   Ashford United Methodist Church        2201 South Dairy Ashford Road   at Piping Rock Dr
    841 0627        0627   H       0627   Douglas Smith Elementary School        11300 Stancliff Road            at Leawood Blvd
    842 0628        0628   H       0628   To Be Determined
    843 0364        0628   V       0628   To Be Determined
    844 0870        0628   V       0628   To Be Determined
    845 0629        0629   H       0629   New Light Christian Center             1535 Greensmark Drive
    846 0630        0630   H       0630   To Be Determined
    847 0633        0633   H       0633   Haude Elementary School                3111 Louetta Road               at Haude Road
    848 0634        0634   H       0634   Twin Creeks Middle School              27100 Cypresswood Drive         at Bradbury Fore
    849 0753        0634   V       0634   Twin Creeks Middle School              27100 Cypresswood Drive         at Bradbury Fore
    850 0635        0635   H       0635   To Be Determined
    851 0636        0636   H       0636   To Be Determined
    852 0637        0637   H       0637   William Booth Garden Apartments        808 Frawley Street              at Irvington Stree
    853 0639        0639   H       0639   To Be Determined
    854 0640        0640   H       0640   Cypress Fairbanks Exhibit Center       11206 Telge Road                at Arnold Junior H
    855      0641   0641   H       0641   Thomas M Danish Elementary School      11850 Fallbrook Drive           at Village Trail Dr




Exhibit 10
    856      0642   0642   H       0642   Owens Elementary School                7939 Jackrabbit Road            at Owens Street
    857      0643   0643   H       0643   Tipps Elementary School                5611 Queenston Boulevard        at Brookhollow C
    858      0913   0643   V       0643   Tipps Elementary School                5611 Queenston Boulevard        at Brookhollow C
    859      0644   0644   H       0644   To Be Determined
    860      0645   0645   H       0645   To Be Determined
    861      0646   0646   H       0646   Southeast Community Christian Center   14880 Bellaire Boulevard
    862      0647   0647   H       0647   Mahanay Elementary School              13215 High Star Drive           at Synott Street
    863      0648   0648   H       0648   Theiss Elementary School               17510 Theiss Mail Route Road    at Hidden Trail
    864      0650   0650   H       0650   Deerfield Village Recreation Center    4045 Deerfield Village Drive    at Heathersage D
    865      0651   0651   H       0651   Holmsley Elementary School             7315 Hudson Oaks Drive          at Silver Sky
    866      0652   0652   H       0652   To Be Determined
             0656   0656   H       0656   To Be Determined
                                                                                                                                       Case 4:20-cv-03709 Document 22-10 Filed on 11/01/20 in TXSD Page 30 of 82




    867
    868      0584   0656   V       0656   To Be Determined
           A      B       C      D                            I                                           J                K
    869 0657   0657   H       0657   To Be Determined
    870 0449   0657   V       0657   To Be Determined
    871 0729   0657   V       0657   To Be Determined
    872 0783   0657   V       0657   To Be Determined
    873 0658   0658   H       0658   To Be Determined
    874 0660   0660   H       0660   To Be Determined
    875 0661   0661   H       0661   To Be Determined
    876 0662   0662   H       0662   Fairmont Elementary School                         4315 Heathfield Drive       at Coldstream St
    877 0663   0663   H       0663   Waltrip High School                                1900 West 34th Street       at Ella Boulevard
    878 0927   0663   V       0663   Waltrip High School                                1900 West 34th Street       at Ella Boulevard
    879 0664   0664   H       0664   To Be Determined
    880 0665   0665   H       0665   Heritage Elementary School                         4301 East Boulevard         at Aaron Street
    881 0667   0667   H       0667   Lowery Elementary School                           15950 Ridge Park Drive      at Club Lake Stre
    882 0668   0668   H       0668   Charterwood MUD Administration Activity Building   16444 Cutten Road           at Magnolia Ridg
    883 0788   0668   V       0668   Charterwood MUD Administration Activity Building   16444 Cutten Road           at Magnolia Ridg
    884 0669   0669   H       0669   Church of Christ in Champions                      13902 Cutten Road           at Champions Ce
    885 0670   0670   H       0670   To Be Determined
    886 0671   0671   H       0671   To Be Determined




Exhibit 10
    887 0672   0672   H       0672   Klein Oak High School                              22603 Northcrest Drive      at Klein Oak Lane
    888 0673   0673   H       0673   To Be Determined
    889 0674   0674   H       0674   To Be Determined
    890 0676   0676   H       0676   To Be Determined
    891 0677   0677   H       0677   To Be Determined
    892 0678   0678   H       0678   Clark Primary School                               12625 River Laurel Drive    at Rushworth Dri
    893 0679   0679   H       0679   To Be Determined
    894 0682   0682   H       0682   Rizzuto Elementary School                          3201 Farrington Street      at Catlett Street
    895 0684   0684   H       0684   Ulrich Intermediate School                         10103 Spring Cypress Road   at Cutten Road
    896 0998   0684   V       0684   Ulrich Intermediate School                         10103 Spring Cypress Road   at Cutten Road
    897 0687   0687   H       0687   Charles B Cook Middle School                       9111 Wheatland Drive        at West Road
               0688   H       0688   Saint John Lutheran Church Gym                     15235 Spring Cypress Road   at Huffmeister Ro
                                                                                                                                        Case 4:20-cv-03709 Document 22-10 Filed on 11/01/20 in TXSD Page 31 of 82




    898 0688
    899 0689   0689   H       0689   To Be Determined
           A      B       C      D                             I                                    J                   K
    900 0701   0689   V       0689   To Be Determined
    901 0690   0690   H       0690   To Be Determined
    902 0878   0690   V       0690   To Be Determined
    903 0691   0691   H       0691   Royce Black Elementary School               14155 Grant Road                at Pawnee Bend
    904 0692   0692   H       0692   To Be Determined
    905 0694   0694   H       0694   Aerodrome                                   8220 Willow Place Drive North   at SH 249
    906 0695   0695   H       0695   To Be Determined
    907 0696   0696   H       0696   To Be Determined
    908 0697   0697   H       0697   To Be Determined
    909 0990   0697   V       0697   To Be Determined
    910 0698   0698   H       0698   To Be Determined
    911 0699   0699   H       0699   Hope Christian Reformed Church              770 Pineloch Drive              at Village Evergre
    912 0700   0700   H       0700   First Baptist Church Huffman Youth Center   25259 F M 2100 Road             at Huffman Eastg
    913 0703   0703   H       0703   Taylor Lake Village Municipal Facility      500 Kirby Boulevard             at Shady Springs
    914 0704   0704   H       0704   To Be Determined
    915 0705   0705   H       0705   To Be Determined
    916 0767   0705   V       0705   To Be Determined
    917 0834   0705   V       0705   To Be Determined




Exhibit 10
    918 0706   0706   H       0706   Budewig Intermediate School                 12570 Richmond Avenue           at Oxford Place D
    919 0709   0709   H       0709   West Houston Church of Christ               17100 West Road                 at Queenston Bo
    920 0710   0710   H       0710   Saint Lukes Missionary Baptist Church       714 Detering Street             at Rose Street
    921 0711   0711   H       0711   Westside High School                        14201 Briar Forest Drive        at Highway 6
    922 0712   0712   H       0712   Sandra Bales Walker Elementary School       6424 Settlers Village Drive     at Liberty Valley
    923 0713   0713   H       0713   Homewood Suites by Hilton CyFair            13110 Wortham Center Drive      at US 290
    924 0715   0715   H       0715   To Be Determined
    925 0716   0716   H       0716   Jennie Reid Elementary School               10001 West Fairmont Parkway     at Underwood St
    926 0717   0717   H       0717   Lewis Elementary School                     3230 Spears Road                at Veterans Mem
    927 0718   0718   H       0718   North Pointe Elementary School              3200 Almond Creek Drive         at Scenic Glade D
    928 0719   0719   H       0719   Schochler Elementary School                 910 Deerpass Drive              near Cobb Street
               0720   H       0720   Williamsburg Settlement Clubhouse           1602 Hoyt Lane                  at Prince George
                                                                                                                                      Case 4:20-cv-03709 Document 22-10 Filed on 11/01/20 in TXSD Page 32 of 82




    929 0720
    930 0721   0721   H       0721   Brookwood Elementary School                 16850 Middlebrook Drive         at Walnut Pond
           A      B       C      D                           I                                      J                           K
    931 0724   0721   V       0721   Brookwood Elementary School                  16850 Middlebrook Drive               at Walnut Pond
    932 0722   0722   H       0722   To Be Determined
    933 0723   0723   H       0723   Eiland Elementary School                     6700 North Klein Circle Drive         at Houston Rossl
    934 0859   0723   V       0723   Eiland Elementary School                     6700 North Klein Circle Drive         at Houston Rossl
    935 0725   0725   H       0725   To Be Determined
    936 0726   0726   H       0726   Salem Lutheran Church Fellowship Hall        22601 Lutheran Church Road            Salem Luthe
    937 0727   0727   H       0727   Shadowbriar Elementary School                2650 Shadowbriar Drive                at Westheimer R
    938 0730   0730   H       0730   To Be Determined
    939 0942   0730   V       0730   To Be Determined
    940 0731   0731   H       0731   Harris County Annex 57                       19818 Franz Road Enter East side of Bldat Old Fry Road
    941 0732   0732   H       0732   To Be Determined
    942 0728   0732   V       0732   To Be Determined
    943 0738   0738   H       0738   Holiday Inn Houston Intercontinental         15222 John F Kennedy Boulevard        at North Sam Ho
    944 0410   0738   V       0738   Holiday Inn Houston Intercontinental         15222 John F Kennedy Boulevard        at North Sam Ho
    945 0739   0739   H       0739   Coady Baptist Church                         5606 Wade Road                        at Cedar Bayou L
    946 0740   0740   H       0740   Church on the Rock                           7123 Decker Drive                     at Mable Street
    947 0742   0742   H       0742   Heritage Park Baptist Church                 2732 FM 528 Road                      at Plymouth Colo
    948 0349   0742   V       0742   Heritage Park Baptist Church                 2732 FM 528 Road                      at Plymouth Colo




Exhibit 10
    949 0655   0742   V       0742   Heritage Park Baptist Church                 2732 FM 528 Road                      at Plymouth Colo
    950 0845   0742   V       0742   Heritage Park Baptist Church                 2732 FM 528 Road                      at Plymouth Colo
    951 0744   0744   H       0744   Clear Lake Intermediate School               15545 El Camino Real                  at El Dorado Bou
    952 0745   0745   H       0745   Clear Lake City Recreation Center Pavilion   16511 Diana Lane                      at Ramada Drive
    953 0747   0747   H       0747   Dueitt Middle School                         1 Eagle Crossing                      at Treaschwig Ro
    954 0748   0748   H       0748   Space Center Intermediate School             17400 Saturn Lane                     at Hercules Stree
    955 0920   0748   V       0748   Space Center Intermediate School             17400 Saturn Lane                     at Hercules Stree
    956 0751   0751   H       0751   To Be Determined
    957 0752   0752   H       0752   To Be Determined
    958 0754   0754   H       0754   Bethels Place Community Empowerment Center   12660 Sandpiper Drive                 at Fonmeadow St
    959 0755   0755   H       0755   To Be Determined
               0755   V       0755   To Be Determined
                                                                                                                                            Case 4:20-cv-03709 Document 22-10 Filed on 11/01/20 in TXSD Page 33 of 82




    960 0972
    961 0756   0756   H       0756   To Be Determined
           A      B       C      D                              I                                        J                      K
    962 1007   0756   V       0756   To Be Determined
    963 0757   0757   H       0757   Spring ISD Child Nutrition and Training Center   15330 Kuykendahl Road              near Cypress Lan
    964 0758   0758   H       0758   To Be Determined
    965 0759   0759   H       0759   Gleason Elementary School                        9203 Willowbridge Park Boulevard   at West Road
    966 0760   0760   H       0760   To Be Determined
    967 0762   0762   H       0762   To Be Determined
    968 0763   0763   H       0763   To Be Determined
    969 0764   0764   H       0764   To Be Determined
    970 0765   0765   H       0765   Heflin Elementary School                         3303 Synott Road                   at Westpark Driv
    971 0768   0768   H       0768   To Be Determined
    972 0773   0773   H       0773   Liestman Elementary School                       7610 Synott Road                   at Beechnut Stre
    973 0776   0776   H       0776   Lake Houston Church of the Nazarene              5616 FM 1960 Road East             at Droitwich Driv
    974 0781   0781   H       0781   Notre Dame Catholic Church Parish Hall           7720 Boone Road                    at Corona Street
    975 0782   0782   H       0782   Westbrook Intermediate School                    302 West El Dorado Boulevard       at Glenwest Driv
    976 0784   0784   H       0784   To Be Determined
    977 0007   0784   V       0784   To Be Determined
    978 0785   0785   H       0785   To Be Determined
    979 0786   0786   H       0786   To Be Determined




Exhibit 10
    980 0789   0789   H       0789   Copperfield Church                               8350 Highway 6 North               at West Road
    981 0792   0792   H       0792   1st Baptist Church North Houston                 4422 Lauder Road                   at John F Kenned
    982 0397   0792   V       0792   1st Baptist Church North Houston                 4422 Lauder Road                   at John F Kenned
    983 0793   0793   H       0793   Cleveland Ripley Neighborhood Center             720 Fairmont Parkway
    984 0794   0794   H       0794   Harvest Time Church Community Center             17770 Imperial Valley Drive        at Harvest Time L
    985 0101   0794   V       0794   Harvest Time Church Community Center             17770 Imperial Valley Drive        at Harvest Time L
    986 0796   0796   H       0796   To Be Determined
    987 0798   0798   H       0798   Garden Villa Park Community Center               6720 South Haywood Drive           at Ashburn Stree
    988 0134   0798   V       0798   Garden Villa Park Community Center               6720 South Haywood Drive           at Ashburn Stree
    989 0815   0798   V       0798   Garden Villa Park Community Center               6720 South Haywood Drive           at Ashburn Stree
    990 0820   0798   V       0798   Garden Villa Park Community Center               6720 South Haywood Drive           at Ashburn Stree
               0800   H       0800   To Be Determined
                                                                                                                                             Case 4:20-cv-03709 Document 22-10 Filed on 11/01/20 in TXSD Page 34 of 82




    991 0800
    992 0803   0803   H       0803   Copeland Elementary School                       18018 Forest Heights Drive         at Barker Cypress
           A      B       C      D                              I                                   J                      K
    993 0804   0804   H       0804   To Be Determined
    994 0805   0805   H       0805   Hamilton Elementary School                    12050 Old Kluge Road             at Grant Road
    995 0602   0805   V       0805   Hamilton Elementary School                    12050 Old Kluge Road             at Grant Road
    996 0806   0806   H       0806   To Be Determined
    997 0807   0807   H       0807   Sunset Shadows Apartments Clubhouse           9850 Meadowglen Lane             near Briarpark Dr
    998 0813   0813   H       0813   To Be Determined
    999 0814   0814   H       0814   Holmquist Elementary School                   15040 Westpark Drive             at Addicks Clodin
   1000 0817   0817   H       0817   Spillane Middle School                        13403 Woods-Spillane Boulevard   at Spring Cypress
   1001 0821   0821   H       0821   Northshore Friends Church                     1013 Maxey Road                  at East Freeway
   1002 0823   0823   H       0823   Matzke Elementary School                      10002 Mills Road                 at Perry Road
   1003 0824   0824   H       0824   To Be Determined
   1004 0828   0828   H       0828   Hamilton Middle School                        12330 Kluge Road                 at Grant Road
   1005 0840   0840   H       0840   The Light of the World Christian Fellowship   16161 Old Humble Road            at Greens Road
   1006 0083   0840   V       0840   The Light of the World Christian Fellowship   16161 Old Humble Road            at Greens Road
   1007 0841   0841   H       0841   To Be Determined
   1008 0842   0842   H       0842   To Be Determined
   1009 0847   0847   H       0847   To Be Determined
   1010 0799   0847   V       0847   To Be Determined




Exhibit 10
   1011 0849   0849   H       0849   James DeAnda Elementary School                7980 Almeda Genoa Road           at Ballantine Stre
   1012 0801   0849   V       0849   James DeAnda Elementary School                7980 Almeda Genoa Road           at Ballantine Stre
   1013 0851   0851   H       0851   Dove Meadows HOA Clubhouse                    3331 Vandyke Drive               near Meadow Hi
   1014 0853   0853   H       0853   Kuehnle Elementary School                     5510 Winding Ridge Drive         at T C Jester Boul
   1015 0854   0854   H       0854   Tuffly Park Recreation Center                 3200 Russell Street              at Lucille Street
   1016 0186   0854   V       0854   Tuffly Park Recreation Center                 3200 Russell Street              at Lucille Street
   1017 0855   0855   H       0855   Nitsch Elementary School                      4702 West Mount Houston Road     near W Montgom
   1018 0861   0855   V       0855   Nitsch Elementary School                      4702 West Mount Houston Road     near W Montgom
   1019 0862   0862   H       0862   Birkes Elementary School                      8500 Queenston Boulevard         at West Road
   1020 0864   0864   H       0864   To Be Determined
   1021 0959   0864   V       0864   To Be Determined
               0868   H       0868   McDougle Elementary School                    10410 Kansack Lane               at Seton Lake Dri
                                                                                                                                         Case 4:20-cv-03709 Document 22-10 Filed on 11/01/20 in TXSD Page 35 of 82




   1022 0868
   1023 0884   0868   V       0868   McDougle Elementary School                    10410 Kansack Lane               at Seton Lake Dri
           A      B       C      D                            I                               J                          K
   1024 0977   0868   V       0868   McDougle Elementary School             10410 Kansack Lane                    at Seton Lake Dri
   1025 0874   0874   H       0874   To Be Determined
   1026 0875   0875   H       0875   Postma Elementary School               18425 West Road                       at Greenhouse R
   1027 0876   0876   H       0876   Benignus Elementary School             7225 Alvin A Klein Drive              at FM 2920 Road
   1028 0877   0877   H       0877   M Robinson Elementary School           4321 Westfield Village Drive          at Clay Road
   1029 0880   0880   H       0880   Frank Elementary School                9225 Crescent Clover Drive            at Champion For
   1030 0881   0881   H       0881   McFee Elementary School                19315 Plantation Cove Lane            at Plantation For
   1031 0882   0882   H       0882   To Be Determined
   1032 0883   0883   H       0883   Carolee Booker Elementary School       22352 Imperial Valley Drive           at Bammel Road
   1033 0885   0885   H       0885   To Be Determined
   1034 0888   0888   H       0888   To Be Determined
   1035 0666   0888   V       0888   To Be Determined
   1036 0979   0888   V       0888   To Be Determined
   1037 0894   0894   H       0894   Helen Major Elementary School          16855 Sugar Pine Drive                at FM 1960 West
   1038 0895   0895   H       0895   Poe Elementary School                  5100 Hazard Street                    at South Bouleva
   1039 0040   0895   V       0895   Poe Elementary School                  5100 Hazard Street                    at South Bouleva
   1040 0896   0895   V       0895   Poe Elementary School                  5100 Hazard Street                    at South Bouleva
   1041 0897   0897   H       0897   Northgate Crossing Elementary School   23437 Northgate Crossing Boulevard    at Hardy Toll Roa




Exhibit 10
   1042 0898   0898   H       0898   To Be Determined
   1043 0899   0899   H       0899   Kingsland Baptist Church               20555 Kingsland Boulevard             at Dominion Driv
   1044 0903   0903   H       0903   Canyon Pointe Elementary School        13002 Northpointe Boulevard           at Northpointe M
   1045 0916   0916   H       0916   Bernshausen Elementary School          11116 Mahaffey Road                   near Crestbrook
   1046 0137   0916   V       0916   Bernshausen Elementary School          11116 Mahaffey Road                   near Crestbrook
   1047 0923   0923   H       0923   Pope Elementary School                 19019 North Bridgeland Lake Parkway   at Bridge Cove D
   1048 0936   0936   H       0936   To Be Determined
   1049 0106   0936   V       0936   To Be Determined
   1050 0241   0936   V       0936   To Be Determined
   1051 0737   0936   V       0936   To Be Determined
   1052 0934   0936   V       0936   To Be Determined
               0955   H       0955   Creekside Park Junior High School      8711 Creekside Green Drive            at Kuykendahl Ro
                                                                                                                                      Case 4:20-cv-03709 Document 22-10 Filed on 11/01/20 in TXSD Page 36 of 82




   1053 0955
   1054 0958   0958   H       0958   Saint Paul A M E Church                1554 Gears Road                       at Adel Road
           A        B        C      D                               I                                           J                        K
   1055 0960     0960    H       0960    Sierra Meadows Apartments                            9835 North Sam Houston Parkway Eastnear John Ralston
   1056 0964     0964    H       0964    To Be Determined
   1057 0973     0973    H       0973    To Be Determined
   1058 0976     0976    H       0976    To Be Determined
   1059 0382     0976    V       0976    To Be Determined
   1060 0963     0976    V       0976    To Be Determined
   1061 0965     0976    V       0976    To Be Determined
   1062 0980     0980    H       0980    Wortham Village Clubhouse                            10911 Wortham Boulevard            at Walnut Lake R
   1063 0982     0982    H       0982    Wildwood Elementary School                           13802 Northpointe Boulevard        at Shaw Road
   1064 0984     0984    H       0984    To Be Determined
   1065 0488     0984    V       0984    To Be Determined
   1066 0997     0997    H       0997    To Be Determined
   1067 1001     1001    H       1001    Youngblood Intermediate School                       8410 Dairy View Lane               at Beechnut Stre
   1068 1002     1002    H       1002    Judy Bush Elementary School                          9730 Stroud Drive                  at Corporate Stre
   1069 0425     1002    V       1002    Judy Bush Elementary School                          9730 Stroud Drive                  at Corporate Stre
   1070 1006     1006    H       1006    To Be Determined
   1071 0879     1006    V       1006    To Be Determined
   1072 1009     1006    V       1006    To Be Determined




Exhibit 10
   1073 1012     1012    H       1012    To Be Determined
   1074 NewDTV   DTV131K H       DTV131K Kingdom Builders Center                              6011 West Orem Drive
   1075 NewDTV   DTV134W H       DTV134W HCC West Loop South                                  5601 West Loop South
   1076 NewDTV   DTV139F H       DTV139F Fallbrook Church                                     12512 Walters Road
   1077 NewDTV   DTV141U H       DTV141U Humble Civic Center                                  8233 Will Clayton Pkwy
   1078 NewDTV   DTV142H H       DTV142H Houston Food Bank                                    535 Portwall St
   1079 NewDTV   DTV145C H       DTV145C HCC Southeast College Building C Parking Garage      6960 Rustic Street                 at Garland Drive
   1080 NewDTV   DTV146N H       DTV146N NRG Center                                           1 NRG Pkwy
   1081 NewDTV   DTV147C H       DTV147C Toyota Center                                        1510 Polk St
   1082 NewDTV   DTV148Z H       DTV148Z Resurrection Metropolitan Community Church           2025 West 11th Street              near T C Jester Bo
   1083 NewDTV   DTV149H H       DTV149H HCC Alief Center                                     13803 Bissonnet St
                                                                                                                                                      Case 4:20-cv-03709 Document 22-10 Filed on 11/01/20 in TXSD Page 37 of 82




   1084 New ED   New ED H        New ED A Community of the Servant Savior Presbyterian Church 11303 Hughes Road
   1085 New ED   New ED H        New ED First Methodist Houston                               1320 Main Street
           A         B          C      D                              I                                         J                     K
   1086 New ED    New ED    H       New ED    Greater Saint Matthew Church Southeast Campus   7701 Jutland
   1087 New ED    New ED    H       New ED    Greater Saint Matthew Church Southwest Campus   14919 South Main
   1088 New ED    New ED    H       New ED    Donald C Matter Municipal Building              1800 Space Park Drive, Ste 200
   1089 New ED    New ED    H       New ED    Faithbridge Church                              18000 Stuebner Airline Drive
   1090 New ED    New ED    H       New ED    First United Methodist Church, Pasadena         1062 Fairmont Parkway
   1091 New ED    New ED    H       New ED    Guadalupe Columbus Club                         5309 Oates Road
   1092 New ED    New ED    H       New ED    Lake Houston Untied Methodist Church            23606 FM 2100 Road
   1093 New ED    New ED    H       New ED    Loving Word Fellowship                          170 Rittenhouse Street
   1094 New ED    New ED    H       New ED    MultiCultural Center                            951 Tristar Drive
   1095 New ED    New ED    H       New ED    Ashford Communities                             6718 De Moss Drive
   1096 New ED    New ED    H       New ED    To Be Determined
   1097 SRD001C   SRD001C   H       SRD001C   County Attorney Conference Center               1019 Congress Avenue
   1098 0631      SRD126C   H       SRD126C   HCPL Barbara Bush Branch                        6817 Cypresswood Drive           at Castletown Pa
   1099 SRD126P   SRD126P   H       SRD126P   Prairie View A&M University Northwest           9449 Grant Road
   1100 SRD127A   SRD127A   H       SRD127A   Atascocita Branch Library                       19520 Pinehurst Trail Drive
   1101 0659      SRD127H   H       SRD127H   Lake Houston Church of Christ                   8003 Farmingham Road             at FM 1960 East
   1102 SRD127J   SRD127J   H       SRD127J   Journey of Faith UMC                            130 Atascocita Road
   1103 SRD127V   SRD127V   H       SRD127V   Victory Houston                                 809 West Road




Exhibit 10
   1104 0459      SRD127Y   H       SRD127Y   Kingwood Community Center                       4102 Rustic Woods Drive          at West Lake Hou
   1105 SRD128F   SRD128F   H       SRD128F   La Porte Recreation and Fitness Center          1322 South Broadway
   1106 SRD128J   SRD128J   H       SRD128J   San Jacinto Community Center                    604 Highland Woods Dr
   1107 SRD128L   SRD128L   H       SRD128L   Crosby Community Center                         409 Hare Road
   1108 SRD128P   SRD128P   H       SRD128P   East Harris County Activity Center              7340 Spencer Highway
   1109 SRD129    SRD129    H       SRD129    Freeman Branch Library                          16616 Diana Lane
   1110 0654      SRD129E   H       SRD129E   El Franco Lee Community Center                  9500 Hall Road                   at Kingspoint Roa
   1111 0653      SRD129E   V       SRD129E   El Franco Lee Community Center                  9500 Hall Road                   at Kingspoint Roa
   1112 0774      SRD129E   V       SRD129E   El Franco Lee Community Center                  9500 Hall Road                   at Kingspoint Roa
   1113 0843      SRD129E   V       SRD129E   El Franco Lee Community Center                  9500 Hall Road                   at Kingspoint Roa
   1114 SRD129I   SRD129I   H       SRD129I   Clear Lake Islamic Center                       17511 El Camino Real
                            H                 Pipers Meadow Community Center                  15920 Pipers View Dr
                                                                                                                                                   Case 4:20-cv-03709 Document 22-10 Filed on 11/01/20 in TXSD Page 38 of 82




   1115 SRD129P   SRD129P           SRD129P
   1116 0545      SRD129S   H       SRD129S   Harris County Scarsdale Annex                   10851 Scarsdale Boulevard
           A      B           C      D                              I                                         J                          K
   1117 0996    SRD129S   V       SRD129S Harris County Scarsdale Annex                    10851 Scarsdale Boulevard
   1118 0941    SRD129U   H       SRD129U University of Houston Clear Lake                 2700 Bay Area Boulevard
   1119 SRD129X SRD129X   H       SRD129X To Be Determined
   1120 0734    SRD130C   H       SRD130C Juergens Hall Community Center                   26026 Hempstead Highway               near Spring Cypr
   1121 SRD130S SRD130S   H       SRD130S Saint John Lutheran Church and School            15235 Spring Cypress Road
   1122 SRD130T SRD130T   H       SRD130T Tomball Public Works Building                    501B James Street
   1123 0319    SRD131    H       SRD131 Hiram Clarke Multi Service Center                 3810 West Fuqua Street                near Buffalo Spee
   1124 0649    SRD131I   H       SRD131I To Be Determined
   1125 SRD131K SRD131K   H       SRD131K Kingdom Builders Center                          6011 West Orem Drive
   1126 0458    SRD131P   H       SRD131P The Power Center                                 12401 South Post Oak Road             at South Main Str
   1127 SRD131R SRD131R   H       SRD131R Raindrop Turkish House                           9301 West Bellfort Boulevard
   1128 SRD132A SRD132A   H       SRD132A Lakeland Activity Center                         16919 North Bridgeland Lake Parkway
   1129 SRD132H SRD132H   H       SRD132H Morton Ranch High School                         21000 Franz Road
   1130 0772    SRD132J   H       SRD132J James E Taylor High School                       20700 Kingsland Boulevard             at Dominion Driv
   1131 0119    SRD132K   H       SRD132K Katy Branch Harris County Public Library         5414 Franz Road                       near Drexel Stree
   1132 0305    SRD132L   H       SRD132L Lone Star College Cypress Center                 19710 Clay Road                       near North Fry Ro
   1133 0951    SRD132L   V       SRD132L Lone Star College Cypress Center                 19710 Clay Road                       near North Fry Ro
   1134 SRD132X SRD132X   H       SRD132X To Be Determined




Exhibit 10
   1135 0483    SRD133    H       SRD133 Nottingham Park Building                          926 Country Place Drive               at Kimberley Driv
   1136 0626    SRD133C   H       SRD133C To Be Determined
   1137 0272    SRD133U   H       SRD133U Unity of Houston Annex                           2819 Hillcroft Street                 at Hillcroft Street
   1138 SRD133X SRD133X   H       SRD133X To Be Determined
   1139 SRD133Z SRD133Z   H       SRD133Z First Congregational Church                      10840 Beinhorn Road
   1140 0274    SRD134C   H       SRD134C Crowne Plaza Houston Galleria                    7611 Katy Freeway                     at Silber Road
   1141 0434    SRD134G   H       SRD134G Hampton Inn Galleria                             4500 Post Oak Parkway                 at West Loop
   1142 0178    SRD134G   V       SRD134G Hampton Inn Galleria                             4500 Post Oak Parkway                 at West Loop
   1143 SRD134I SRD134I   H       SRD134I Hampton Inn & Suites Houston I-10/Central        5820 Katy Freeway
   1144 0200    SRD134M   H       SRD134M Metropolitan MultiService Center                 1475 West Gray Street                 at Metropolitan S
   1145 0361    SRD134R   H       SRD134R Reckling Park - Rice University Athletics        2050 University
                          H       SRD134W HCC West Loop South                              5601 West Loop South
                                                                                                                                                       Case 4:20-cv-03709 Document 22-10 Filed on 11/01/20 in TXSD Page 39 of 82




   1146 SRD134W SRD134W
   1147 0074    SRD135    H       SRD135 City Jersey Village Municipal Government Center   16327 Lakeview Drive                  near Acapulco Dr
           A         B        C       D                               I                                         J                      K
   1148 0790      SRD135W H       SRD135W Richard and Meg Weekley Community Center             8440 Greenhouse Road             near Longenbaug
   1149 0008      SRD137B H       SRD137B Bayland Park Community Center                        6400 Bissonnet Street            near Hillcroft
   1150 0559      SRD137C H       SRD137C Comfort Suites Westchase                             2830 Wilcrest Drive              at Meadowglen L
   1151 SRD137T   SRD137T H       SRD137T Tracy Gee Community Center                           3599 Westcenter Drive
   1152 SRD138I   SRD138I H       SRD138I ISGH Bear Creek Community Center                     17250 Coventry Park Drive
   1153 0407      SRD138J H       SRD138J John Knox Presbyterian Church                        2525 Gessner Road                at Brigade Street
   1154 0621      SRD138K H       SRD138K Katherine Tyra Branch Library                        16719 Clay Road                  at Kinloch Drive
   1155 0707      SRD138S H       SRD138S Trini Mendenhall Community Center                    1414 Wirt Road                   at Shadyvilla Lan
   1156 0443      SRD138S V       SRD138S Trini Mendenhall Community Center                    1414 Wirt Road                   at Shadyvilla Lan
   1157 0761      SRD138S V       SRD138S Trini Mendenhall Community Center                    1414 Wirt Road                   at Shadyvilla Lan
   1158 0120      SRD138Z H       SRD138Z Encourager Church                                    10950 Katy Freeway               near Brittmore R
   1159 SRD139A   SRD139A H       SRD139A Acres Homes Multi Service Center                     6719 West Montgomery Road
   1160 SRD139F   SRD139F H       SRD139F Fallbrook Church                                     12512 Walters Road
   1161 0848      SRD139V H       SRD139V Lone Star College Victory Center                     4141 Victory Drive               at Vogel Road
   1162 0779      SRD140 H        SRD140 Hardy Street Senior Citizens Center                   11901 West Hardy Road            at Canino Road
   1163 0714      SRD140 V        SRD140 Hardy Street Senior Citizens Center                   11901 West Hardy Road            at Canino Road
   1164 SRD140B   SRD140B H       SRD140B BakerRipley East Aldine Campus                       3000 Aldine Mail Route Road
   1165 0254      SRD140X H       SRD140X Anclamars W Reception Hall B                         10330 Eastex Fwy




Exhibit 10
   1166 0212      SRD140X V       SRD140X Anclamars W Reception Hall                           10330 Eastex Freeway             south of Lakewoo
   1167 0937      SRD140X V       SRD140X Anclamars W Reception Hall                           10330 Eastex Freeway             south of Lakewoo
   1168 SRD141B   SRD141B H       SRD141B Bammel Church of Christ - Kaleo Building             2700 Cypress Creek Parkway
   1169 SRD141C   SRD141C H       SRD141C Northeast Multi Service Center                       9720 Spaulding Street
   1170 SRD141G   SRD141G H       SRD141G Green House International Church                     200 West Greens Road
   1171 SRD141I   SRD141I H       SRD141I Holiday Inn Houston Intercontinental Airport Hotel   15222 John F Kennedy Boulevard
   1172 SRD141L   SRD141L H       SRD141L Lone Star College North Harris                       2700 WW Thorne Drive
   1173 SRD141N   SRD141N H       SRD141N HCC North Forest Campus                              6010 Little York Road
   1174 0108      SRD141U H       SRD141U Humble Civic Center                                  8233 Will Clayton Pkwy
   1175 0911      SRD141U V       SRD141U Humble Civic Center                                  8233 Will Clayton Pkwy
   1176 0045      SRD142C H       SRD142C C E King Middle School                               8530 C E King Parkway
                                                                                               3915 Kelley Street               at Sayers Street
                                                                                                                                                    Case 4:20-cv-03709 Document 22-10 Filed on 11/01/20 in TXSD Page 40 of 82




   1177 0344      SRD142G H       SRD142G Greater Emmanuel Family Worship Center
   1178 SRD142H   SRD142H H       SRD142H Houston Food Bank                                    535 Portwall St
           A         B          C      D                                I                                              J                         K
   1179 0042      SRD142K   H       SRD142K   Kashmere MultiService Center                            4802 Lockwood Drive                 at Rand Road
   1180 0373      SRD142K   V       SRD142K   Kashmere MultiService Center                            4802 Lockwood Drive                 at Rand Road
   1181 0406      SRD142K   V       SRD142K   Kashmere MultiService Center                            4802 Lockwood Drive                 at Rand Road
   1182 SRD142T   SRD142T   H       SRD142T   Tuffley Park Community Center                           3200 Russell Street
   1183 0460      SRD142W   H       SRD142W   North Channel Branch Library                            15741 Wallisville Road              at Carpenters Lan
   1184 0141      SRD142Z   H       SRD142Z   Martin Flukinger Community Center                       16003 Lorenzo Street
   1185 0208      SRD143G   H       SRD143G   Alvin D Baggett Community Center                        1302 Keene Street
   1186 0081      SRD143G   V       SRD143G   Alvin D Baggett Community Center                        1302 Keene Street
   1187 0860      SRD143G   V       SRD143G   Alvin D Baggett Community Center                        1302 Keene Street
   1188 0010      SRD143R   H       SRD143R   Neighborhood Centers Inc Ripley House Campus            4410 Navigation Boulevard           at North Jenkins
   1189 0102      SRD144    H       SRD144    Lee College                                             200 Lee Drive
   1190 0527      SRD144J   H       SRD144J   John Phelps Courthouse                                  101 South Richey Street
   1191 0154      SRD145C   H       SRD145C   HCC Southeast College Building C Parking Garage         6960 Rustic Street                  at Garland Drive
   1192 0541      SRD146F   H       SRD146F   Crowne Plaza Houston NRG                                8686 Kirby Drive
   1193 SRD146N   SRD146N   H       SRD146N   NRG Center                                              1 NRG Pkwy
   1194 SRD146S   SRD146S   H       SRD146S   Sunnyside Multi Service Center                          9314 Cullen Boulevard
   1195 SRD146Y   SRD146Y   H       SRD146Y   J J Roberson Family Life Center                         4810 Redbud
   1196 0223      SRD146Z   H       SRD146Z   Holiday Inn Houston NRG/Med Center                      8111 Kirby Dr                       at LaConcha Lane




Exhibit 10
   1197 SRD147B   SRD147B   H       SRD147B   Beverly Hills Community Center                          9800 Kingspoint Road
   1198 0016      SRD147C   H       SRD147C   Toyota Center                                           1510 Polk St
   1199 0037      SRD147E   H       SRD147E   West End Multi Service Center                           170 Heights Boulevard
   1200 0390      SRD147S   H       SRD147S   Wheeler Avenue Baptist Church                           3826 Wheeler Ave
   1201 New       SRD147S   H       SRD147S   University of Saint Thomas                              3800 Montrose Boulevard
   1202 SRD147T   SRD147T   H       SRD147T   Texas Southern University                               3100 Cleburne Street
   1203 0389      SRD147U   H       SRD147U   University of Houston                                   4800 Calhoun Road
   1204 0538      SRD147Y   H       SRD147Y   Alice McKean Young Neighborhood Library                 5107 Griggs Road                    near Martin Luth
   1205 SRD147Z   SRD147Z   H       SRD147Z   Shrine of The Black Madonna Cultural and Event Center   5309 Martin Luther King Boulevard
   1206 0086      SRD148B   H       SRD148B   Sheraton Houston Brookhollow Hotel                      3000 North Loop West Freeway        at Directors Row
   1207 0323      SRD148B   V       SRD148B   Sheraton Houston Brookhollow Hotel                      3000 North Loop West Freeway        at Directors Row
                            H                                                                         501 Tidwell Rd
                                                                                                                                                              Case 4:20-cv-03709 Document 22-10 Filed on 11/01/20 in TXSD Page 41 of 82




   1208 SRD148C   SRD148C           SRD148C   Saint Charles Borromeo Church
   1209 0966      SRD148H   H       SRD148H   The Grand Tuscany Hotel                                 12801 Northwest Freeway             at Northwest Fre
           A       B      C      D                            I                                    J                   K
   1210 SRD148M SRD148M H        SRD148M Moody Park Community Center              3725 Fulton Street
   1211 0054       SRD148S H SRD148S SPJST Lodge Num 88                           1435 Beall Street             at 15th Street
   1212 0902       SRD148Z H SRD148Z Resurrection Metropolitan Community Church   2025 West 11th Street         near T C Jester Bo
   1213 SRD149H SRD149H H        SRD149H HCC Alief Center                         13803 Bissonnet St
   1214 SRD149I SRD149I H        SRD149I Mission Bend Islamic Center              6233 Tres Lagunas
   1215 SRD149X SRD149X H        SRD149X To Be Determined
   1216 SRD150B SRD150B H        SRD150B To Be Determined
   1217 0575       SRD150K H SRD150K Klein Multipurpose Center                    7500 FM 2920                  west of Alvin A K
   1218 SRD150L SRD150L H        SRD150L Lone Star College Creekside              8747 West New Harmony Trail
   1219 SRD150R SRD150R H        SRD150R Spring First Church                      1851 Spring Cypress Road
   1220 SRD150X SRD150X H        SRD150X Hosanna Lutheran Church                  16526 Ella Blvd
   1221 *Polling Locations may change up until Election Day




Exhibit 10
                                                                                                                                     Case 4:20-cv-03709 Document 22-10 Filed on 11/01/20 in TXSD Page 42 of 82
                    M               O              P          Q        R      S      T      U     V   W X                  Y                   Z
      1
      2
      3
      4
      5
      6
      7
      8
      9
     10
     11
     12 ED Voting Room EV Voting Room              City      Zip    EV Site US Rep St Sen St Rep SBOE JP CC       Unavailable Note         cated In
     13                                       Houston               EV           9     13 131       4 7 1                                     0332
     14                                       Houston     77081     EV           7 17        134    6 1 3
     15                                       Houston     77014     EV          18 15        139    4 4 1
     16                                       Humble      77338     EV           2     15 141       8 4 4
     17                                       Houston     77029     EV          18     15 142       4 2 1




Exhibit 10
     18       Learning Hub    Learning Hub Houston        77087     EV          29 6         145    4 6 2
     19                                       Houston     77054     EV           9     13 146       4 7 1
     20                                       Houston     77002     EV          18     13 147       4 1 1                                     0016
     21      oulevard                         Houston     77008-6320EV           2     15 134       6 1 4
     22                                       Houston     77083     EV           9     17 149       6 5 3
     23       Conference RoomConference Roo Houston       77002     EV          18 13        145    4 1 1                                     0890
     24       Elliot Room     Elliot Room     Spring      77379-7705EV           2      7 126       6 4 4 HCPL Barbara Bush Branch too small 0631
     25       Room 107        Room 107        Houston     77070     EV           27          126    6 4 4                                     0694
     26       Meeting Room Meeting Room Humble            77346     EV           24          127    8 4 2                                     0351
     27       Fellowship Hall Fellowship Hall Humble      77346-2249EV           2      4 127       8 4 2                                     0659
     28       Journey Room Journey Room Humble            77396     EV           2     15 127       8 4 2                                     0388
                                                                                                                                                      Case 4:20-cv-03709 Document 22-10 Filed on 11/01/20 in TXSD Page 43 of 82




     29       Large Worship ArLarge Worship AHouston      77038     EV          18      7 127       8 4 4                                     0595
     30       Auditorium      Auditorium      Kingwood    77345-1350EV           24          127    8 4 4                                     0459
               M                     O            P         Q          R   S             T        U     V       W X                     Y                     Z
     31 Senior Center        Senior Center La Porte     77571     EV           36            11   128       8   8   2                                         0561
     32      Assembly Room Assembly Room Highlands      77562     EV           36            15   128       8   3   2                                         0063
     33      Large Assembly RLarge Assembly Crosby      77532     EV           36   4             128       8   3   2                                         0502
     34      Big Room        Big Room       Pasadena    77505     EV           36   11            128       8   8   2                                         0352
     35      Meeting Room Meeting Room Houston          77062     EV           36   11            129       8   8   2                                         0941
     36      Auditorium      Auditorium     Houston     77089     EV           22            11   129       8   2   1                                         0654
     37      Community Hall Community Hall Houston      77058     EV           36            11   129       8   8   2                                         0748
     38                                     Webster     77598     EV           22            11   129       8   8   2                                         0416
     39      Room D-110      Room D-110     Houston     77089     EV           22   6             129       8   2   1                                         0545
     40      Garden Room     Garden Room Houston        77058     EV           36   11            129       8   8   2   Freeman Branch Library is small with 0941
     41                                                           EV           22            11   129       8   2   1   Calvary Church Houston Friendswoo 0474
     42 Dance Hall                         Cypress      77429-7321EV           10   7             130       6   4   3                                         0734
     43 Gym                  Gym           Cypress      77429     EV           10            7    130       6   4   3                                         0300
     44 Training Room        Training Room Tomball      77375     EV           10   7             130       6   4   4                                         0127
     45 Auditorium           Auditorium    Houston      77045-6402EV            9   13            131       4   7   1                                         0319
     46                                                           EV            9            17   131       4   5   1                                         0649
     47 Great Room            Great Room      Houston             EV            9            13   131       4   7   1                                         0332
     48      Green Room       Green Room      Houston   77045-2020EV            9            13   131       4   7   1                                         0458




Exhibit 10
     49      Ballroom         Ballroom        Houston   77031     EV            9   13            131       4   7   1                                         0462
     50      Sandpiper Room Sandpiper RoomCypress       77433     EV           10            18   132       8   5   3   Berry Center and LSC CyFair unavaila 0149
     51      Performing Arts CPerforming Arts Katy      77449     EV           10            18   132       8   5   3                                   0119, 0639
     52      Auditorium LobbyAuditorium LobbKaty        77450-2705EV           10            17   132       6   5   3                                         0772
     53      Meeting Room Meeting Room Katy             77493-1717EV           10   18            132       8   5   3                                         0119
     54      CY 106 and 107 CY 106 and 107 Katy         77449     EV            7   7             132       8   5   3                                         0305
     55                                                           EV           10            7    132       8   5   3                                         0511
     56 Meeting Room         Meeting Room Houston       77079     EV            7   17            133       6   5   3                                         0483
     57                                                           EV            7            17   133       6   5   3                                         0626
     58 Annex                Annex          Houston     77057     EV            7            17   133       6   5   3                                         0129
     59                                                           EV            7            17   133       6   5   3   Tried Econolodge West Energy Corri 0645
                                                        3098      EV                                                                                          0213
                                                                                                                                                                     Case 4:20-cv-03709 Document 22-10 Filed on 11/01/20 in TXSD Page 44 of 82




     60 Assembly Room Assembly Room Houston                                     7             7   133       6   5   3
     61 Laurel Ballroom Laurel Ballroom Houston         77024-2001EV            2            17   134       6   5   3                                         0730
              M                      O              P         Q          R   S        T        U     V     W X                   Y                     Z
     62 Uptown Room            Uptown Room Houston        77027-3419EV            7    17      134     6   1   4                                       0434
     63      Bayou City Ballro Bayou City BallroHouston   77007     EV            2    15      134     6   1   4                                       0071
     64      MMSL AR 2 3 (gyMMSL AR 2 3 (gHouston         77019-4926EV            2 15         134     6   1   1                                       0200
     65                                         Houston             EV                  2       13   134   6   1                                       0361
     66      Auditorium        Auditorium       Houston   77081     EV            7 17         134     6   1   3                                       0570
     67      Civic Center in M Civic Center in MHouston   77040-2029EV            77           135     6   4   4                                       0074
     68      Room 300          Room 300         Cypress   77433-5135EV            77           135     8   5   3                                       0790
     69      Auditorium        Auditorium       Houston   77074     EV            7 13         137     6   5   3                                       0256
     70      Meeting Room Meeting Room Houston            77042-3340EV            9    13      137     6   5   3 Tried Comfort Suites Wetschase, but   0559
     71      Auditorium        Auditorium       Houston   77042     EV            9 13         137     6   5   3                                       0566
     72      Community Cent Community Cen Houston         77084     EV            7     7      138     6   5   4                                       0882
     73      Education BuildinEducation Buildi Houston    77080     EV            2    15      138     6   5   3                                       0407
     74      Meeting Room Meeting Room Houston            77084     EV            77           138     6   5   3                                       0650
     75      Auditorium        Auditorium       Houston   77055-4917EV            2 15         138     6   1   3                                       0707
     76      Gym               Gym              Houston   77043     EV            2     7      138     6   5   3                                       0120
     77      Auditorium        Auditorium       Houston   77091     EV           18 15         139     4   1   1                                       0327
     78      Brooks Sports Gy Brooks Sports GyHouston     77014     EV           18 15         139     4   4   1                                       0660
     79      Room 102          Room 102         Houston   77088     EV           18 15         139     4   1   1                                       0848




Exhibit 10
     80      Auditorium        Auditorium       Houston   77076-1220EV           29 6          140     4   1   1                                       0321
     81      Ballroom          Ballroom         Houston   77039     EV           29 6          140     4   1   2                                       0411
     82      Hall B            Hall B           Houston   77093     EV           29     6      140     4   3   2                                       0254
     83      Kaleo Building Kaleo Building                          EV           18 15         141     4   4   1                                       0657
     84      Auditorium        Auditorium       Houston   77016     EV           18 13         141     4   3   1                                       0611
     85      Church            Church           Houston   77067     EV           18     6      141     4   4   4                                       0358
     86      Trinity Ballroom 1Trinity Ballroom Houston             EV           18    15      141     4   4   1                                       0283
     87      YMCA Building YMCA Building Houston          77073     EV           18    15      141     4   4   1                                       0657
     88                                         Houston   77016     EV           18    13      141     4   3   1                                       0454
     89      Meeting Rooms 1Meeting Rooms Humble          77338     EV            2    15      141     8   4   4                                       0108
     90      Big Gym           Big Gym          Houston   77044     EV           29     6      142     4   3   1                                       0045
             The Hall          The Hall         Houston   77026-1411EV           18 6          142     4   1   1                                       0344
                                                                                                                                                              Case 4:20-cv-03709 Document 22-10 Filed on 11/01/20 in TXSD Page 45 of 82




     91
     92      Community RoomCommunity Roo Houston          77029     EV           18       15   142       4 2 1                                         0259
               M                    O             P             Q          R   S             T        U     V       W X                       Y                      Z
     93 Auditorium              Auditorium        Houston   77026-2941EV           18   13            142       4   1   1                                            0042
     94      Multipurpose RooMultipurpose RoHouston         77026     EV           18            13   142       4   6   1                                            0854
     95      Meeting Room Meeting Room Houston              77049-4607EV           29   15            142       4   3   1   North Channel Branch Library too sm      0460
     96      Large Assembly RLarge Assembly Channelview     77530     EV           36            6    143       8   3   2                                            0141
     97      Conference RoomConference Roo Galena Park      77547     EV           29   6             143       4   2   2                                            0208
     98      Gym                Gym               Houston   77011-1036EV           29   6             143       4   6   2                                            0010
     99      Gym                Gym               Baytown   77520     EV           36   6             144       8   3   2   Baytown Senior Center not available      0102
    100      Training Room Training Room Pasadena           77506     EV           29   6             144       4   2   2                                            0527
    101      Learning Hub       Learning Hub Houston        77087     EV           29   6             145       4   6   2                                            0154
    102      Meeting Room Meeting Room Houston              77054     EV            9   13            146       4   7   1   Fiesta Mart not available and way to     0541
    103      Arena              Hall D            Houston   77054     EV            9            13   146       4   7   1                                            0223
    104      Auditorium 189 Auditorium 189 Houston          77051     EV            9   13            146       4   7   1                                            0158
    105      Gym                Gym               Houston   77033     EV           18            13   146       4   7   1                                            0573
    106      Royal Oaks BallroRoyal Oaks Ballr Houston      77054-1705EV            9            13   146       4   7   1                                            0223
    107      Multipurpose RooMultipurpose RoHouston         77075     EV           29             6   147       4   2   1                                            0536
    108      VIP A and B        VIP A and B       Houston   77002     EV           18            13   147       4   1   1                                            0016
    109      Auditorum          Auditorum         Houston   77007     EV            2            15   147       6   1   1                                            0037
    110                                           Houston   77006     EV            2            15   147       6   1   1                                            0039




Exhibit 10
    111      Gymnasium          Gymnasium         Houston   77004-2604EV           18            13   147       4   7   1                                            0390
    112                                           Houston   77004     EV           18   13            147       4   7   1   Attempting to reserve Texas Southe       0085
    113                                           Houston   77004     EV           18   13            147       4   7   1                                            0389
    114      Meeting Room Meeting Room Houston              77021     EV           18   13            147       4   7   1                                            0538
    115                                           Houston   77021     EV           18            13   147       4   7   1   Young Library too small and Black M      0156
    116      Grand Ballroom Grand Ballroom Houston          77092-8810EV           18   15            148       6   1   4                                            0323
    117      Gym                Gym               Houston   77022     EV           29            6    148       4   1   2                                            0105
    118      The Plaza          The Plaza         Houston   77040     EV           18   15            148       6   1   4                                            0966
    119      Gym                Gym               Houston   77009     EV           29   6             148       6   1   2                                            0206
    120      Annex in back of Annex in back ofHouston       77008-3441EV            2   15            148       6   1   4                                            0054
    121      Activities BuildingActivities BuildinHouston   77008-6320EV            2            15   134       6   1   4                                            0902
                                                                      EV
                                                                                                                                                                            Case 4:20-cv-03709 Document 22-10 Filed on 11/01/20 in TXSD Page 46 of 82




    122      Room 157           Room 157          Houston   77083                   9            17   149       6   5   3                                            0428
    123      Basketball Court Prayer Room Houston               77083 EV            9   13            149       6   5   3   Alief ISD Admin Building is not availa   0487
                  M                  O         P        Q          R     S         T        U     V       W X                      Y                     Z
    124                                                       EV              9        17   149       6   5   3   Tried Saint Justin Martyr and Arya Sa 0814
    125                                                       EV              87            150       8   4   4   Big Stone Lodge (1600) NCNR, but th 0897
    126 Room 402        Room 402          Spring    77379-2204EV              87            150       6   4   4   Not a larger location available for 3 w 0575
    127 Room 116        Room 116          Tomball   77375     EV              84            150       6   4   4                                           0955
    128 Main Sanctuary Main Sanctuary     Spring    77388     EV              2         7   150       6   4   4   Revival House is not ADA compliant. 0246
    129 Fellowship Hall Fellowship Hall   Houston   77090     EV             18        15   141       4   4   1                                           0520
    130
    131
    132 ED Voting Room EV Voting Room     City         Zip     EV Site US Rep St Sen St Rep SBOE JP CC
    133 Library in front of school    Houston       77007-3923             18 6         145    6 1 2
    134 Library in front of school        Houston   77007-3923             18 13        145    4 1 2
    135 Gym                               Houston   77007                  18 6         147    6 1 2
    136 Gym                               Houston                          18 6         147    6 1 1
    137 Auditorium                        Houston   77009-6009             18 15        145    6 1 1
    138 Library                           Houston   77009-6613             18 15        148    6 1 1
    139 Main MultiPurpose Room            Houston   77009-5257             18 15        148    6 1 1
    140 Cafeteria                         Spring    77373-7716             18 7         150    8 4 4
    141 Main MultiPurpose Room            Houston   77003-2326             18 6         145    4 6 2




Exhibit 10
    142 Main MultiPurpose Room            Houston   77003-2326             18 13        145    4 6 2
    143 Main MultiPurpose Room            Houston   77003-2326             18 6         142    4 6 2
    144 Main MultiPurpose Room            Houston   77003-2326             18 13        145    4 6 2
    145 Main MultiPurpose Room            Houston   77011-4135             29 6         143    4 6 2
    146                                                                    36 6         128    8 3 2
    147                                                                    36 6         128    8 3 2
    148 Assembly Room 131D                Houston   77096-4925              7 17        134    6 5 1
    149 Assembly Room 131D                Houston   77096-4925              9 17        146    4 7 1
    150                                                                     7 17        134    6 1 3
    151 Library                           Houston   77025-4605              7 17        146    4 7 1
    152 Library                           Houston   77025-3600              7 17        134    6 7 1
    153 Library                           Houston   77025-3600              7 17        134    6 7 1
                                                                                                                                                                 Case 4:20-cv-03709 Document 22-10 Filed on 11/01/20 in TXSD Page 47 of 82




    154 Library                           Houston   77025-3600              7 17        134    6 7 1
    155 Library                           Houston   77025-3600              7 17        134    6 7 1
               M              O        P        Q        R   S             T   U     V       W X     Y   Z
    156 Courtroom                 Houston   77003                18   13       147       4   6   1
    157 Courtroom                 Houston   77003                18   13       145       4   1   1
    158 Courtroom                 Houston   77003                18   13       145       4   6   1
    159 Fellowship Hall           Houston   77004-3810           18   13       147       4   7   1
    160 Cultural Center           Houston   77004-3159           18   13       147       4   7   1
    161 Cultural Center           Houston   77004-3159           18   13       147       4   7   1
    162 Library                   Houston   77035-5218            9   13       146       4   7   1
    163 Library                   Houston   77035-5218            9   13       146       4   7   1
    164 Girls Gym                 Houston   77004                18   13       147       4   7   1
    165 Girls Gym                 Houston   77004                18   13       147       4   7   1
    166                                                          29   6        145       4   6   2
    167 Community Room 120        Houston   77023-1902           29   6        145       4   6   2
    168 1st floor Clubhouse       Baytown   77521-3670           36   15       128       8   3   2
    169                                                          29   6        145       4   2   2
    170                                                          18   15       147       4   1   1
    171                                                          18   15       147       4   1   1
    172                                                          18   15       145       4   1   1
    173                                                          18   13       146       4   7   1




Exhibit 10
    174                                                           2   15       147       6   1   1
    175                                                          18   15       147       4   1   1
    176 Exhibit Hall              Houston   77019-5534            2   15       147       6   1   1
    177 Library                   Houston   77019                 2   15       147       6   1   1
    178 Auditorium                Houston   77061-2056            9   6        147       4   2   2
    179 Auditorium                Houston   77061-2056            9   6        147       4   2   2
    180 Gym                       Houston   77006-1830            2   15       134       6   1   1
    181 Community Room Chapel     Houston   77006-3730            2   15       147       6   1   1
    182                                                           2   7        150       8   4   4
    183                                                           2   15       148       6   1   3
    184 Rooms 135 and 136         Houston   77009-8039           18   6        148       6   6   2
                                  Houston   77009-8039           18   13       145       4   1   2
                                                                                                             Case 4:20-cv-03709 Document 22-10 Filed on 11/01/20 in TXSD Page 48 of 82




    185 Rooms 135 and 136
    186 Rooms 135 and 136         Houston   77009-8039           18   6        145       6   6   2
                  M             O        P          Q        R   S             T   U     V       W X     Y   Z
    187 Library                     Houston     77009-8437           29   6        148       6   6   2
    188 Library                     Houston     77009-8437           18   6        148       4   6   2
    189 Library                     Houston     77009-8437           29   6        148       4   6   1
    190 Library                     Houston     77026                18   13       142       4   6   1
    191 Library                     Houston     77026                18   13       142       4   6   1
    192 Library                     Houston     77026                18   13       142       4   6   2
    193 Library                     Houston     77026                18   13       148       4   6   1
    194 Library                     Houston     77026                18   6        142       4   6   1
    195 Lecture Hall                Houston     77020                18   13       142       4   6   1
    196                             Hockley                          10   18       130       8   4   3
    197                             Hockley                          10   18       130       8   5   3
    198                                                               7   7        135       6   5   3
    199                                                              36   11       128       8   8   2
    200 Auditorium building 3       Houston     77007                 2   15       134       6   1   1
    201                                                              18   15       148       6   1   1
    202                                                              18   15       134       6   1   1
    203                                                              18   15       147       6   1   1
    204 Bayou City Ballroom         Houston     77007-2102           18   15       148       6   1   1




Exhibit 10
    205                                                               2   7        138       6   5   3
    206 Bulldog Practice Gym        Houston     77008-7021           18   15       148       6   1   1
    207 Gymnasium                   Houston     77008-6619            2   15       148       6   1   4
    208 Library                     Houston     77008-4414           18   15       148       6   1   1
    209 Lobby                       Houston     77098-1615            2   15       147       6   1   1
    210                                                              29   6        140       4   1   2
    211 Gym                         Houston     77020-6840           29   6        143       4   6   2
    212 Main MultiPurpose Room      Houston     77020-6840           29   6        143       4   6   2
    213 Main MultiPurpose Room      Houston     77020-6840           29   6        143       4   2   2
    214 Meeting Room                Highlands   77562-4546           36   15       128       8   3   2
    215 Gym                         Houston     77011-4740           29   6        143       4   6   2
                                    Houston     77012-1199           29   6        143       4   6   2
                                                                                                                 Case 4:20-cv-03709 Document 22-10 Filed on 11/01/20 in TXSD Page 49 of 82




    216 Gym
    217 PLC RM                      Houston     77012-2124           29   6        144       4   6   2
               M                O        P          Q        R   S             T   U     V       W X     Y   Z
    218 Auditorium Lobby            Houston     77087-1012           29   6        145       4   6   2
    219 Gym                         Houston     77051-1402            9   13       146       4   7   1
    220 Gym                         Houston     77051-1402            9   13       146       4   7   1
    221 Main Office Lobby           Houston     77011-2629           29   6        143       4   6   2
    222 Room 103                    Houston     77007-2007            2   15       134       6   1   4
    223                                                               2   15       134       6   1   4
    224 Mason Clubhouse             Houston     77023-2701           29   6        145       4   6   2
    225 T Building                  Houston     77008-3641           18   15       148       6   1   1
    226                                                              22   11       129       8   2   1
    227 100C                        Houston     77022-5618           29   6        148       4   1   2
    228 Room 40                     Houston     77020-4930           29   6        143       4   6   2
    229 Multipurpose Room 118       Houston     77013                29   15       143       4   2   2
    230                                                               2   7        126       6   4   4
    231 Gym                         Deer Park   77536                36   11       144       8   8   2
    232 Library                     Deer Park   77536                36   11       144       8   8   2
    233 Library                     Deer Park   77536                36   6        144       8   8   2
    234 Parish Hall                 Houston     77004-5527           18   13       147       4   7   1
    235 Grand Ballroom              Houston     77092-8810            2   15       148       4   1   4




Exhibit 10
    236 Clubhouse                   Houston     77005-2899            7   17       134       6   1   3
    237 Clubhouse                   Houston     77005-2899            2   17       134       6   1   3
    238 Clubhouse                   Houston     77005-3715            7   17       134       6   1   3
    239 Events Room                 El Lago     77586-6060           36   11       129       8   8   2
    240 Civic Center                Webster     77598-5230           36   11       129       8   8   2
    241 Civic Center                Webster     77598-5230           22   11       129       8   8   2
    242 Civic Center                Webster     77598-5230           22   11       129       8   8   2
    243 Gym                         Houston     77059-5299           36   11       129       8   8   2
    244                                                              29   6        144       4   2   2
    245                                                              29   6        144       4   8   2
    246                                                              36   6        144       4   2   2
                                    Houston     77079-4003            7   17       133       6   5   3
                                                                                                                 Case 4:20-cv-03709 Document 22-10 Filed on 11/01/20 in TXSD Page 50 of 82




    247 Conference Room
    248 Rooms 150 and 151           Houston     77044-7192           29   6        142       4   3   1
               M               O        P        Q        R   S             T   U     V       W X     Y   Z
    249 Gym                        Crosby    77532-4103           36   4        128       8   3   2
    250 Gym                        Crosby    77532-4103           36   4        128       8   3   2
    251 Gym                        Huffman   77336-4447            2   4        127       8   3   2
    252 Wilhite Meeting Room       Baytown   77520                36   6        144       8   3   2
    253                                                           36   6        144       8   3   2
    254                                                           36   4        128       8   3   2
    255                                                           18   13       141       4   3   1
    256 Main MultiPurpose Room     Houston   77076-5031           29   6        148       4   1   2
    257 et                         Houston   77093-7418           29   6        140       4   1   2
    258 et                         Houston   77093-7418           29   6        140       4   1   1
    259 et                         Houston   77093-7418           29   6        140       4   1   1
    260                                                           18   15       139       4   1   1
    261                                                            2   7        150       8   4   4
    262                                                           18   7        150       8   4   4
    263                                                           10   7        130       6   4   3
    264 Gym                        Spring    77379-4315            2   7        126       6   4   4
    265 Cafeteria                  Houston   77066                 2   15       126       6   4   4
    266 Room A                     Tomball   77375-4918           10   7        150       6   4   4




Exhibit 10
    267 Room A                     Tomball   77375-4918            8   7        150       6   4   4
    268 Council Chambers           Houston   77055-7495            7   17       133       6   5   3
    269 Council Chambers           Houston   77055-7495            7   7        138       6   5   4
    270 Meeting Room               Houston   77092                 2   15       148       6   1   4
    271 Meeting Room               Houston   77092                 2   15       148       6   1   4
    272 Meeting Room               Houston   77092                 2   15       148       6   1   4
    273                                                           29   6        142       4   3   4
    274 Room 202                   Houston   77022-2422           18   15       139       4   1   1
    275 Room 202                   Houston   77022-2422           18   15       139       4   1   2
    276 Meeting Room               Houston   77006-4938            2   15       147       6   1   1
    277 Meeting Room               Houston   77006-4938            2   15       147       6   1   1
                                                                   2   15       147       4   1   1
                                                                                                              Case 4:20-cv-03709 Document 22-10 Filed on 11/01/20 in TXSD Page 51 of 82




    278
    279 Cafeteria                  Cypress   77433-5722           10   7        130       6   4   3
                  M               O            P         Q        R   S             T   U     V       W X     Y   Z
    280 Library                           Houston    77070-4499            2   7        126       6   4   4
    281 Gym Hallway                       Tomball    77377-2622           10   7        130       6   4   3
    282                                                                   10   7        130       6   4   4
    283                                   Bellaire   77401                 7   17       134       6   1   3
    284                                   Bellaire   77401                 7   17       134       6   5   3
    285 Main Hallway                      Houston    77057-2801            7   17       133       6   5   3
    286                                                                    7   17       133       6   5   3
    287                                                                    7   17       137       6   5   3
    288 Fellowship Hall                   Houston    77047-7102            9   13       131       4   7   1
    289 Parish Hall                       Houston    77048-1896            9   13       146       4   7   1
    290 Parish Hall                       Houston    77048-1896            9   13       147       4   7   1
    291 Multipurpose Room                 Houston    77005                 7   17       134       6   1   3
    292 Main MultiPurpose Room            Houston    77027-4003            7   17       134       6   1   4
    293 Main MultiPurpose Room            Houston    77027-4003            7   17       134       6   1   4
    294 Parish Hall Building C            Houston    77004-6214           18   13       147       4   7   1
    295 Family Life Center                Houston    77026-4405           18   13       142       4   1   1
    296 Performance Room                  Houston    77098-1003            7   17       134       6   1   4
    297 Multipurpose Room                 Houston    77021-1311           18   13       146       4   7   1




Exhibit 10
    298 Multipurpose Room                 Houston    77021-1311           18   13       147       4   7   1
    299 Room 131 in Library               Cypress    77433-1383           10   7        132       8   5   3
    300                                                                   18   13       142       4   1   1
    301                                                                   18   13       142       4   1   1
    302 Main MultiPurpose Room            Houston    77035-2807            7   17       146       4   5   1
    303                                                                   18   15       139       4   1   1
    304 First floor atrium at cafeteria   Houston    77030                 2   17       134       6   1   1
    305 PE Room                           Cypress    77433                10   18       132       8   5   3
    306 PE Room                           Cypress    77433                10   18       132       8   5   3
    307 PE Room                           Cypress    77433                10   18       132       8   4   3
    308                                                                   18   6        141       4   3   1
                                                                          18   6        141       4   3   1
                                                                                                                      Case 4:20-cv-03709 Document 22-10 Filed on 11/01/20 in TXSD Page 52 of 82




    309
    310                                                                   18   6        141       4   3   1
              M              O           P            Q        R   S             T   U     V       W X     Y   Z
    311 Main MulitPurpose Room     Houston        77093-4604           29   6        140       4   1   2
    312 Annex Room                 Houston        77022-6125           29   6        148       4   1   2
    313 Cafeteria                  Houston        77041-6505            2   7        138       6   5   4
    314 Cafeteria                  Houston        77021-2711           18   13       147       4   7   1
    315 Main MultiPurpose Room     Houston        77091-3716           18   15       139       4   1   1
    316 Multi Purpose              Houston        77051-3132            9   13       146       4   7   1
    317 Hall                       Houston        77020-5834           18   13       142       4   6   1
    318 Hall                       Houston        77020-5834           18   13       142       4   6   1
    319 Hall                       Houston        77020-5834           18   13       142       4   6   2
    320 Hall                       Houston        77020-5834           18   6        145       4   6   1
    321 Hall                       Houston        77020-5834           18   13       142       4   1   2
    322 Auditorium                 Houston        77020-4224           18   13       142       4   6   1
    323 Auditorium                 Houston        77020-4224           18   13       142       4   6   1
    324 Auditorium                 Houston        77020-4224           18   13       142       4   6   1
    325                                                                29   6        143       4   2   2
    326                                                                36   6        144       8   2   2
    327 Gym                        Jacinto City   77029-2515           29   6        143       4   2   2
    328 Main MultiPurpose Room     Houston        77029                18   15       143       4   2   1




Exhibit 10
    329 Main MultiPurpose Room     Houston        77029                18   15       143       4   2   1
    330 Main MultiPurpose Room     Houston        77029                18   6        143       4   2   1
    331                                                                 2   15       138       6   5   3
    332 The Big Hall, Building 1   Houston        77009-1196           18   6        148       6   1   2
    333 The Big Hall, Building 1   Houston        77009-1196           18   15       139       4   1   2
    334 Science Lab                Houston        77016-7027           18   13       141       4   1   1
    335 Science Lab                Houston        77016-7027           18   13       141       4   1   1
    336                                                                18   15       139       4   1   1
    337                                                                29   6        144       8   8   2
    338                                                                18   6        142       4   1   1
    339                                                                29   6        142       4   1   1
                                                                       10   7        130       6   4   4
                                                                                                                   Case 4:20-cv-03709 Document 22-10 Filed on 11/01/20 in TXSD Page 53 of 82




    340
    341 Chapel                     Houston        77059-6034           36   11       129       8   8   2
               M               O            P        Q        R   S             T   U     V       W X     Y   Z
    342                                                                7   17       134       6   1   1
    343 Data Room 317                  Houston   77096-2622            7   17       134       6   5   3
    344 Gym                            Houston   77055-5200            2   15       148       6   1   3
    345 Multi purpose rm               Houston   77021-4861           18   13       146       4   7   1
    346 Gym                            Houston   77017-4958           29   6        144       4   2   2
    347 Gym                            Houston   77017-4958           29   6        144       4   2   2
    348 John Neighbors Activity Room   Houston   77005-2814            7   17       134       6   1   3
    349 Activities Room                Houston   77022-1944           29   6        148       4   1   2
    350                                                               18   6        140       4   1   1
    351                                                               29   6        144       4   2   2
    352                                                               29   6        144       4   2   2
    353 Room 201                       Houston   77018-4106           18   15       139       4   1   4
    354                                                               29   6        144       4   2   2
    355                                                               29   6        144       4   2   2
    356                                                               29   6        144       4   2   2
    357                                                               18   13       147       4   7   1
    358 Cafeteria                      Houston   77004-5650           18   13       147       4   7   1
    359                                                               18   15       139       4   1   1




Exhibit 10
    360 Cafeteria                      Houston   77088-6337           18   15       139       4   1   1
    361 Cafeteria                      Houston   77088-6337           18   15       139       4   1   1
    362                                                                2   4        127       8   4   4
    363 Auditorium                     Houston   77020-7235           18   13       142       4   6   1
    364 Auditorium                     Houston   77020-7235           18   13       145       4   6   1
    365 Fellowship Hall                Houston   77008-1204            2   15       134       6   1   4
    366 Cafeteria                      Houston   77078                18   13       141       4   3   1
    367 Main MultiPurpose Room         Houston   77009-3703           29   6        148       6   1   2
    368                                                               29   6        148       4   1   2
    369 Gym                            Houston   77004-6199           18   13       147       4   7   1
    370                                Houston   77017                29   6        145       4   2   2
                                       Houston   77017                29   6        145       4   2   2
                                                                                                                  Case 4:20-cv-03709 Document 22-10 Filed on 11/01/20 in TXSD Page 54 of 82




    371
    372                                                                7   7        133       6   5   3
               M             O         P            Q        R   S             T   U     V       W X     Y   Z
    373 Multipurpose Room        Houston        77081                 7   17       134       6   1   3
    374 Faith Center Gym         Bellaire       77401-4296            7   17       134       6   1   3
    375 Faith Center Gym         Bellaire       77401-4296            7   17       134       6   1   3
    376 Faith Center Gym         Bellaire       77401-4296            7   17       146       6   7   3
    377 Cafeteria                Houston        77045-5628            9   13       131       4   7   1
    378 Fellowship Hall          Houston        77019                 7   17       134       6   1   4
    379 Main Hall                Houston        77023-4753           29   6        145       4   6   2
    380 Fellowship Hall          Houston        77021-2407           18   13       146       4   7   1
    381 Library                  Channelview    77530-3518           36   15       143       8   3   2
    382 Main MultiPurpose Room   Houston        77017-6254           29   6        144       4   2   2
    383                                                               2   13       134       6   1   1
    384 Main MultiPurpose Room   Houston        77025-3600            2   17       134       6   7   1
    385 Main MultiPurpose Room   Houston        77025-3600            7   17       146       6   7   1
    386 Main MultiPurpose Room   Houston        77025-3600            7   17       146       4   7   3
    387                                                               7   7        135       6   4   4
    388 Main MultiPurpose        Houston        77012-3518           29   6        145       4   6   2
    389 Resource Room            Houston        77019-6016            7   17       134       6   1   4
    390 Section 1                Jacinto City   77029-2037           18   15       143       4   2   2




Exhibit 10
    391 Section 1                Jacinto City   77029-2037           18   15       143       4   2   2
    392 Section 1                Jacinto City   77029-2037           18   6        143       4   2   1
    393 Section 1                Jacinto City   77029-2037           18   15       143       4   2   2
    394 Section 1                Jacinto City   77029-2037           29   15       143       4   2   2
    395                                                              18   13       141       4   1   1
    396                                                              18   13       141       4   1   1
    397 Library                  Houston        77087-3623           29   6        145       4   2   2
    398 Library                  Houston        77087-3623           29   6        145       4   2   2
    399 Library                  Houston        77087-3623           29   6        145       4   6   2
    400 Library                  Houston        77087-3623           29   6        145       4   6   1
    401 Library                  Houston        77087-3623           29   6        145       4   6   1
                                 Houston        77025-1230            7   17       134       6   1   1
                                                                                                                 Case 4:20-cv-03709 Document 22-10 Filed on 11/01/20 in TXSD Page 55 of 82




    402 Skyline Hallway
    403 Skyline Hallway          Houston        77025-1230            7   17       134       6   1   1
               M               O             P        Q        R   S             T   U     V       W X     Y   Z
    404 Performance Area plus other areaHouston   77098                 7   17       134       6   1   4
    405                                                                 7   17       133       6   5   3
    406 New Library                    Houston    77021-3515           18   13       147       4   7   1
    407 Front Classroom                Houston    77033-2731           18   13       147       4   7   1
    408 Auditoruim                     Houston    77033-2797           18   13       147       4   7   1
    409 Library                        Houston    77033-1832           18   13       147       4   7   1
    410 Main MultiPurpose Room         Houston    77033-2143            9   13       147       4   7   1
    411 Main MultiPurpose Room         Houston    77033-2143           18   13       147       4   7   1
    412                                                                 9   13       147       4   7   1
    413                                                                29   11       144       8   8   2
    414 Gym                            Houston    77064-9419            2   7        135       6   4   4
    415 Gym                            Tomball    77375-8098            8   7        130       6   4   4
    416                                                                 2   7        150       6   4   4
    417 Community Room                 Houston    77004-4649           18   13       147       4   7   1
    418                                                                36   6        144       8   3   2
    419                                                                36   6        128       8   3   2
    420 Large MultiPurpose Room        Baytown    77521-8338           36   15       128       8   3   2
    421 Gym                            Crosby     77532-8660           36   15       142       8   3   2




Exhibit 10
    422 Fellowship Hall                Houston    77016-3007           18   13       141       4   3   1
    423                                                                18   13       142       4   3   1
    424 Cafeteria                      Houston    77035-3716            7   17       146       4   7   1
    425 Parent room R12                Houston    77074-6512            7   13       137       6   5   3
    426 Parent room R12                Houston    77074-6512            7   13       146       6   5   3
    427                                                                29   6        147       4   2   1
    428                                                                 7   7        133       6   5   3
    429 Cafeteria                      Houston    77029-3343           18   15       142       4   2   1
    430 Gym Rear Entrance              Houston    77041-4212            2   7        138       6   5   4
    431 Gym Rear Entrance              Houston    77041-4212            2   7        135       6   4   4
    432 Gym Rear Entrance              Houston    77041-4212            2   7        135       6   5   4
                                       Houston    77076-3413           29   6        140       4   1   2
                                                                                                                   Case 4:20-cv-03709 Document 22-10 Filed on 11/01/20 in TXSD Page 56 of 82




    433 Stage
    434 Stage                          Houston    77076-3413           29   6        140       4   1   2
                   M              O         P        Q        R   S             T   U     V       W X     Y   Z
    435 Stage                         Houston    77076-3413           29   6        148       4   1   2
    436 Stage                         Houston    77076-3413           18   6        140       4   1   2
    437 Stage                         Houston    77076-3413           18   6        140       4   1   2
    438                                                                2   15       138       6   5   4
    439                                                                2   7        150       6   4   4
    440                                                               18   15       138       6   5   4
    441                                                                7   7        133       6   5   3
    442                                                               29   6        143       4   3   2
    443                                                               29   6        144       4   8   2
    444 Fellowship Hall               Bellaire   77401                 7   17       134       6   1   3
    445                                                                7   17       134       6   5   3
    446 Multipurpose Room             Houston    77092-2359           18   15       148       4   1   4
    447 Main MultiPurpose Room        Houston    77047-1508            9   13       146       4   7   1
    448                                                                7   7        133       6   5   3
    449 Fellowship Hall               Houston    77061-2339           29   6        147       4   2   2
    450 Fellowship Hall               Houston    77061-2339           29   6        147       4   2   2
    451 FRONT FOYER                   Houston    77033-3826            9   13       147       4   7   1
    452                                                               29   6        144       4   8   2




Exhibit 10
    453 Family Life Center            Pasadena   77502-3501           29   6        144       4   2   2
    454 Family Life Center            Pasadena   77502-3501           29   6        144       4   2   2
    455 Fellowship Hall               Pasadena   77503                29   6        144       8   8   2
    456                                                               29   6        145       4   2   2
    457 Main MultiPurpose Room        Houston    77096                 7   17       134       6   5   3
    458      Main MultiPurpose Room   Houston    77096                 7   17       134       6   5   3
    459      Clubhouse                Houston    77063-6231            7   17       137       6   5   3
    460      Front Foyer              Houston    77073-4608           18   15       141       4   4   1
    461      Main Entrance Foyer      Houston    77074-4212            9   13       146       6   5   3
    462      Cafeteria                Houston    77087-6113            9   6        147       4   6   1
    463      Cafeteria                Houston    77087-6113           29   6        147       4   6   2
             Main MultiPurpose Room   Houston    77085-3352            9   13       131       4   7   1
                                                                                                                  Case 4:20-cv-03709 Document 22-10 Filed on 11/01/20 in TXSD Page 57 of 82




    464
    465      Gym                      Houston    77035-3602            7   13       131       4   7   1
                  M           O        P           Q        R   S             T   U     V       W X     Y   Z
    466 Gym                       Houston      77035-3602            7   13       146       4   7   1
    467 Gym                       Houston      77035-3602            7   13       146       4   7   1
    468 Gym                       Houston      77035-3602            7   13       146       4   7   1
    469 Cafeteria                 Houston      77033-1324            9   13       147       4   7   1
    470                                                             29   6        145       4   2   2
    471                                                             36   11       129       8   8   2
    472 Auditorium                Houston      77045-5328            9   13       131       4   7   1
    473 Annex                     Houston      77035-4305            9   17       146       4   5   1
    474                                                              9   13       146       4   7   1
    475                                                              9   13       146       4   7   1
    476 Main MultiPurpose Room    Houston      77036-6313            9   13       137       6   5   3
    477 MultiPurpose Room 2       Houston      77036-4052            9   13       137       6   5   3
    478 Dance Room                Houston      77063-5215            7   17       137       6   5   3
    479 Dance Room                Houston      77063-5215            7   13       137       6   5   3
    480                                                              2   15       148       6   1   3
    481 Cafeteria                 Cypress      77429-6981           10   7        130       6   4   3
    482                                                             29   6        144       4   2   2
    483 Gym                       Pasadena     77503-1830           29   6        144       8   8   2




Exhibit 10
    484 Gym                       Pasadena     77503-1830           29   6        144       4   8   2
    485                                                              7   17       133       6   5   3
    486 Multipurpose Room         Houston      77096-2110            7   17       134       6   5   3
    487 Commons                   Houston      77062                36   11       129       8   8   2
    488 Council Chambers          Nassau Bay   77058-3508           36   11       129       8   8   2
    489 Pasadena Room             Houston      77017-7009           29   6        147       4   2   2
    490 Pasadena Room             Houston      77017-7009           29   6        147       4   2   2
    491                                                              7   7        133       6   5   3
    492                                                              2   15       138       6   5   4
    493 Foyer                     Houston      77036-6147            9   13       146       6   5   3
    494 Cafeteria                 Houston      77063                 7   17       133       6   5   3
                                  Houston      77095-5503            7   7        135       6   5   3
                                                                                                                Case 4:20-cv-03709 Document 22-10 Filed on 11/01/20 in TXSD Page 58 of 82




    495 Library
    496 Library                   Houston      77096-4603            7   17       134       6   5   3
            Case 4:20-cv-03709 Document 22-10 Filed on 11/01/20 in TXSD Page 59 of 82


Z
Y
W X
V
U
T
S
R
Q
P
O
M




                                        Exhibit 10
      497
                  M             O            P       Q        R   S             T   U     V       W X     Y   Z
    528 Library                       Houston    77009-4959           29   6        148       4   6   1
    529 Great Hall                    Humble     77339-1496            2   4        127       8   4   4
    530 Auditorium                    Houston    77022                29   6        148       4   1   2
    531                                                               18   15       141       4   4   1
    532 Meeting Hall                  Houston    77023-5399           29   6        145       4   6   2
    533 Meeting Hall                  Houston    77023-5399           29   6        145       4   6   2
    534 Meeting Hall                  Houston    77023-5399           29   6        145       4   6   1
    535 Community Center Room 907     Houston    77081-2715            7   13       137       6   1   3
    536                                                               36   11       145       8   8   2
    537                                                               36   11       145       8   8   2
    538 Main Office Hallway           Houston    77025-2271            2   17       134       6   1   1
    539                                                                2   4        127       8   4   2
    540 C-21.101 Library Grand Hall   Pasadena   77505-5999           36   11       128       8   8   2
    541                                                               29   15       142       4   3   1
    542                                                               29   15       143       4   3   2
    543 Cafeteria                     Houston    77047-2736            9   13       131       4   7   1
    544 Multipurpose Gym              Houston    77042-2320            7   17       133       6   5   3
    545                                                                2   4        127       8   4   4




Exhibit 10
    546                                                               18   6        141       4   4   4
    547 Cafeteria                     Houston    77036-8200            9   13       131       4   7   1
    548                                                                7   17       134       6   1   3
    549 Gym                           Katy       77494                10   17       132       6   5   3
    550                                                                2   15       142       4   4   4
    551 Hutson Gym                    Houston    77091-5643           18   15       139       4   1   1
    552                                                               18   15       140       4   1   4
    553 Community Room 148            Houston    77018-6545           18   15       139       4   1   1
    554 Community Room 148            Houston    77018-6545           18   15       139       4   1   1
    555                                                               29   15       143       4   3   1
    556                                                               29   6        143       4   3   1
                                      Cypress    77429-6403           10   7        130       6   4   3
                                                                                                                  Case 4:20-cv-03709 Document 22-10 Filed on 11/01/20 in TXSD Page 60 of 82




    557 Gym
    558 Clubhouse                     Houston    77071-2504            9   13       131       4   7   1
               M              O        P            Q        R   S             T   U     V       W X     Y   Z
    559 Ballroom                  Houston       77013-2850           18   6        142       4   2   2
    560 Ballroom                  Houston       77013-2850           18   6        142       4   2   2
    561 Ballroom                  Houston       77013-2850           18   6        142       4   2   1
    562 Ballroom                  Houston       77013-2850           18   15       142       4   2   2
    563 Large Assembly Room       Houston       77015-3912           29   6        143       4   3   2
    564 Large Assembly Room       Houston       77015-3912           29   6        144       4   3   2
    565 Large Assembly Room       Houston       77015-3912           29   6        144       8   3   2
    566 Large Assembly Room       Houston       77015-3912           36   6        144       4   3   2
    567                                                              29   15       142       4   3   1
    568 Gymnasium                 La Porte      77571-6717           36   11       129       8   8   2
    569 Gymnasium                 La Porte      77571-6717           36   11       129       8   8   2
    570 Big Room                  Friendswood   77546                22   11       129       8   2   1
    571 Fellowship Hall           Houston       77087-6410            9   6        147       4   2   1
    572                                                               2   15       142       8   3   1
    573 Boys Gym                  Channelview   77530-2697           36   6        143       4   3   2
    574 Boys Gym                  Channelview   77530-2697           36   6        144       8   3   2
    575 Main MultiPurpose Room    Houston       77041-7536           18   15       139       6   1   4
    576 Main MultiPurpose Room    Houston       77041-7536            2   15       139       6   1   4




Exhibit 10
    577 Room 2                    Houston       77071-2209            9   13       131       4   7   1
    578                                                               7   7        133       6   5   3
    579                                                              36   15       128       8   3   2
    580                                                              36   15       128       8   3   2
    581                                                               2   15       127       8   4   2
    582                                                               2   15       142       8   4   2
    583                                                              36   11       129       8   8   2
    584                                                              36   11       129       8   8   2
    585                                                               9   13       146       4   7   1
    586 Activity Center           Webster       77598                22   11       129       8   8   2
    587 Gym                       Houston       77077-4901            7   17       133       6   5   3
                                  Houston       77016                18   13       141       4   3   1
                                                                                                                 Case 4:20-cv-03709 Document 22-10 Filed on 11/01/20 in TXSD Page 61 of 82




    588 Meeting Room
    589                                                               2   7        138       6   5   4
                   M               O             P         Q        R   S             T   U     V       W X     Y   Z
    590 Chapel                              Humble     77338                18   7        150       8   4   4
    591                                                                      7   17       149       6   5   3
    592 Multi-purpose Room                   Houston   77028-2016           18   13       141       4   3   1
    593      Multi-purpose Room              Houston   77028-2016           18   6        142       4   3   1
    594      Cafeteria                       Houston   77048-4725            9   13       131       4   7   1
    595      Cafeteria                       Houston   77048-4725            9   13       131       4   7   1
    596      Game Room in Family Life Center Houston   77096-4798            7   17       134       6   5   3
    597                                                                     29   6        144       8   8   2
    598 Library                             Cypress    77433-3196           10   7        130       6   4   3
    599 Admin Building                      Houston    77037-1304           29   6        140       4   1   1
    600 Admin Building                      Houston    77037-1304           29   6        140       4   1   1
    601                                                                     29   6        140       4   1   2
    602                                                                     29   6        140       4   1   2
    603                                                                     29   6        140       4   1   2
    604                                                                     29   15       143       4   3   2
    605                                                                     36   15       128       8   3   2
    606                                                                     36   11       129       8   8   2
    607 Community Center                    Webster    77598-2550           22   11       129       8   8   2




Exhibit 10
    608                                                                     22   6        129       4   2   1
    609 Main MultiPurpose Room              Houston    77075                29   6        147       4   2   1
    610                                                                     29   11       144       8   8   2
    611                                                                     36   11       128       8   8   2
    612                                                                      2   15       142       8   3   1
    613                                                                      2   15       142       8   4   2
    614 Main MultiPurpose Room              Houston    77048-1739            9   13       146       4   7   1
    615 Main MultiPurpose Room              Houston    77048-1739            9   13       146       4   7   1
    616 Main MultiPurpose Room              Houston    77048-1739            9   13       146       4   7   1
    617                                                                     29   6        140       4   1   1
    618                                                                     29   6        141       4   1   1
                                                                             2   15       138       6   5   3
                                                                                                                        Case 4:20-cv-03709 Document 22-10 Filed on 11/01/20 in TXSD Page 62 of 82




    619
    620 Library                             Houston    77036-6310            9   13       137       6   5   3
                  M       O        P        Q        R   S             T   U     V       W X     Y   Z
    621                                                       9   13       146       6   5   3
    622 Room 157              Houston   77083-5916            9   17       149       6   5   3
    623 Gym                   Houston   77072-5035            9   13       149       4   5   1
    624 Gym                   Houston   77072-5035            9   13       149       4   5   3
    625 Gym                   Houston   77072-5035            9   13       149       4   5   1
    626 Hallway               Houston   77074-6428            7   13       137       6   5   3
    627 Hallway               Houston   77074-6428            7   13       137       6   5   3
    628 Gymnasium             Houston   77081-4001            7   13       137       6   5   3
    629 Library               Houston   77057-6902            7   13       137       6   5   3
    630 Gym                   Houston   77063-5543            9   13       137       6   5   3
    631 Gym                   Houston   77063-5543            7   17       137       6   5   3
    632 Gym                   Houston   77063-5543            9   17       137       6   5   3
    633                                                       7   17       133       6   5   3
    634 Competition Gym       Houston   77056                 7   17       133       6   5   3
    635                                                       7   17       133       6   5   3
    636                                                       7   17       133       6   5   3
    637                                                       7   7        133       6   5   3
    638                                                       7   7        133       6   5   3




Exhibit 10
    639                                                       7   7        133       6   5   3
    640 Room 109              Cypress   77429-2005           10   7        130       6   4   4
    641                                                       2   15       138       6   5   4
    642                                                       2   15       138       6   5   4
    643                                                       2   15       127       8   4   2
    644 Library               Houston   77018-4150           18   15       139       4   1   4
    645                                                      18   15       139       4   1   1
    646                                                      18   15       148       4   1   1
    647                                                       2   7        126       6   4   4
    648 Gym                   Spring    77389-1417            8   4        150       6   4   4
    649                                                       8   4        150       6   4   4
                              Houston   77035                 9   13       146       4   5   1
                                                                                                         Case 4:20-cv-03709 Document 22-10 Filed on 11/01/20 in TXSD Page 63 of 82




    650 Front Lobby
    651                                                      18   13       141       4   3   1
                  M        O        P          Q        R   S             T   U     V       W X     Y   Z
    652                                                         18   13       142       4   1   1
    653                                                         18   13       142       4   1   1
    654                                                         36   15       128       8   3   2
    655                                                          7   17       133       6   5   3
    656 PE Room                Houston     77031-3123            9   13       131       4   7   1
    657                                                          7   7        138       6   5   3
    658 Clubhouse              Spring      77388-4935            2   7        150       6   4   4
    659 Library                Houston     77090-2332           18   7        150       6   4   4
    660 Kaleo Building         Houston     77068-3299           18   7        150       6   4   4
    661 Fellowship Hall        Houston     77088-1271           18   15       139       4   1   4
    662 Fellowship Hall        Houston     77088-1271           18   15       139       4   1   4
    663 Community Center       Houston     77066-4439           18   15       126       4   4   4
    664                                                          2   4        127       8   4   4
    665 Gym                    Deer Park   77536                36   11       128       8   8   2
    666 Gymnasium              La Porte    77571                36   11       128       8   8   2
    667 Garage                 Houston     77030-3627            2   17       134       6   1   1
    668                                                         36   11       129       8   8   2
    669 Gym 3                  Friendswood 77546-2823           22   11       129       8   2   1




Exhibit 10
    670                                                         22   6        129       4   2   1
    671                                                         22   11       129       8   2   1
    672                                                          2   7        150       6   4   4
    673                                                          2   7        126       6   4   4
    674 Dance floor            Houston     77070-1321            2   7        126       6   4   4
    675 Clubroom               Houston     77065-2226           10   7        130       6   4   3
    676 Music Room             Cypress     77429-3281           10   7        130       6   4   3
    677 Cafeteria              Spring      77388-3860            2   7        150       6   4   4
    678                                                          2   7        126       6   4   4
    679                                                          8   7        130       6   4   4
    680                                                          8   7        130       6   4   4
                               Houston     77070-1358            8   7        130       6   4   4
                                                                                                            Case 4:20-cv-03709 Document 22-10 Filed on 11/01/20 in TXSD Page 64 of 82




    681 Asbury Hall
    682 Asbury Hall            Houston     77070-1358            2   7        130       6   4   4
               M                 O         P             Q        R   S             T   U     V       W X     Y   Z
    683 Front hallway                Houston         77072-1104            9   13       149       6   5   3
    684 Room 146                     Houston         77031-2406            9   13       131       4   7   1
    685                                                                    9   13       146       4   5   3
    686                                                                    9   13       146       4   5   3
    687                                                                    9   13       146       4   5   3
    688                                                                    9   13       131       4   5   3
    689                                                                    9   13       146       4   5   3
    690 Library                      Houston         77056                 7   17       133       6   5   3
    691 Main Entry                   Houston         77042-2338            7   17       133       6   5   3
    692 Gym                          Houston         77066-3903            2   15       126       6   4   4
    693 Gym                          Houston         77066-3903           18   15       126       4   4   4
    694                                                                   18   15       140       4   1   1
    695 GYM                          Houston         77064-7137            7   7        135       6   4   4
    696 Cafeteria Room 1             Houston         77064-7904            2   15       126       6   1   4
    697                                                                   18   6        141       4   3   1
    698                                                                   29   6        141       4   3   1
    699                                                                   29   6        141       4   3   1
    700 Fellowship Center            Houston         77092-1436           18   15       139       6   1   4




Exhibit 10
    701 Fellowship Center            Houston         77092-1436           18   15       139       4   1   4
    702 Massey Tucker Hall ABC       Houston         77042-2999            7   7        133       6   5   3
    703 Cafeteria                    Spring          77388-5255            2   7        150       6   4   4
    704 Gym                          Houston         77007-1408           18   15       148       6   1   1
    705 Building                     Crosby          77532                36   4        128       8   3   2
    706 Building                     Crosby          77532                36   4        142       8   3   2
    707 Gym                          Spring          77389-2981           10   7        150       6   4   4
    708 Main Club House room         Houston         77077-3036            7   17       133       6   5   3
    709 Cafeteria                    Houston         77092-6655           18   15       148       4   1   4
    710 Cafeteria                    Houston         77092-6655           18   15       148       4   1   4
    711 Meeting Room                 Missouri City   77071-3334            9   13       131       4   7   1
                                     Missouri City   77071-3334            9   13       131       4   7   1
                                                                                                                      Case 4:20-cv-03709 Document 22-10 Filed on 11/01/20 in TXSD Page 65 of 82




    712 Meeting Room
    713 Library                      Houston         77036-2315            9   13       137       6   5   3
               M                   O              P       Q        R   S             T   U     V       W X     Y   Z
    714 Art Room                           Houston    77072-1999            9   13       149       6   5   3
    715                                                                     7   17       132       6   5   3
    716                                                                     7   17       133       6   5   3
    717 Music Room                         Cypress    77433-5246           10   7        132       8   5   3
    718                                                                     7   7        135       6   5   4
    719                                                                     7   7        138       6   5   4
    720 FORMAL AND INFORMAL ROOMHouston               77069-3306            2   7        126       6   4   4
    721 Cafeteria                          Spring     77379-8199            2   7        150       6   4   4
    722 Cafeteria                          Spring     77379-6772            2   7        126       6   4   4
    723 Main Lobby                         Houston    77066-2740            2   15       126       6   4   4
    724 Music Room                         Houston    77084                 7   7        138       6   5   4
    725 Gym                                Houston    77065-4366            7   7        135       6   4   4
    726 Meeting Room                       Cypress    77429-4799           10   7        130       6   4   3
    727 Stage                              Houston    77090-6329           18   15       141       4   4   1
    728                                                                     7   7        132       8   5   3
    729                                                                     7   7        138       8   5   3
    730 Lott Fellowship Hall               Katy       77450-2705            7   17       132       6   5   3
    731                                                                     2   7        138       6   5   4




Exhibit 10
    732                                                                     2   7        138       6   5   4
    733 Cafeteria                           Houston   77083-2499            9   17       149       6   5   3
    734      Gym                            Houston   77071-1700            9   13       146       4   7   1
    735      Tejano Center for Community ConHouston   77017-1794           29   6        145       4   2   2
    736      Tejano Center for Community ConHouston   77017-1794           29   6        145       4   2   2
    737      Gym                            Tomball   77375-4461           10   7        130       6   4   4
    738                                                                    29   6        143       4   6   2
    739                                                                    36   4        128       8   3   2
    740                                                                    36   15       128       8   3   2
    741                                                                    36   6        128       8   3   2
    742 Kix Building                       Pasadena   77505-2012           36   11       128       8   8   2
                                                                           29   6        147       4   2   1
                                                                                                                       Case 4:20-cv-03709 Document 22-10 Filed on 11/01/20 in TXSD Page 66 of 82




    743
    744                                                                    22   11       129       8   2   1
               M       O        P        Q        R   S             T   U     V       W X     Y   Z
    745                                                    8   7        150       6   4   4
    746 Gym                Houston   77004-7322            9   13       134       4   7   1
    747 Gym                Houston   77004-7322            9   13       134       4   7   1
    748 Gym                Houston   77004-7322            9   13       134       4   1   1
    749 Gym                Houston   77004-7322            9   13       134       6   1   1
    750                                                    9   13       131       4   7   1
    751                                                    9   13       146       4   7   1
    752 Gym                Houston   77022-4911           29   6        148       4   1   2
    753 Gym                Houston   77022-4911           29   6        142       4   1   2
    754 Parents Room       Houston   77026-3203           18   6        142       4   1   1
    755 Parents Room       Houston   77026-3203           18   6        148       4   6   1
    756 Parents Room       Houston   77026-3203           18   6        142       4   1   1
    757 Parents Room       Houston   77026-3203           18   6        142       4   1   2
    758 Parents Room       Houston   77026-3203           18   6        142       4   6   1
    759 Parents Room       Houston   77026-3203           18   6        148       4   6   1
    760 Parents Room       Houston   77026-3203           18   6        148       4   6   1
    761 Parents Room       Houston   77026-3203           29   6        142       4   1   1
    762 Parents Room       Houston   77026-3203           29   6        148       4   6   1




Exhibit 10
    763                                                    2   4        127       8   4   4
    764 Auditorium         Katy      77450                10   17       132       6   5   3
    765 d                  Houston   77064                 2   7        126       6   4   4
    766 Gym                Houston   77067-1939           18   15       139       4   4   4
    767 Gym                Houston   77067-1939           18   6        139       4   4   4
    768 Gym                Houston   77090-2600           18   7        150       4   4   4
    769 Cafeteria          Spring    77379-3647            2   7        126       6   4   4
    770                                                   10   7        150       6   4   4
    771 Front Foyer        Houston   77084-6509            7   7        135       6   5   4
    772                                                    9   13       146       4   7   1
    773                                                    9   13       146       4   7   1
                                                           9   13       131       4   7   1
                                                                                                      Case 4:20-cv-03709 Document 22-10 Filed on 11/01/20 in TXSD Page 67 of 82




    774
    775 Cafeteria          Houston   77099-5018            9   13       131       4   5   1
               M                 O        P         Q        R   S             T   U     V       W X     Y   Z
    776 Cafeteria                    Houston    77072-3416            9   13       149       6   5   3
    777 Parish Hall                  Houston    77082-5100            9   17       149       6   5   3
    778 Cafeteria                    Houston    77020-5242           29   6        143       4   6   2
    779 Cafeteria                    Houston    77020-5242           29   6        143       4   2   2
    780 Cafeteria                    Houston    77020-5242           29   6        143       4   2   1
    781 Council Chambers             La Porte   77571-6275           36   11       128       8   8   2
    782 Meeting Room                 Kingwood   77339-3774            2   4        127       8   4   4
    783 Classrooms 204 and 205       Houston    77054-4201            9   13       146       4   7   1
    784                                                               9   13       131       6   5   3
    785 Cafeteria                    Houston    77042-5523            9   13       137       6   5   3
    786 Main Hall                    Houston    77036-4402            7   13       137       6   5   3
    787 Great Hall                   Houston    77062-2247           36   11       129       8   8   2
    788 Multi Purpose Room           Houston    77056-6211            7   17       134       6   5   3
    789 Library                      Bellaire   77401-2328            7   17       134       6   1   3
    790                                                              29   6        140       4   1   2
    791 Class Room                   Houston    77033                18   13       146       4   7   1
    792 Class Room                   Houston    77033                18   13       146       4   7   1
    793                                                              18   15       139       4   1   1




Exhibit 10
    794                                                               2   15       138       6   1   3
    795                                                               2   15       133       6   1   3
    796 Gym                          Houston    77018-1852           18   15       139       4   1   4
    797                                                              29   6        140       4   1   1
    798                                                              18   13       142       4   1   1
    799 Main MultiPurpose Room       Houston    77028-4632           18   13       142       4   3   1
    800 Commons Area                 Houston    77078-1401           18   13       141       4   3   1
    801 Gym                          Spring     77373-7356            2   7        127       8   4   4
    802                                                              18   7        127       4   4   4
    803 Cafeteria                    Spring     77373-6199            2   7        150       8   4   4
    804                                                               7   17       132       8   5   3
                                     Kingwood   77339                 2   4        127       8   4   4
                                                                                                                 Case 4:20-cv-03709 Document 22-10 Filed on 11/01/20 in TXSD Page 68 of 82




    805
    806 Bay 1                        Houston    77093-2752           29   6        140       4   1   2
                   M                O        P            Q        R   S             T   U     V       W X     Y   Z
    807 Gym                             Houston       77066-2924           18   15       126       6   4   4
    808 Auditorium                      Houston       77040-1702            2   15       139       6   1   4
    809                                                                    18   15       139       4   1   1
    810                                                                    18   6        140       4   1   1
    811 Gym                             Spring        77373-6821           18   7        150       8   4   4
    812                                                                     2   15       126       6   4   4
    813 Orchestra Room 1850             Cypress       77433-3284           10   18       132       8   5   3
    814                                                                     2   15       127       4   4   4
    815 Cafeteria                       Houston       77082-2847            9   17       149       6   5   3
    816 Cafeteria                       Spring        77379-6239            2   7        126       6   4   4
    817 Fellowship Hall                 Katy          77449                10   17       132       8   5   3
    818                                                                     2   4        128       8   3   2
    819 Staff Room                      Channelview   77530-2409           29   6        143       4   3   1
    820 Auditorium                      Houston       77026-1534           18   13       142       4   1   1
    821 Auditorium                      Houston       77026-1534           18   13       142       4   1   1
    822 Clubhouse                       Houston       77040-1525            2   15       135       6   4   4
    823                                                                     2   15       148       6   1   4
    824                                                                    18   15       148       6   1   4




Exhibit 10
    825 Main Lobby                      Houston       77016-4745           18   13       141       4   3   1
    826                                                                    18   13       141       4   3   1
    827                                                                     2   4        127       8   4   4
    828                                                                    18   15       139       4   4   4
    829 Gym                             Houston       77014-2755           18   15       126       6   4   4
    830      Gym                        Houston       77014-2755           18   15       139       6   4   4
    831      Gym                        Houston       77014-2755           18   15       139       6   4   4
    832      Gym                        Houston       77068-2399           18   7        126       6   4   4
    833      Fellowship Hall            Houston       77095-1717            7   7        135       6   5   3
    834      Gym                        Katy          77449-4382            7   7        132       8   5   4
    835      PAC Lobby                  Katy          77449-5729           10   17       132       8   5   3
             Meeting Room               Katy          77450-5370            7   17       149       6   5   3
                                                                                                                       Case 4:20-cv-03709 Document 22-10 Filed on 11/01/20 in TXSD Page 69 of 82




    836
    837      Hastings North Lobby       Houston       77072-1105            9   13       137       6   5   3
                M           O        P        Q        R   S             T        U     V       W X     Y   Z
    838 Auxiliary 530           Houston   77084-1520            2   7             138       6   5   4
    839                                                         2   7             126       6   4   4
    840 Fellowship Hall         Houston   77077                 7   17            133       6   5   3
    841 Cafeteria               Houston   77099-4298            9   13            131       4   5   1
    842                                                         2   15            139       6   1   4
    843                                                        18   15            139       6   1   4
    844                                                        18   15            139       6   1   4
    845                         Houston       77067            18            15   141       4   4   1
    846                                                         9   13            131       4   7   1
    847 Gym                     Spring    77388-4610            2   7             150       6   4   4
    848 Gym                     Spring    77373-6300            2   7             150       8   4   4
    849 Gym                     Spring    77373-6300           18   7             150       8   4   4
    850                                                         2   4             127       8   4   4
    851                                                         2   4             127       8   3   2
    852 Activity Room           Houston   77009-3353           29   6             148       4   1   2
    853                                                        10   18            132       8   5   3
    854 Meeting Room            Cypress   77429-3398            7   7             130       6   4   3
    855      Main Hallway       Houston   77065-3508           10   7             130       6   4   3




Exhibit 10
    856      Atrium             Houston   77095-2901            7   7             138       6   5   4
    857      Gym                Houston   77084-6431            7   7             138       6   5   4
    858      Gym                Houston   77084-6431            7   7             138       8   5   4
    859                                                         7   17            132       6   5   3
    860                                                         7   17            133       6   5   3
    861                         Houston       77083             9   17            149       6   5   3
    862 Cafeteria               Houston   77083-1905            9   17            149       6   5   3
    863 Cafeteria               Klein     77379-4615            2   7             126       6   4   4
    864 Clubhouse               Houston   77084-3204            7   7             138       6   5   3
    865 Atrium                  Houston   77095-1149            7   7             135       6   5   3
    866                                                         9   13            131       4   7   1
                                                               18   13            141       4   3   1
                                                                                                                Case 4:20-cv-03709 Document 22-10 Filed on 11/01/20 in TXSD Page 70 of 82




    867
    868                                                        18   13            141       4   3   1
               M              O        P          Q        R   S             T   U     V       W X     Y   Z
    869                                                            18   15       141       4   4   1
    870                                                            18   15       141       4   4   1
    871                                                            18   15       141       4   4   1
    872                                                            18   15       141       4   4   1
    873                                                             2   4        127       8   4   2
    874                                                            18   15       139       4   4   1
    875                                                             2   15       135       6   4   4
    876 GYM                       Pasadena    77505-4242           36   11       128       8   8   2
    877 Computer Room 1203P       Houston     77018-6186           18   15       148       4   1   4
    878 Computer Room 1203P       Houston     77018-6186           18   15       148       4   1   4
    879                                                            29   6        140       4   1   2
    880 Gymnasium                 Deer Park   77536-5646           36   11       128       8   8   2
    881 et                        Houston     77095-2612            7   7        135       6   5   3
    882 Big Room                  Houston     77070                 2   7        126       6   4   4
    883 Big Room                  Houston     77070                 8   7        126       6   4   4
    884 Family Center             Houston     77069-2299            2   7        126       6   4   4
    885                                                             2   4        127       8   4   4
    886                                                             2   7        135       6   4   4




Exhibit 10
    887 Cafeteria                 Spring      77389-4451            8   7        150       6   4   4
    888                                                            36   11       128       8   8   2
    889                                                             2   4        127       8   4   2
    890                                                             7   7        135       6   5   4
    891                                                            29   6        140       4   1   2
    892 Gym                       Houston     77014-3642           18   15       139       4   4   1
    893                                                            36   11       128       8   8   2
    894 Cafeteria                 La Porte    77571                36   11       128       8   8   2
    895 Cafeteria                 Houston     77070-6417            2   7        126       6   4   4
    896 Cafeteria                 Houston     77070-6417            8   7        126       6   4   4
    897 Rehersal Room 530         Houston     77064-7044            2   7        135       6   4   4
                                  Cypress     77429                10   7        130       6   4   3
                                                                                                               Case 4:20-cv-03709 Document 22-10 Filed on 11/01/20 in TXSD Page 71 of 82




    898 Gym
    899                                                             2   15       138       6   5   4
                  M           O        P            Q         R   S             T   U     V       W X     Y   Z
    900                                                                2   15       138       6   1   4
    901                                                               10   7        150       6   4   4
    902                                                                8   7        150       6   4   4
    903 Gym                       Cypress       77429-1398            10   7        130       6   4   4
    904                                                               36   11       129       8   8   2
    905 Party Room                Houston       77070-5671             2   7        126       6   4   4
    906                                                               36   11       144       8   8   2
    907                                                               36   11       144       8   8   2
    908                                                               18   15       139       4   1   4
    909                                                               18   15       139       4   4   4
    910                                                               18   15       139       4   4   4
    911 Gym                       Houston        77062-2548           36   11       129       8   8   2
    912 Youth Center              Huffman        77336-4103            2   4        128       8   3   2
    913 City Hall Side Room       Taylor Lake Vi 77586-5298           36   11       129       8   8   2
    914                                                               36   11       128       8   8   2
    915                                                               29   15       141       4   4   1
    916                                                               29   15       141       4   4   1
    917                                                               29   15       141       4   4   1




Exhibit 10
    918 Cafeteria                 Houston       77082-2486             9   13       149       6   5   3
    919 Gym                       Houston       77095                  7   7        135       6   5   3
    920 Fellowship Hall           Houston       77007-5195             2   15       134       6   1   4
    921 Library                   Houston       77077-1806             7   17       133       6   5   3
    922 Gym                       Katy          77449-6503             7   7        132       8   5   3
    923 Wortham Room              Houston       77065-5610             7   7        130       6   4   3
    924                                                               22   11       129       8   8   2
    925 Cafeteria                 LaPorte       77571-2904            36   11       128       8   8   2
    926 Cafeteria                 Houston       77067-5214            18   15       139       4   4   4
    927 Gymnasium                 Houston       77059-2812            36   11       129       8   8   2
    928 Room 605                  Channelview   77530                 36   6        143       4   3   2
                                  Katy          77449                 10   17       132       8   5   3
                                                                                                                  Case 4:20-cv-03709 Document 22-10 Filed on 11/01/20 in TXSD Page 72 of 82




    929 Big Room
    930 Gym                       Houston       77059-4700            36   11       129       8   8   2
                M                O          P       Q        R   S             T   U     V       W X     Y   Z
    931 Gym                          Houston    77059-4700           36   11       129       8   8   2
    932                                                               9   13       131       4   7   1
    933 Cafeteria                    Houston    77088-1500           18   15       139       4   1   1
    934 Cafeteria                    Houston    77088-1500           18   15       139       4   1   1
    935                                                              29   15       143       4   3   2
    936 Salem Lutheran Hilltop       Tomball    77377-3716           10   7        130       6   4   4
    937 Multipurpose Room            Houston    77077-6000            7   17       137       6   5   3
    938                                                               2   17       134       6   5   3
    939                                                               2   17       134       6   5   3
    940 East side of Building        Katy       77449-3419           10   17       132       8   5   3
    941                                                              22   11       129       8   8   2
    942                                                              22   11       129       8   8   2
    943 Trinity Ballrooms 1 and 2    Houston    77032-2306           18   15       141       4   4   1
    944 Trinity Ballrooms 1 and 2    Houston    77032-2306           18   15       141       4   4   1
    945 Fellowship Hall              Baytown    77521-9744           36   15       128       8   3   2
    946 Sanctuary                    Baytown    77520-1127           36   6        128       8   3   2
    947 Fellowship Hall and Chapel   Webster    77598-4703           22   11       129       8   2   1
    948 Fellowship Hall and Chapel   Webster    77598-4703           22   11       129       8   2   1




Exhibit 10
    949 Fellowship Hall and Chapel   Webster    77598-4703           22   11       129       8   2   1
    950 Fellowship Hall and Chapel   Webster    77598-4703           22   11       129       8   2   1
    951 Commons Area                 Houston    77062-5794           22   11       129       8   8   2
    952 PAV Room                     Houston    77062-5796           36   11       129       8   8   2
    953 Gym                          Spring     77373-7535           18   7        127       8   4   4
    954 Small Gym                    Houston    77058-4400           36   11       129       8   8   2
    955 Small Gym                    Houston    77058-4400           36   11       129       8   8   2
    956                                                              10   17       132       6   5   3
    957                                                              36   11       145       8   8   2
    958 Auditorium                   Houston    77035-5382            9   13       131       4   7   1
    959                                                              29   6        145       4   8   2
                                                                     36   6        145       4   8   2
                                                                                                                 Case 4:20-cv-03709 Document 22-10 Filed on 11/01/20 in TXSD Page 73 of 82




    960
    961                                                              18   15       127       4   4   4
                  M          O        P            Q        R   S             T   U     V       W X     Y   Z
    962                                                             18   15       127       4   4   4
    963 Training Theater         Houston       77014-1308           18   15       139       4   4   1
    964                                                              2   4        127       8   4   4
    965 Art Room                 Houston       77064-6304            2   7        135       6   4   4
    966                                                              2   4        127       8   4   4
    967                                                             22   11       129       8   2   1
    968                                                             29   6        145       4   2   2
    969                                                              2   15       127       8   4   2
    970 Cafeteria                Houston       77082-4926            9   17       149       6   5   3
    971                                                             10   7        130       6   4   4
    972 Cafeteria                Houston       77083-5199            9   17       149       6   5   3
    973 Kids Worship Room        Humble        77346-2737            2   15       127       8   4   4
    974 Community Center         Houston       77072-3595            9   13       149       6   5   3
    975 Library                  Friendswood   77546-1724           22   11       129       8   2   1
    976                                                             18   13       141       4   3   1
    977                                                             18   13       141       4   3   1
    978                                                             10   17       132       8   5   3
    979                                                             29   6        144       4   2   2




Exhibit 10
    980 Room 300                 Houston       77095-2002            7   7        135       6   5   4
    981 Gym                      Houston       77039-3599           29   6        140       4   1   2
    982 Gym                      Houston       77039-3599           29   6        140       4   1   2
    983 Gym                      Pasadena      77504                36   11       145       8   8   2
    984 Library                  Houston       77060-6100           18   6        141       4   4   1
    985 Library                  Houston       77060-6100           18   6        141       4   1   1
    986                                                             10   7        132       8   5   3
    987 Main MultiPurpose Room   Houston       77061-1514            9   6        147       4   2   1
    988 Main MultiPurpose Room   Houston       77061-1514           29   6        147       4   2   1
    989 Main MultiPurpose Room   Houston       77061-1514           29   13       147       4   2   1
    990 Main MultiPurpose Room   Houston       77061-1514           29   13       147       4   7   1
                                                                     7   7        135       6   5   3
                                                                                                                Case 4:20-cv-03709 Document 22-10 Filed on 11/01/20 in TXSD Page 74 of 82




    991
    992 Gym                      Houston       77095-4441            7   7        135       6   5   3
               M                 O        P        Q        R   S             T   U     V       W X     Y   Z
    993                                                              7   17       138       6   5   3
    994 Gym                          Cypress   77429-2446           10   7        130       6   4   4
    995 Gym                          Cypress   77429-2446           10   7        130       6   4   3
    996                                                             10   7        130       6   4   3
    997 Business Center              Houston   77042-4303            9   13       137       6   5   3
    998                                                             10   7        132       8   5   3
    999 Cafeteria                    Houston   77082-3900            9   17       149       6   5   3
   1000 Gym                          Cypress   77429                10   7        130       6   4   3
   1001 Sanctuary                    Houston   77015-4809           29   6        143       4   2   2
   1002                              Houston   77070                 2   7        126       6   4   4
   1003                                                             29   6        143       4   3   2
   1004 Gym                          Cypress   77429-2452           10   7        130       6   4   4
   1005 Foyer, Fellowship Hall       Humble    77396-3851           18   15       141       4   4   1
   1006 Foyer, Fellowship Hall       Humble    77396-3851           29   6        142       4   3   4
   1007                                                              2   15       127       4   4   4
   1008                                                             22   6        145       4   2   1
   1009                                                             29   15       142       4   3   4
   1010                                                             29   15       142       4   3   1




Exhibit 10
   1011 Music Room 111               Houston   77075-2006           29   6        147       4   2   1
   1012 Music Room 111               Houston   77075-2006           29   6        147       4   2   1
   1013 Meeting Room                 Spring    77388                 8   7        150       6   4   4
   1014 Gym                          Spring    77379-8899            2   7        150       6   4   4
   1015 Multi-purpose Room           Houston   77026-4728           18   13       142       4   6   1
   1016 Multi-purpose Room           Houston   77026-4728           18   13       142       4   6   1
   1017 Gym                          Houston   77088-3053           18   15       139       4   1   1
   1018 Gym                          Houston   77088-3053           18   15       139       4   1   1
   1019 TEACHERS LOUNGE              Houston   77095-4784            7   7        135       6   5   3
   1020                                                             18   6        140       4   1   4
   1021                                                             18   6        140       4   4   4
                                     Houston   77086                18   15       126       4   1   4
                                                                                                                Case 4:20-cv-03709 Document 22-10 Filed on 11/01/20 in TXSD Page 75 of 82




   1022 Gym
   1023 Gym                          Houston   77086                18   15       126       4   1   4
                  M     O        P          Q        R   S             T   U     V       W X     Y   Z
   1024 Gym                 Houston    77086                 18   15       126       4   1   4
   1025                                                       2   7        150       6   4   4
   1026 Gym                 Cypress    77433-2375             7   7        135       8   5   3
   1027 Gym                 Spring     77379-6912             2   7        150       6   4   4
   1028 Art Room            Katy       77449-4885             7   7        132       8   5   3
   1029 Gym                 Spring     77379-8590             2   7        130       6   4   4
   1030 Room 208            Katy       77449-4842             7   7        135       8   5   4
   1031                                                       7   7        138       6   5   4
   1032 Gym                 Houston    77073-1101            18   15       141       4   4   1
   1033                                                       2   15       127       8   4   2
   1034                                                       2   15       142       8   4   4
   1035                                                       2   15       127       8   4   4
   1036                                                       2   15       127       8   4   4
   1037 Gym                 Houston    77090-3626            18   15       141       4   4   1
   1038 Front Hallway       Houston    77098-5330             2   15       134       6   1   1
   1039 Front Hallway       Houston    77098-5330             2   15       147       6   1   1
   1040 Front Hallway       Houston    77098-5330             2   15       134       6   1   1
   1041 Gym                 Spring     77373-5687             8   7        150       8   4   4




Exhibit 10
   1042                                                       7   7        135       8   5   4
   1043 Chapel              Katy       77450                  7   17       149       6   5   3
   1044 Gym Hallway         Tomball    77377-5868             8   7        130       6   4   4
   1045 Gym                 Tomball    77375-6908             8   7        150       6   4   4
   1046 Gym                 Tomball    77375-6908             8   7        130       6   4   4
   1047 Art Room            Cypress    77433-3468            10   7        132       8   5   3
   1048                                                      29   6        141       4   1   2
   1049                                                      18   6        141       4   1   2
   1050                                                      29   6        140       4   1   2
   1051                                                      29   15       141       4   4   2
   1052                                                      29   6        141       4   1   2
                            The Woodland77375-1418            8   4        150       6   4   4
                                                                                                         Case 4:20-cv-03709 Document 22-10 Filed on 11/01/20 in TXSD Page 76 of 82




   1053 LGI 132
   1054 Gym                 Houston     77067-4104           18   6        141       4   4   4
              M                 O              P         Q          R   S             T        U     V       W X     Y   Z
   1055 Clubhouse Leasing                Humble      77396-4637             29   15            142       4   4   4
   1056                                                                      2   15            127       8   3   1
   1057                                                                      2   15            138       6   5   4
   1058                                                                     36   15            142       4   3   1
   1059                                                                     36   15            142       8   3   1
   1060                                                                     36   15            142       4   3   1
   1061                                                                     36   15            142       8   3   1
   1062 Clubhouse                        Houston     77065                   7   7             130       6   4   3
   1063 Library                          Tomball     77377-2442             10   7             130       6   4   4
   1064                                                                      9   17            131       6   5   3
   1065                                                                      9   17            149       6   5   3
   1066                                                                     18   7             141       4   4   4
   1067 Cafeteria                        Houston     77072-3977              9   13            131       6   5   3
   1068 Cafeteria                        Houston     77036-5105              9   13            146       6   5   3
   1069 Cafeteria                        Houston     77036-5105              9   13            146       6   5   3
   1070                                                                      7   17            138       8   5   3
   1071                                                                      7   17            132       8   5   3
   1072                                                                      7   7             132       8   5   3




Exhibit 10
   1073                                                                     18   15            140       4   4   4
   1074                                    Houston             EV            9            13   131       4   7   1
   1075                                    Houston   77081     EV            7   17            134       6   1   3
   1076                                    Houston   77014     EV           18   15            139       4   4   1
   1077                                    Humble    77338     EV            2            15   141       8   4   4
   1078                                    Houston   77029     EV           18            15   142       4   2   1
   1079 Learning Hub                       Houston   77087     EV           29   6             145       4   6   2
   1080                                    Houston   77054     EV            9            13   146       4   7   1
   1081                                    Houston   77002     EV           18            13   147       4   1   1
   1082oulevard                            Houston   77008-6320EV            2            15   134       6   1   4
   1083                                    Houston   77083     EV            9            17   149       6   5   3
                                                     77089
                                                                                                                             Case 4:20-cv-03709 Document 22-10 Filed on 11/01/20 in TXSD Page 77 of 82




   1084 Fellowship Hall/Sanctuary (fire co Houston                          22            11   129       8   2   1
   1085 Fellowship Hall                    Houston   77002                  18            13   147       4   1   1
               M               O         P           Q          R   S             T        U     V       W X     Y   Z
   1086                             Houston      77033                  18            13   146       4   7   1
   1087                             Houston      77035                   9            13   131       4   7   1
   1088 City Hall Council Chamber   Nassau Bay   77058                  36            11   129       8   8   2
   1089 B171 - Center Court West                                         2             7   150       6   4   2
   1090 The Center                  Pasadena     77504                  36            11   145       8   8   2
   1091 main ballroom               Houston      77013                  18             6   142       4   2   2
   1092 CFC                         Huffman      77336                   2             4   128       8   3   2
   1093                             Houston      77076                  29             6   140       4   1   2
   1094 Banquet Halls               Webster      77598                  22            11   129       8   8   2
   1095 Community center            Houston      77074                   7            13   137       6   5   3
   1096                                                                 29             6   147       4   2   1
   1097 Conference Room             Houston      77002     EV           18   13            145       4   1   1
   1098 Elliot Room                 Spring       77379-7705EV            2             7   126       6   4   4
   1099 Room 107                    Houston      77070     EV            2   7             126       6   4   4
   1100 Meeting Room                Humble       77346     EV            2   4             127       8   4   2
   1101 Fellowship Hall             Humble       77346-2249EV            2             4   127       8   4   2
   1102 Journey Room                Humble       77396     EV            2            15   127       8   4   2
   1103 Large Worship Area          Houston      77038     EV           18             7   127       8   4   4




Exhibit 10
   1104 Auditorium                  Kingwood     77345-1350EV            2   4             127       8   4   4
   1105 Senior Center               La Porte     77571     EV           36            11   128       8   8   2
   1106 Assembly Room               Highlands    77562     EV           36            15   128       8   3   2
   1107 Large Assembly Room         Crosby       77532     EV           36   4             128       8   3   2
   1108 Big Room                    Pasadena     77505     EV           36   11            128       8   8   2
   1109 Meeting Room                Houston      77062     EV           36   11            129       8   8   2
   1110 Auditorium                  Houston      77089     EV           22            11   129       8   2   1
   1111 Large Meeting Room          Houston      77089-1042EV           29   6             131       4   2   1
   1112 Large Meeting Room          Houston      77089-1042EV           22   6             131       4   2   1
   1113 Large Meeting Room          Houston      77089-1042EV           29   6             131       4   2   1
   1114 Community Hall              Houston      77058     EV           36            11   129       8   8   2
                                                           EV
                                                                                                                         Case 4:20-cv-03709 Document 22-10 Filed on 11/01/20 in TXSD Page 78 of 82




   1115                             Webster      77598                  22            11   129       8   8   2
   1116 Room D-110                  Houston      77089     EV           22   6             129       8   2   1
              M                O             P         Q          R   S             T        U     V     W X     Y   Z
   1117 Room D-110                     Houston     77089    EV            22   6             129     8   2   1
   1118 Garden Room                    Houston     77058    EV            36   11            129     8   8   2
   1119                                                                   22            11   129     8   2   1
   1120 Dance Hall                     Cypress     77429-7321EV           10   7             130     6   4   3
   1121 Gym             Gym            Cypress     77429     EV           10            7    130     6   4   3
   1122 Training Room                  Tomball     77375     EV           10   7             130     6   4   4
   1123 Auditorium                     Houston     77045-6402EV            9   13            131     4   7   1
   1124                                                                    9            17   131     4   5   1
   1125 Great Room                       Houston             EV            9            13   131     4   7   1
   1126 Green Room                       Houston   77045-2020EV            9            13   131     4   7   1
   1127 Ballroom                         Houston   77031     EV            9   13            131     4   7   1
   1128 Sandpiper Room and Crane (roomCypress      77433     EV           10            18   132     8   5   3
   1129 Performing Arts CPerforming Arts Katy      77449     EV           10            18   132     8   5   3
   1130 Auditorium Lobby                 Katy      77450-2705EV           10            17   132     6   5   3
   1131 Meeting Room                     Katy      77493-1717EV           10   18            132     8   5   3
   1132 CY 106 and 107                   Katy      77449     EV            7   7             132     8   5   3
   1133 Room 105 106 107                 Katy      77449     EV            7   7             135     8   5   3
   1134                                                                   10            7    132     8   5   3




Exhibit 10
   1135 Meeting Room                   Houston     77079    EV             7   17            133     6   5   3
   1136                                                                    7            17   133     6   5   3
   1137 Annex                          Houston     77057    EV             7            17   133     6   5   3
   1138                                                                    7            17   133     6   5   3
   1139 Assembly Room                    Houston   3098      EV            7             7   133     6   5   3
   1140 Laurel Ballroom                  Houston   77024-2001EV            2            17   134     6   5   3
   1141 Uptown Room                      Houston   77027-3419EV            7            17   134     6   1   4
   1142 Uptown Room                      Houston   77027-3419EV            7   17            134     6   1   4
   1143 Bayou City Ballroom              Houston   77007     EV            2            15   134     6   1   4
   1144 MMSL AR 2 3 (gym)                Houston   77019-4926EV            2   15            134     6   1   1
   1145                                  Houston             EV                         2     13   134   6   1
                                         Houston   77081     EV           7 17               134     6   1   3
                                                                                                                         Case 4:20-cv-03709 Document 22-10 Filed on 11/01/20 in TXSD Page 79 of 82




   1146 Auditorium
   1147 Civic Center in Municipal MeetingHouston   77040-2029EV           77                 135     6   4   4
              M               O             P         Q          R   S             T        U     V       W X     Y   Z
   1148 Room 300                        Cypress   77433-5135EV            7   7             135       8   5   3
   1149 Auditorium                      Houston   77074     EV            7   13            137       6   5   3
   1150 Meeting Room                    Houston   77042-3340EV            9            13   137       6   5   3
   1151 Auditorium                      Houston   77042     EV            9   13            137       6   5   3
   1152 Community Center                Houston   77084     EV            7             7   138       6   5   4
   1153 Education Building Classroom 11 Houston   77080     EV            2            15   138       6   5   3
   1154 Meeting Room                    Houston   77084     EV            7   7             138       6   5   3
   1155 Auditorium                      Houston   77055-4917EV            2   15            138       6   1   3
   1156 Room 106                        Houston   77055-4917EV            7   17            133       6   5   3
   1157 Room 106                        Houston   77055-4917EV            2   17            138       6   5   3
   1158 Gym                             Houston   77043     EV            2             7   138       6   5   3
   1159 Auditorium                      Houston   77091     EV           18   15            139       4   1   1
   1160 Brooks Sports Gym               Houston   77014     EV           18   15            139       4   4   1
   1161 Room 102                        Houston   77088     EV           18   15            139       4   1   1
   1162 Auditorium                      Houston   77076-1220EV           29   6             140       4   1   1
   1163 Auditorium                      Houston   77076-1220EV           29   6             140       4   1   2
   1164 Ballroom                        Houston   77039     EV           29   6             140       4   1   2
   1165 Hall B                          Houston   77093     EV           29            6    140       4   3   2




Exhibit 10
   1166 Hall A                          Houston   77093-4902EV           29   6             140       4   1   1
   1167 Hall A                          Houston   77093-4902EV           18   6             140       4   3   2
   1168 Kaleo Building                                      EV           18   15            141       4   4   1
   1169 Auditorium                      Houston   77016     EV           18   13            141       4   3   1
   1170 Church                          Houston   77067     EV           18             6   141       4   4   4
   1171 Trinity Ballroom 1 and 2        Houston             EV           18            15   141       4   4   1
   1172 YMCA Building                   Houston   77073     EV           18            15   141       4   4   1
   1173                                 Houston   77016     EV           18            13   141       4   3   1
   1174 Meeting Rooms 1 - 4             Humble    77338     EV            2            15   141       8   4   4
   1175 Meeting Rooms 1 - 4             Humble    77338     EV            2   15            127       8   4   2
   1176 Big Gym                         Houston   77044     EV           29            6    142       4   3   1
                                        Houston   77026-1411EV           18   6             142       4   1   1
                                                                                                                          Case 4:20-cv-03709 Document 22-10 Filed on 11/01/20 in TXSD Page 80 of 82




   1177 The Hall
   1178 Community Room                  Houston   77029     EV           18            15   142       4   2   1
               M                  O        P            Q          R   S             T        U     V       W X     Y   Z
   1179 Auditorium                    Houston       77026-2941EV           18   13            142       4   1   1
   1180 Auditorium                    Houston       77026-2941EV           18   6             142       4   2   1
   1181 Auditorium                    Houston       77026-2941EV           18   13            142       4   1   1
   1182 Multipurpose Room             Houston       77026     EV           18            13   142       4   6   1
   1183 Meeting Room                  Houston       77049-4607EV           29   15            142       4   3   1
   1184 Large Assembly Room           Channelview   77530     EV           36             6   143       8   3   2
   1185 Conference Room               Galena Park   77547     EV           29   6             143       4   2   2
   1186 Conference Room               Galena Park   77547     EV           29   6             143       4   2   2
   1187 Conference Room               Galena Park   77547     EV           18   6             143       4   2   2
   1188 Gym                           Houston       77011-1036EV           29   6             143       4   6   2
   1189 Gym                           Baytown       77520     EV           36   6             144       8   3   2
   1190 Training Room                 Pasadena      77506     EV           29   6             144       4   2   2
   1191 Learning Hub                  Houston       77087     EV           29   6             145       4   6   2
   1192 Meeting Room                  Houston       77054     EV            9   13            146       4   7   1
   1193 Arena            Hall D       Houston       77054     EV            9            13   146       4   7   1
   1194 Auditorium 189                Houston       77051     EV            9   13            146       4   7   1
   1195 Gym                           Houston       77033     EV           18            13   146       4   7   1
   1196 Royal Oaks Ballroom           Houston       77054-1705EV            9            13   146       4   7   1




Exhibit 10
   1197 Multipurpose Room             Houston       77075     EV           29             6   147       4   2   1
   1198 VIP A and B                   Houston       77002     EV           18            13   147       4   1   1
   1199 Auditorum                     Houston       77007     EV            2            15   147       6   1   1
   1200 Gymnasium                     Houston       77004-2604EV           18            13   147       4   7   1
   1201                               Houston       77006     EV            2            15   147       6   1   1
   1202                               Houston       77004     EV           18   13            147       4   7   1
   1203                               Houston       77004     EV           18   13            147       4   7   1
   1204 Meeting Room                  Houston       77021     EV           18   13            147       4   7   1
   1205                               Houston       77021     EV           18            13   147       4   7   1
   1206 Grand Ballroom                Houston       77092-8810EV           18   15            148       6   1   4
   1207 Grand Ballroom                Houston       77092-8810EV            2   15            148       4   1   4
                                                              EV
                                                                                                                            Case 4:20-cv-03709 Document 22-10 Filed on 11/01/20 in TXSD Page 81 of 82




   1208 Gym                           Houston       77022                  29             6   148       4   1   2
   1209 The Plaza                     Houston       77040     EV           18   15            148       6   1   4
               M                O             P        Q          R   S             T        U     V       W X     Y   Z
   1210 Gym                              Houston   77009     EV           29   6             148       6   1   2
   1211 Annex in back of main building   Houston   77008-3441EV            2   15            148       6   1   4
   1212 Activities Building              Houston   77008-6320EV            2            15   134       6   1   4
   1213 Room 157                         Houston   77083     EV            9            17   149       6   5   3
   1214 Basketball Court Prayer Room     Houston       77083 EV            9   13            149       6   5   3
   1215                                                                    9            17   149       6   5   3
   1216                                                                    8   7             150       8   4   4
   1217 Room 402                         Spring    77379-2204EV            8   7             150       6   4   4
   1218 Room 116                         Tomball   77375     EV            8   4             150       6   4   4
   1219 Main Sanctuary                   Spring    77388     EV            2             7   150       6   4   4
   1220 Fellowship Hall                  Houston   77090     EV           18            15   141       4   4   1
   1221




Exhibit 10
                                                                                                                           Case 4:20-cv-03709 Document 22-10 Filed on 11/01/20 in TXSD Page 82 of 82
